CONVENTION

portant autorisation de recherches et concession d'exploitation des substances minérales
du second groupe, en application du décret du 13 décembre 1948

Entre les soussignés :

— l'Etat Tunisien, représenté par :
Monsieur le Secrétaire d'Etat au Plan et aux Finances,

sous réserve de l'approbation de Monsieur le Président de la République Tunisienne,
d'une part, et

— la SOCIÉTÉ DE PARTICIPATIONS PETROLIERES — PETROPAR — ci-après désignée « Le
Titulaire +, société anonyme française au capital de 86 millions de francs, dont le slège
social est & PARIS (15*), 7, rue Nélaton, aglssant par M. Pierre FLECHÉT, mandaté à cet
effet par délibération spécièle du Consell d'Administration dont un exemplaire certifré
conforme est annexé à l'original des présentes, destiné à l'Etat Tunisien.

Ci-après désignée le titulaire,

d'eutre part.
Ia d'abord été exposé ce qui suit:

1° Par arrêté M/N° 872 du 25 février 1964 un permis de recherches de substances miné.
rales du deuxième groupe a été accordé à PETROPAR portant sur deux mille deux
cent trois (2.203) périmètres élémentaires contigus de 400 hectares chacun et couvrant
une superficie totale de huit mille huit cent douze kilomètres carrés (8.812 km‘).

2° À l'occasion du dépôt de cette demande de permis, PETROPAR a demandé à être admise
au bénéfice des dispositions spéciales prévues au décret du 13 décembre 1948.

3" PETROPAR a rempli les conditions et obligations prévues à l'article premier du décret
du 13 décembre 1948.

4° La demande de PETROPAR a été soumise à une enquête publique prescrite par arrêté
du Secrétaire d'Etat au Plan et aux Finances M/N' 875 en dète du ?5 févner 1964
À la suite de cette enquête aucune opposition n'a été enregistrée
H a été arrêté et convenu ce qui suit:

ARTICLE 1

Le titulaire est admis à bénéficier des dispositions spéciales prévues au décret du
13 décembre 1948, modifié par le loi du 15 mars 1958.
ARTICLE 2

Les travaux de recherches et d'exploitation des substances du 2 groupe effectués par
lé tituiaire dans la zone couverte par le permis de recherches défini ci-dessus, seront assu-
jettis, à partir de la date de signature de la présente convention, aux dispositions de celle-ci
et du Cahier des Charges y annexé.

ARTICLE 3
Le titulaire s'engage par la présente et conformément aux dispositions de l'article pre.

mier du décret du 13 décembre 1948 modifié par la loi n° 58-36 du 15 mars 1958, à payer à
la République Tunisienne :
1° Une redevance proportionnelle égele à quinze pour cent (15%) de la valeur des hydro-
carbures bruts, liquides où gazeux, provenant de ses recherches ou de ses exploitations
en Tunisie.
Le décompte et le versement de cette redevance proportionnelle seront effectués suivant
les modalités précisées au Titre Il! (articles 23 & 29) du Cahier des Charges annexé à la
prèsente convention.

2° Les droits d'enregistrement ;

— Les droits et taxes à caractère douanier frappant les importations sous réserve de ce
qui est prévu au paragraphe 6° de l'article 6 ci-après ;

— Les droits, taxes et redevances frappant les titres miniers ;

— Les droits, péages, taxes d'usage ou tarifs dus à l'Etat, aux collectivités, offices ou
établissements publics ou aux concessionnaires de services publics en rémunération
de l'utilisation directe ou indirecte, par le titulaire ou par tous autres de ses ayants-
droit, de tout élément quelconque du domaine publie ou du domaine privé ou de tout
élément de l'outillage publie, dans des conditions telles que cette utitisation est définie
au Cahier des Charges annexé à la présente convention.

3° Sous le régime fiscai de droit commun, tous droits, Impôts, taxes fiscales ou parafiscales
existant 8 la date de la mise en vigueur de la présente convention et ceux dont l'insh-
tution serait postérieure à cette date.

ARTICLE 4

Conformément aux dispositions du sous-paragraphe b de l'article premier de la loi
n° 58-36 du 15 mars 1958, le titulaire accepte, par les présentes, de payer à la Répuctique
Tunisienne un impôt supplémentaire sur les bénéfices dans les conditions spécifiées dans le
présent article,

1° Si pour un quelconque exercice fiscal la somme de tous les paiements effectués par le
titulaire et par l'entrepreneur général d'exploration au titre du présent permis, à la Fépu-
blique Tunisienne en vertu des paragraphes 1° et 3° de l'article 3 ci-déssus à l'occasion
des opérations industrielles ou commerciales ayant pour objet la recherche, l'exploitation
minière, le transport, le stockage, la vente en Tunisie ou à l'exportation des hydrocarbures
bruts produits par te titulaire augmentée du montant de l'impôt payé par les actiannaires
du titulaire à raison des dividendes mis à leur disposition au titre desdites opérations, est
inférieure à cinquante pour cent (50%) des bénéfices provenant desdites opérations, le
titulaire s'engage à verser à la République Tunisienne la différence à titre d'impôt supplé-
mentalre sur les bénéfices.

2 Si pour un quelconque exercice fiscal, la somme de tous les paiements effectués par le
Utulaire et par l'entrepreneur général d'exploration au titre du présent permis, à la Répu-
blique Tunisienne en vertu des paragraphes 1° et 3° de l'article 3 ci-dessus à l'occasion
des opérations industrielles ou commerciales ayant pour objet la recherche, l'exploitation
minière, le transport, le stockage, la vente en Tunisie ou à l'exportation des hydrocarbures
bruts produits par le titulaire, augmentée du montant de l'impôt payé par les actionnaires
du titulaire à raison des dividendes mis à eur disposition au titre desdites opérations, est
Supérieur à cinquante pour cent (50 %) des bénéfices du titulaire provenant des dites
opérations, le titulaire pourra demander l'imputation de la différence sur les obligations fis-
cales ultérieures du titulaire au titre desdites opérations et afférentes aux exercices sui-
vants ; étant entendu toutefois, qu'en aucun cas, le montant dù par le titulaire à la Répu-
blique Tunisienne pour l'exercice en question, ne sera inférieur à la somme des obligations
fiscales mentionnées aux paragraphes 1" et 2° de l'article 3 ci-dessus.

Cependant, pour les gisements d'une capacité de production inférieure à 600 000 tonnes
par an pour les hydrocarbures liquides ou 600 millions m? par an pour les hydrocarbures
gazeux, le montant dû par le titulaire à la République Tunisienne pour l'exercice en question
ne sera pas Inférieur à la somme des obligations fiscales mentionnées au paragraphe 2 de
l'anicle 3 ci-dessus, augmentée d'une part égale à 125% de la valeur des hydrocarbures
bruts, liquides ou gazeux. Cette augmentation sera ramenée à un taux convenu d'un commun
accord au moins égal à 10% pour des gisements d'hydrocarbures liquides ou gazeux dont
la production est inférieure à 300 000 t/an ou 300 millions de m‘/an.

3° Aux fins de l'article 3 ci-dessus et du présent article, Il est précisé que la redevance pro-
portionnelle et les droits, taxes et impôts de toute nature visés aux paragraphes l° et 2
de l'article 3 ci-dessus sont dus même en l'absence de bénéfices.

Cependant, pour les gisements d'une capacité de production inférieure à 600 000 tonnes
par an pour les hydrocarbures liquides ou 600 millions m° par an pour les hydrocarbures
gazeux, le montant dû par le titulaire à ia République Tunisienne pour l'exercice en question
ne sera pas inférieur à la somme des obligations fiscales mentionnées au paragraphe 2 de
l'article 3 ci-dessus, augmentée d'une part égale & 125% de la valeur des hydrocarbures
bruts, liquides ou gazeux. Cette augmentation sera ramenée à un taux convenu d'un commun
accord 8u moins égal à 10% pour des gisements d'hydrocarbures liquides ou gazeux dont
la production est Inférieure à 306 000 t/an ou 300 millions de m°/an,

4 Il est entendu que les dispositions du 2 elinéa de chacun des paragraphes 2° et 3° ci.
dessus ne peuvent en aucune manière porter atteinte au principe énoncé au paragraphe 1°
du présent article 4,

ARTICLE 5

Aux fins des paragraphes 1° et 2 de l'article 4 ci-dessus, les bénéfices seront calculés
comme en matière d'impôt proportionnel de patente ; étant précisé à cet égard :

— que fes amortissements d'immobilisations corporelles peuvent être différés en tant que de
besoin pour permettre leur Imputation sur les premiérs exercices bénéficiaires :

— que tout solde non amorti de la valeur des immobilisations corporelles perdues ou aban-
données peut être traité comme frais déductible au titre de l'exercice au cours duquel a
lieu la perte ou l'abandon;

— que tout déficit constaté dans l'établissement de l'assiette de l'impôt proportionnel de
pstante au cours des exercices antérieurs à la découverte de minéraux du second groupe
en quantités commercialisables peut être reporté sur les exercices ultérieurs, jusqu'au
troisième exercice mclus suivant ladite découverte :

— que pour chaque exercice bénéficiaire, l'imputation des charges et amortissements est à
pratiquer dans l'ordre suivant :
a) réport des déficits entérieurs ;
b) amortissements différés ;
c) autres amortissements.

Etant entendu, toutefois, que :

| - Seront réintégrées dans le montant des bénéfices ainsi calculés, les sommes déduites au
titre de la redevance mentionnée au paragraphe 1° de l'article 3 et des impôts et taxes
mentionnés au paragraphe 3% de l'article 3 ainsi que de l'impôt payé par les actionnaires
du titulaire à raison des dividendes mis à leur disposition.

il - Les dépenses de prospection et de recherches :
— Les frais de forage non compensés ;

— Le prix de revient du forage des pults non productifs de pétrole ou de gaz naturel
en quantités commercialisables ;.
— Et les frais de premier établissement relatifs à l'organisation et à la mise en marche
des opérations pétrolières en Tunisie ;

pourront tous être traités, soit comme des frais déductibles au titre de l'exercice fiscal au cours
duquel ils auront êté effectués, soit comme des immobilisations à amortir, comme stipulé ci-
dessous ; le choix entre ces deux modes de traitement sera fait annuellement par le titulaire,

Le montant à déduire au titre de l'amortissement pour chaque exercice des frais traités
comme immobilisation, comme autorisé ci-dessus, sera calculé de manière à correspondre :

— à un taux d'amortissement chois| annuellement par le titulaire mais qui ne pourra dépasser
le taux de vingt pour cent (20%) par an, pour tous ceux desdits frais encourus avant que
le titulaire n'ait découvert des minéraux du second groupe en quantités commercialisa-
bles, quelle que soit, par ailleurs, la date à laquelle ces frais auront été encourus ; et ceci.
Jusqu'à complet amortissement de ces frais ;

— à un taux d'amortissement choisi annuellement par le titulaire mais qui nè pourra dépasser
le taux de dix pour cent (10 %) par an, pour tous ceux desdits frais encourus après que
le titulaire aura découvert des minéraux du second groupe en quantités commercialisa-
bles ; et ceci. jusqu'à complet amortissement de ces frais.

Aux fins de la présente section Il, les expressions suivantes sont définies comme suit :

a) L'expression + frais de prospection et de recherches - signifie toutes les dépenses effec-
tuées pour les reconnaissances de surfaces ou les opérations de prospection, ou à l'occs-
sion desdites activités, 4 l'exception des frais correspondant aux installations, matériaux
ou équipements dont la durée d'utilisation est supérieure à un an.

b) L'expression « frais de forage non compensés » signifie toutes les dépenses de carburant,
de matériaux et équipements, de réparations, de manutention et de transport ou autres
dépenses similaires, le prix du travail (c'est-à-dire tous les frais afférents 8 la main-d'œuvre
et au personnel de toutes qualifications) nécessaires pour le forage. le nettoyage, l'entre-
tien, le prolongement en profondeur et à la mise au point des puits ou les travaux prépa-
ratoires à ceux-ci, ainsi que toutes les dépenses incidentes aux dites opérations, à l'excep-
tion des frais correspondant à des Installations, équipements ou matériaux qui, à la fin
d'une période d'un an à compter de la date à laquelle ils ont été installés ou mis en
utilisation, sont encore utilisables ou ant une valeur de récupération.

ARTICLE 6

En contrepartie des obligations énoncées ci-dessus, la République Tunisienne s'engage
par la présente :

1" A accorder au titulaire les renouvellements de son permis dans les conditions prévues aux
articles 3 à 9 inclus et 21 du Cahier des Charges annexé à la présente convention;

2" A lui attribuer des concessions minières dans les conditions stipulées aux articles 11 à 20
inclus du dit Cahier des Charges ;

8 À ne pas placer, directement ou indirectement, sous un régime exorbitant du droit commun,
les entreprises que créera le titulaire en Tunisie, pour assurer l'exécution de la présente

convention ;

4 À ne pas augmenter les droits d'enregistrement ou redevances superficiaires auxquels
sont assujettis les titres minièrs concernant les substances minérales du second groupe,
tels qu'ils sont fixés au moment de la signature de la présente par le décret du 1° jan-
vier 1953 sur les mines et les textes modificatifs subséquents, si ce n'est pour les réviser
proportionnellement aux variations générales des prix en Tunisie ;
£* À exonérer tout entrepreneur que le titulaire pourra utiliser soit directement par contrat,
soit indirectement par sous-contrat, de (a taxe sur les prestations de service qui serait
due à l'occasion des opérations réalisées avec le titulaire :

6" a) À ce que le titulaire et tout entrepreneur qu'il pourra utiliser soit directement par contrat,
soit indirectement par sous-contrat, pourront importer, en franchise de droits de douane
et de tous impôts ou taxes prélevés à l'occasion de l'importation des marchandises, y
compris toutes taxes sur le chiffre d'affaires, à la seule exception de la taxe de forma-
lités douanières, tous appareils (notamment appareils de forage), outillage, équipement
et matériaux destinés à être effectivement utilisés sur les chantiers en Tunisie pour les
opérations d'exploration, de rechérches, d'exploitation et de transport; étant entendu,
toutefois, que cette exonération ne s'appliquera pas aux biens ou marchandises de la
nature de ceux décrits dans le présent paragraphe et qu'il sera possible de se procurer
en Tunisie, de type adéquat et de qualité compareble, à un prix comparable au prix
de revient à l'importation desdits biens ou marchandises s'ils étaient importés: et
étant entendu de plus que si le titulaire, ou son entrepreneur ou sous-entrepreneur
comme dit ci-dessus, a l'intention de vendre ou de transférer des biens ou merchan-
dises importés en franchise de droits et taxes comme mentionné ci-dessus dans le
présent paragraphe a), il devra préalablement en informer l'Administration des Douanes
et lesdits droits et téxes seront alors payés, à moins que la vente ou le transfert ne
soient faits à une autre société où entreprise bénéficiant elle-même de la même exo-
nération ;

b} À ce que tous les biens et marchandises importés en franchise, en application du para-
graphe a) ci-dessus, pourront être réexportès également en franchise et sans licence
d'exportation, sous réserve des restrictions qui pourront être édictées par la République
de Tunisie en période de guerre ou d'état de siège.

c) À ce que les substances minérales du second graupe et leurs dérivés produits en appli-
cation dé la présente convention et du Cahier des Charges qui y est annexé puissent
être exportés sans restrictions, sous réserve de mesures restrictives qui pourraient être
édictées par la République de Tunisie en période de guerre ou d'état de siège.

7° D'une façon générale, à accorder, ou à faire accorder au titulaire le plein et entier béné-
fice de toutes les dispositions de la prèsente convention et du Cahier des Charges qui
lui est annexé é l'effet de réaliser les opérations en vue desquelles elles sant conclues

Au cas où le titulaire déciderait de transférer ses droits miniers et les actifs corres-
pondants, un tel transfert ne donnerait Leu à la perception d'aucun impôt, droit ou taxe de
quelque nature que ce soit. exrStant actuellement où qui serait créé par la suite par la Aépu-
blique de Tunisie

En cas de transfert, les dépenses effectuées par le titulaire, en application de là pré-
sente convention et du Cahier des Charges qui y est annexé pourront être reprises par le béné-
ficiaire du transfert dans sa propre comptabilité, et ceci à quelque fin que ce soit, notamment,
sans que ce qui suit soit une limitation, aux fins des obligations découlant de l'article 3 de
la présente convention et aux fins des obligations mimmum de travaux stipulés au Cahier
des Charges.

8° À ce que le titulaire ne soit assujetti à la réglementation des changes en vigueur en Tuni-
ste, que sous les réserves suivantes :

a) Le titulaire pourrs importer sans restriction tous les fonds nécessaires à l'exécution de
ses opérations en applicetion de là présente convention et du Cahier des Charges qui
y est annexé.

b) Pendant toute la durée de la présente convention et du Cahier des Charges qui y est
annexé, le titulaire pourra effectuer en devises et notamment en Francs Français, tout
ou partie des paiements relatifs à des travaux, fournitures, ou services correspondant
à son activité de recherche ou d'explaitation pour la mise en valeur des permis ou
concessions qui font l'objet de la présents convention. À cet effet, le Gouvernement
Tunisien donnera au titulaire en tant que de besoin toutes les autorisations pour lui per-
mettre de faire face en temps voulu à ses paiements hors de Tunisie suivant la procé-
dure arrêtée d'un commun accord entre la Banque Centrale et le titulaire,

c

Pendant toute la durée de la présente convention et du Cahier des Charges qui y est
annexé, le titulaire pourra librement acheter et vendre par l'intermédiaire de Banques
ou Etablissements agréés en Tunisie, la devise ayant cours en Tunisie ainsi que toutes
autres devises nécessaires pour effectuer tous paiements relatifs à des opérations en
Tunisié, et ce, aux taux autorisés pour toutes les autres Industries.

d) Toutes dépenses supportées par le titulaire pour l'exécution de ses opérations en appli-
cation de la présente convention et du Cahier des Charges qui y est annexé et homo-
loguées par les autoritès compétentes, seront à concurrence de leur contre-valeur en
monnale tunisienne, considérées à tous égards comme des investissements en Tunisie,
notamment en ce qui concerne l'exécution des engegements du titulaire prévus à l'arti-
cle 3 de l'arrêté institutif du permis, et en ce qui concerne leur amortissement sur les
recettes provenant d'une exploitation éventuelle en Tunisie.

e} Pendant toute la durée de la présente convention et du Cahier des Charges qui est
annexé, le montant des dépenses effectuées par le titulaire au titre de la présente
convention, les dividendes, intérêts et ténéfices réalisés à partir de ses investisse-
ments ainsi que les capitaux dérivant de leur réalisation éventuelle, bénéficieront à
tout moment, sans limitation, d'une garantie totale de transfert en Francs, en France.

# Si les investissements réalisés ont été effectués sous forme d'équipements à utiliser
dans l'entreprise, le capital investi sera déterminé par la valeur constatée en douane
lors de l'importation desdits équipements,

Les dispositions du présent paragraphe 8 s'appliqueront également aux actionnaires
ainsi qu'aux cessionnaires éventuels du titulaire résidant en France, qu'il s'agisse de per-
sonnes morales tunisiennes ou françaises.

S' A exonérer le titulaire ou tout entrepreneur que le titulaire pourra ütiliser soit directement
par contrat, soit indirectement par sous-contrat, des taxes portuaires concernant le mou-
vement et stationnement des bateaux utilisés à des opérations d'exploitation, de recher-
ches et d'exploration, tant dans la zone maritime couverte par fe permis ci-dessus indiqué
que dans le port qui la dessert

ARTICLE 7

Tous les désaccords survenant entre l'Etat d'une part, et le titulaire, d'autre part, Sur
l'intergrétation ou l'exécution des clauses et conditions de la présente convention et du Cahier
des Charges y annexé seront soumis à l'arbitrage prévu à l'article 11 du décret du 13 décem-
bre 1948 et conformément aux modalités ci-après.

L'Etat, d'une part, et le titulaire, d'autre part, désigneront chacun un arbitre.

Si les parties en cause ne peuvent pas se mettre d'accord sur la désignation d'un
troisième arbitre, celui-ci, qui ne devra pas être de nationalité tunisienne, sera désigné, à la
requête de la partie la plus diligente, par le Secrétaire d'Etat à la Présidence, parmi les mem-
bres de la Cour Internationale de La Haye

Les sentences arbitrles rendues par les trois arbitres à la majorité auront force exé-
cutoire et ne seront pas susceptibles d'appel

ARTICLE 8

. Dispositions particulières, Pour préciser la portée de la clause compromissoire prévue
à l'article 11 du décret du 13 décembre 1948 susvisé et énoncé à l'article 7 ci-dessus, il est
convenu d'adopter les dispositions interprétatives et complémentaires sulvantes :
Le titulaire qui décidera de recourir à l'arbitrage contre une décision de l'autorité
concèdente, devra le faire à peine de forclusion, dans un délai de soixante jours à partir de
la notification de cette décision.

Dans tous les cas où le recours ne serait pas dirigé contre une décision de l'autorité
concédante. le titulaire ne pourra recourir à l'arbitrage sans avoir, au préalable, saisi l'Adrni-
nistration de Fa quéstion en litige par lettre recommandée (1}. Le silence de l'Administration
pendant soixante jours vaudra décision implicite de rejet de la demande du tituisire,

Le titulaire devra, à peine de forclusion, soumettre à l'arbitrage cette décision implicite
de l'Administration dans les soixante jours de l'expiration du défai prévu à l'alinéa précédent,
cédent

1° La partie qui entendra faire appel à l'arbitrage, soit à raison d’une infraction de l'autre par-
tie aux textes précités à l'article 7 ci-dessus, soit en vue de faire trancher un différend
sur une interprétation desdits textes, notifiera par lettre recommandée avec avis de
réception à l'autre partie les pointe sur lesquels elle entend solliciter un arbitrage, les déci-
sions et les réparations qu'elle entend faire prononcer, ainsi que les nom, qualités, dami-
cile de san arbitrage.

Dans les trente jours de la réception de cette lettre recommandée les parties s'effor-
ceront d'arriver à une conciliation sur le ou les points faisant l'objet de la demande d'arbi-
trage.

A défaut d'accord complet sur tous ces points et dans tous les cas où cet accord ne
serait pas réehsè pour une raison quelconaue, l'autre partie aura un délai de trente jours
pour désignér son arbitre à dater de l'expiration du délai susvisé prescrit pour la tentative
de conciliätion.

Faute par elle de ce faire dans ledit délai, la désignation en sera faite par le Secré.
taire d'Etat à la Présidence à la requête de la partie demanderesse et ce. dans le même
délai.

Les arbitres ainsi désignés, constitueront, dens les trente jours de leurs propre dési-
gnation, un tribunal arbitral avec un troisième arbitre désigné par eux. avec l'accord des
parties, ou à défaut, désigné à la requête de la partie la plus diligente par ie Secrétaire d'Etat
à la Présidence, selon les modalités prévues à l'article 7 ci-dessus.

La désignation d'un arbitre par le Secrétaire d'Etat à la Présidence devra être notifiée
par la parke ls plus diigente à l'autre partie, ainsi qu'aux arbitres déjà nommés

En cas de décès, refus, dépurt où empéchement de l'un quelconque des arbitres ainsi
désignés, 1| en sers désigné un autre dans les condiions prèvues aux alinéas précédents.

Sera censé être un empêchement aux termes de l'alinéa précédent, le fait par un
arbitre d'être absent à deux séances consécutives du tribunal arbitral sans motifs reconnus
valables par les deux autres arbitres, le tiers-arbitre ayant vaix prépondérante. En cas d'em-
pêchement du tiers arbitre, le désaccord des deux autres sur la validité des motifs de cet
empêchement vaudra acceptation de ceux-ci,

Les arbitres ne pourront être récusés pour quelque matif que ce soit, à l'exception
seulement du tiers arbitre lorsqu'il sera désigné par le Secrétaire d'Etat à la Présidence

Cette récusätion devra être proposée au Secrétaire d'Etat à la Présidence, sous forme
de recours gracieux, pour des motifs dont il aura l'entière sppréciation. Dans ce cas, elle ne
pourra, à peine de forclusion, être proposée par l'une des parties que dans un délai de huit
jours à dater de la réception, par elle, de la notification du nom du tiers srbitre.

(1) Chaque foi qu'i sers Fall mention dans le présent article de + lettre recommandée » il faudra entendre
que cette lettre comportera obligaleirement a demande d'avis de réception.
Si la récusation est admise, ll sera procédé à la nomination d'un autre tiers arbitre,
dans les conditions ci-dessus précisées

2’ Les arbitres ainsi désignés siégeront en tribunal arbitral, sous la présidence du troisième
arbitre, au lieu choisi par celui-ci en Tunisie.

Le tribunal arbitral êt les parties ne seront pas astreints aux formes et délais de pro-
cédure suivis par et devant les tribunaux

Le tribunal erbitral, dans un délai de quinze jours & dater de la désignation du troisième
arbitre, notifiera aux parties l'obiet du litige, ainsi que la date et ie leu auxquets elles devront
lu: faire parvenir les dossiers et mémoires relatifs à cet objet. le délai imposé aux parties
pour reméttre ces pièces ne pouvant être inférieur à quinze jours

Le tribunal arbitral, après avoir entendu les parties, rendra sa sentence dans les soixante
jours à compter de la notification prévue à l'alinéa précèdent, sauf aux parties à se mettre
d'accord, par écrit, sur des délais plus longs.

La procédure sera orale et contradictoire.

Les mémoires seront rédigés et les plaidotries prononcées en langue arabe et en lan.
gue française, mais les parties pourront être assistées de conseils d'une nationahté quel-
conque, Les conseils des parties auront la hberté d'interroger, contradictoirement, par l'en-
tremise du tribunal acbitral, et sous serment prêté devant ce même tribunal, les parties ainsi
que tous experts, témorns où auteurs de témoignages ou déclarations écrites, dans le cadre
des mesures d'instruction fixées par le tribunal arbitral

Au cas où l'une des parties ne présenterait pas ses documents, témoignages, mémoires
ou plaidoiries dans les délais qui lui seront impartis, dans les conditions prévues ci-dessus,
le tribunal arbitrel pourra statuer sur les seuis documents, témoignages, mémoires où plai-
doinies présentés par la partie la plus diligente et leur sentence sera réputée contradictoire et
sans recours, comme précise ci-dessous.

3° Le tribunal arbitral statue sur toutes les questions qui lui sont soumises tant par la partie
demandéresse que, reconventionneliement, par là partie défenderesse. Ses décisions sont
motivées.

Le tnbunal arbitral ne peut valablement siéger que si les arbitres sont présents, hor-
mis le cas d'examen de la validité du motif invoqué par l'un des arbitres en cas d'empêche-
ment, dans les conditions visées ci-dessus.

Les décisions sont prises à la majorité, le troisième arbitre présidant les séances. En
cas de partage égal des voix, le président à voix prépondérants. La sentence arbitrale sera
notifiée à la diligence du troisième arbitre à chacune des parties par lettre recommandée
dans un délai de huit jours à compter de la date de la sentence.

Le tribunal arbitral a tous pouvoirs pour fixer le montent des honoraires et les frais rela-
tifs à l'arbitrage, y compris les siens et pour condamner telle partie qu'il avisera à en sup-
porter la charge en totalité où en partie. Toutefois, les honoraires seront, dans tous les cas,
supportés par moitié par les parties.

La sentence du tribunal est définitive, les parties renonçant dès à présent, à tou‘e
voie de recours contre la sentence, même et y compris le pourvoi en cassation et la requête
civile ains! que toute éventuelle voie de recours administrative.

La présente renonciation ne fait pas obstacle à l'exercice de la voie de l'appel devant
les tribunaux compétents pour des motifs tirés de la violation de l'ordre public.
Le recours à l'arbitrage ne suspend pes les obligations des deux parties sauf à celles-
ci à demander au Tribunal, avant dire droit, de décider ou bien que des obligations sont sus-
pendues, ou bien que des mesures seront prises, au titre des dispositions conservatoires,
motivées par le caractère irréparable que pourrait avoir l'exécution ou la non exécution

Toutefois, toutes les sanctions découlant ou pouvant découler de la solution du litige,
y compris la déchéance du titulaire, sont suspendues jusqu'à la décision du Tribunal.

ARTICLE 8

Les présentes Convention et Cahier des Charges sont établis en langue française et en
autant d'exemplaires que de droit.

ARTICLE 10

La présente Convention et le Cahier des Charges y annexé sont dispensés des droits
de timbre.

ls seront enregistrés au drait fixe.

Fait à TUNIS, le 5 juin 1964.

Paur la Société de Participations Pétroiières Pour l'Etat Tunisien,
PETROPAR
CAHIER DES CHARGES
PERMIS MARIN D'HAMMAMET
TABLE DES MATIÈRES DU CAHIER DES CHARGES
ANNEXE A LA CONVENTION PORTANT AUTORISATION DE RECHERCHES
ET CONCESSION D'EXPLOITATION DES SUBSTANCES MINÉRALES DU SECOND GROUPE

Pages
Anticle premier. — Objet du présent Cahier des Charges î
TITRE PREMIER. — TRAVAUX PRÉLIMINAIRES DE RECHERCHES, ZONES
DE PROSPECTION
Ant. 2, — Délimitation du permis inctal 3
Art. 3 — Obligation de travaux minima pendent la durée de validité
du permis initial 1-23
Art, 4. — Justification du montant des travaux exécutés 3
An 5. — Renouvellement du permis 45
An. 6. — Réduction volontaire et renonciation de le surface du permis 5
Ant. 7. — Non-exécution du minimum des travaux 5
Ant. 8. — Libre disposition des surfaces distraites dl permis initial 5
Art. 9. — Valdité du permis en cas d'octroi d'une concession 5
Ant. 10. — Disposition des hydrocarbures lires des recherches 5
TITRE I. — DÉCOUVERTE ET EXPLOITATION D'UN GITE
Art. 11. — Définition d'une découverte . 6
Art 12. — Octroi automatique d'une concession 6-7
Art. 13. — Octro: d'une concession au choix du titulaire 7-8
Ant. 14. — Cas d'une autre découverte située à l'extérieur d'une
concession :
Art. 15. — Obligation de reconnaitre le gisement
Ant. 16. — Blocage provisoire des moyens de recherche sur une des
concessions ocre oreescs - 8
Art. 17. — Obligation d'exploiter a.
Art. 18. — Exploitation spéciale & la demande de l'Autorité concédante 9
Art. 19. — Dispositions spéciales concernant le gisement de gaz
n'eyant pas de relation avec un gisement d'hydrocarbures
liquides D 000 9-10
Art. 20. — Durée de la concession ...... 10

Ant. 21. — Prolongation du permis de recherche en cas de découverte 10-11
TITRE IL, — REDEVANCES, TAXES et IMPOTS DIVERS

TITRE

TITRE

Art. 22. —
An. 23, —

Art. 24, —
An. 25. —

Art. 26. —

Art. 27. —

Art. 28. —
Art. 29. —

Droits d'enregistrement et redevances superficiaires

Redevance proportianneile à la production et impôt suppié
mentarre sur les bénéfices Ô

Choix du paiement en espèces où en nature

Modalités de perception én espèces de la redevance pro-
F
portiennelle sur les hydrocarbures liquides

Perception en nature de la redevance proportonneïle sur
les hydrocarbures liquides

Enlèvement de la redevance en nature sur les hydrocarbures
liquides

Redevance due sur les gaz

Redevence due sur les solides

IV. — ACTIVITÉS ANNEXES DES INSTALLATIONS DE RECHERCHE
ET D'EXPLOITATION DU TITULAIRE

Art, 30, —
Art 31. —
Art, 32 —
Art. 33. —
Art. 34, —

Art. 35. —

Art. 36. —

Art. 37. —

At. 38, —
Art. 39, —
Art, 40. —

Art. 41, —
Art. 42. —
Art. 43, —

Facilités données au titulaire pour ses instaflations annexes
Installations ne présentant pas un intérêt public général
Dispositions applicables sux pipes-lines

Utiksétion par le titulaire de l'outillage public existant

Installations présentant ur intérêt publie général effectuées
par l'Autorité concédante fou ses ayants-droit) à la demande
du titulaire û

Installations présentant un intérêt public général exécutées
par le titulaire Concession ou autonsation d'outil'age public

Durée des autorisations cu des concessions consenties
pour les installations annexes du titulaire

Dispositions diverses relatives aux autorisations ou conces-
sions autres que la concession mnière

Dispositions applicables aux captages et adductions d'eau
Dispositions applicables aux voies ferrées

Dispositions applicables aux installations dé chargement
et de déchargement maritimes

Centrales thermiques
Substances minérales autres que celles du 2° groupe

Installations divérses

V. — SURVEILLANCE MINIÈRE ET DISPOSITIONS TECHNIQUES

Art. 44, —
Art. 45, —
Art. 46, —

Documentation fournie au titulaire par l'Autorité concédante
Cortréle technique

Apphcation du code des eaux

Pages

20-21

21

21
22-23-24
24
TITRE

Art.
Art.

Ant.
Art.
An.
Art,
An.
An.
Ant.

An.
Art.
Art.
Art.
An.
An,

An.
Art,

Art.

An.

Art.
Art.

vt

Ant.

Ant.

Art.

Ant.

Art.

An.
Art.

47.
48.

Accès aux chantiers

Obligation de rendre compte. au préaïable. de l'implanta-
tion d'un forage ou d'un groupe de forages

Carnet de forage

Surveillance géologique des forages
Contrôle technique des forages
Compte rendu mensuel de forage
Arrêt d'un forage ...

Compte rendu de fin de forge

Dispositions particulières applicables aux groupes de
forage d'etude où de développement

Essais des forages .

Compte rendu annuel d'activité

Exploitation methodique d'un gisement
Contrôle des forages productifs
Reconnaissance et conservation dés gisements

Coerdinatian des recherches et des exploitations faites
dans un même gisement par plusieurs exploitants différents

Obligation générale de communiquer les documents
Unités de mesure ...
Cartes et plans

Bornages, rattachement aux réseaux du Service Topogra-
phique ee

Caractère confidentiel des documents fournis par le titulaire

Définition des forages d'étude. de prospection et de déve-
loppement

— PROLONGATION, EXPIRATION, RENONCIATION, DÉCHÉANCE
DE LA CONCESSION

68.

69.

70.

71

72.

73.
74,

Droit préférentiel du titulaire en cas de nouvelles conces-
SONG PP CE oo

Obligations de posséder en propre et de maintenir en bon
état les ouvrages revenant & l'Autorité concédante

Responsabilité de l'Autorité concédante, vis-à-vis des tiers,
après la reprise de la concession

Retour à l'Autorité concédante des installations du titulaire
en fin de concession par arrivée au terme ...

Retour à l'Autorité concédants des installations faites dens
les dix dernières années de la concession ....

Pénalités en cas de retard dans la remise des installations

Facuité de rachat des instaliations non mentionnées à
l'article 71 ..,............,,,.,..,....., nn :

Pages
27-28

40-41
TITRE

TITRE

Art. 75.

Ant. 76.
Art. 77.
Art. 78,
Art. 79.

VI —
Art. 80.

Art, 81.
Art. 82.

VI, —
Ant. 83.
Ant, 84.
Art. 85.
Art, 86.
Art. 87.

Art. 88.
Art. 89.
Art, 90.
Ant 91.
Art. 92.
Art. 93.

Art. 94.
Art. 95.
Art. 96.

Art. 97.

Art. 98.

Exécution des travaux d'entretien des installations faisant
retour à l'Autorité concédante .. de

Travaux de préparation de a future .
Renonciation à la concession ..
Cas de déchéance

Défaut de demande de concession dans le délai prescrit
&près une découverte É Ü .

CLAUSES ÉCONOMIQUES

Réserve des hydrocarbures EU leg besoins de l'économie
tunisienne Do a

Utilisation des gaz …

Prix de vente des hydrocarbures bruts liquides

DISFOSITIONS DIVERSES

Election de domicile

Hygiène publique .......
Législation du travail ..............,.
Nationalité du personnel ..........

Formation de techniciens en matière de recherches d'hydro-
carbures .  -

Admission et circulation du personnel étranger

Recours aux offices publics de placement

Matériel et entreprises .. .......,

Représentant agréé du titulaire

Défense Nationale et Sécurité du Territoire

Réserves concernant la cession éventuelle des droits
sociaux « Pasroseriosesse . .
Cession totale ou partielle des droits du titulaire

Ces de force majeure ...... Goo

Dispositions perticul
Draits de timbre et d'enregistrement

Impression des textes .......

Pages

41-42

46-47
CAHIER DES CHARGES

Annexé à la Convention portant autorisation
de recherches et concessions d'exploitation de substances minérales du second groupe

ARTICLE PREMIER. — OBJET DU PRÉSENT CAHIER DES CHARGES

Le présent Cahier des Charges a pour objet de préciser les conditions dans lesquelles
PETAOPAR nommée ci-après + Le Titulaire +, signataire de la Convention à laquelle le pré-
sent Cahier des Charges est annexé :

1° - Effectuera des travaux ayant pour objet la recherche des gites de substances minérales
du second groupe dans la zone du territoire de la République Tunisienne, définie par
l'arrêté du Secrétariat d'Etat au Plan et aux Finances dont il sera question à l'article 2
ci-après :

2° . Eventuellement dans le cas où cette entreprise auralt découvert un gite exploitable des-
dites substances, procèdera à l'exploitation de ce gite

TITRE PREMIER
TRAVAUX PRÉLIMINAIRES DE RECHERCHES
ZONES DE PROSPECTION

ARTICLE 2. — DÉLIMITATION DU PERMIS INITIAL
La zone dont Il est question à l'article premier paragraphe 1" ci-dessus, est délimitée
par l'arrêté suivant :

— Arrêté MIN" 872 en dete du 25 février 1964 accordent au titutaire un ensemble de
deux mille deux cent trois périmétres élémentaires entièrement marins dit

« permis de recherches initial »

La surface totale So de l'ensemble des périmetres élementaires inrtiaux est de huit
mille huit cent douze kilomètres carrès (8812 km”).

ARTICLE 3. — OBLIGATION DE TRAVAUX MINIMA PENDANT LA DURÉE DE VALIDITÉ
OU PERMIS INITIAL

1®- Le durée de validité du permis initial qu: commence à courir du 25 février 1964 viendra
à expiration le 24 février 1969 conformément à l'article 2 de la Convention à laquelle
est #nnexé le présent Cahier des Charges
Jusqu'à cetts date, le titulaire s'engage à poursuivre régulièrement des travaux de
recherches.

Le coût dûment justifié des travaux ainsi exécutés pendant toute cette durée sera au
moins égal à un montant total de:

Po = 850.000 Diners
chiffre valable pour les conditions de prix en vigueur au premier jour du mois qui suit la
délivrance du permis initial.

2" - Pour tenir compte des variations dans les prix susceptibles de survenir pendant la durée
de validité du permis, le montant des travaux minima auquel s'est engagé le titulaire
sera révisé de la manière définie ci-après :

8) La dépense réelle faite par le titulaire, et prise en compte dans les conditions stipu-

lées à l'article 4 ci-après, sera corrigée par une formule linéaire faisant mtervenir for
faitairement plusieurs index de base, dits À, B, C, convenus à l'avance, de façon à
Se -

refléter aussi fidèlement que passible l'incidence, sur le coût des travaux de recherches
d'hydrocarbures effectués en Tunisie. des varietions générales des conditions éca-
nomiques en Tunisie, en France et à l'Etranger.

Les index de base A, B, C, entreront respectivement pour a %,. b %, e % dans
l'appréciation de la variation relative du coût des travaux,

Si Ao, 80, Co, sont les valeurs de l'index de base au premier jour du mois qui suit
la délivrance du permis inittat et si À, B, C, sont les valeurs des mêmes index de
base à l'instant considéré, on admettra que la dépense D effectuée au même instant,
correspond forfaiteirement à une depérse Do ramenée aux conditions de prix en
vigueur au premier jour du mois qui suit la délivrance du permis initial, telle que

Ao Bo Ce
Do =D (a— +b— +c—}
A B C
b} Paur apoliquer la correction, on considérera des tranches successives constituées par
une année grégorienne, où par une fraction d'année grégorienne

Par ailleurs, an comperere les valeurs de chaque index de base au prémer jour du
Mois qui suit la délivrance du permis initial [soit Ao, Bo, Co) et du même index de
base au premier jour du même mois ds l'année grégorienné en cause {soit À. B. C)
On multipiera la dénense réelle engagée par le titulasre pendant ladté annee grégo.
renne par la somme des produits obtenus, en mutbpliant chaque rapport des valeurs
relatives des index de base. tels que :

fo Bo Co

"A 8 ©

per le coefficient afférent à chaque index, tel que a. b, c On obtiendra ana le man-
tant annuel révisé pour cètté même année

c) Enfin, on effectuera la somme des montants annuels révisés obtenus comme il est
expliqué ci-dessus, pour l'ensemble de différentes annges grégonennes mtéressées
par la periode de validité du permis et on comparera cette sormme Pl au chiffre Po
indiqué au paragraphe 1* du présent article

Sr Pl est au moins égal à Po, le titulaire sera réputé avoir satisfait à la condition des
travaux minima

Si PI est inférieur à Po, l'Autorité concédante pourra faire jouer les dispositions prévues
à l'article 7 ci-sprès

Le montant des travaux minima s'entend pour l'ensemble des périmètres élémentaires
constituant la surface So visée au dernier alinéa de l'article 2 précèdent, à savoir

So = 8812 km

Les index de base A, B, C. ains que les coefficients a, b, © (tels que
a+b+c= 100%) seront déterminés forfaitairement, et une fois pour toutes sous la
réserve explicitée au paragraphe 6" du présent articie, au moment de la signature par
le titulaire du présent Cahier des Charges particulier

Ces index et coefficients auront les significations ou valeurs exphoitées ci-dessous
L'index de base À sera l'indice des prix de gros + produits industriels transformés »,
calculé par l'Institut Nationat de la Statistique et des Etudes Economiques, et publié au
- Bulleun Mensuel de Statistique de la France»

L'index de base B sera le salaire mimmum légal dans les mines de Tunisie du manœuvre
du jour de 2! catégorie. fixé par le règlement de safaires. publié au < Journal Officiel de
la République Tunisienne +, modifié par les textes subséquents.
L'index de base C sera le nombre indice des prix de gros «tous produits + (+ index
number Of Wholesale Prices All Comodities +), calculé et publié par le bureau des Sta
tistiques du Travail du Ministère du Travail des Etats-Unis (+ U.S, Department of Labour
- Bureau of Labour Statistiques »}

Les index À et C seront rapportés au Dinar en prenant en compte pour Ao et Co respec-
tivement les taux de change officiels applicables, eHectivement pratiqués par la Banque
Centrale de Tunisie, au premier jour du mois qui suit la délivrance du permis initial et
pour À et C, respectivement, chaque année. ceux du premier jour du mois de ladite
annee.

De plus, les index À, B, C, seront convertis de façon à ramener chaque index de base
Ao, Bo, Co, à la valeur 100.

Les coefficients a, b, ©. ont les valeurs suivantes :

8 = quinze pour cent . 15%
b = vingt pour cent ....,.,..... | 20%,
ç = soixante-cing pour cent ,..,.,,,,... ., .,.....,.,, 65%

e+b+c= 154+ 20 +65 SR .. 100%

Il se peut que. pendant la longue période d'application de la méthode de révision définie
ci-dessus, les prix intérieurs tunisiens et [2s orix pratiqués à l'étranger varient rélative-
ment dans une trés forte proportion. et que la méthode de rêvision convenue entre les
parties au moment de la signature de la Convention 8 laquelle est annexé le grésent
Cahier des Charges. cesse de représenter, mème approximativement, les variations
réelles du coût des recherches d'hydrocarbures en Tunisie

a

L'Autorité concédante et le titulaire conviennent de n’apporter aucune modification aux
index de base et à leurs coefficients, tant que les variations relatives, par comparai-
son avec les conditions initiales, du rappart entre la somme des mdex A plus B et
l'index € (les index ayant été rapportés au Dinar et convertis comme indiqué ci-dessus)
ne dépasseront pas 20 %, en plus ou 17 % en moins.

Si une telle éventuahté se produisait, la méthode de revision énoncée au présent article
pourra être dénoncée par l'une quelconque dés deux parties.
Dans ce cas, l'Autorité et le titulaire se concerteront pour corriger tes index de base et

les coefficients correspondants, de telle manière que la methode de révision du montant
des travaux puisse ètre ajustée plus exactement aux conditions économiques dû mément

ARTICLE 4. — JUSTIFICATION DU MONTANT DES TRAVAUX EXÉCUTÉS

Le titulaire est tenu de justifier, vis-à-vis de l'Autonté concédante, le montant des tra-
vaux de recherches effectués par lu: pendant là durée de valcite du permis

Seront admis dans l'appréciation des dépenses minima, et sous réserve qu'ils soient
appuyés de dues justifications :

a) Les dépenses réelles engagées par le titulaire, pour le fonctionnement direct de ses
recherches :

b) Les frais réels de déplacement, de passage où de voyage, engagés pour le personnel
du titulaire destiné à travailler normalement en Tunisie et pour les familles dudit per.
sonne! ;

c) Les frais, salaires ou honoraires réels des experts et spécialistes employées par le titu-
läire à l'occasion de ses recherches effectuées en Tunisie :

d) Les frais réels d'établissement de toutes cartes et études nécessaires pour l'enregis-
trement des travaux du titulaire :
e} Les dépenses de frais généraux du siège social du titulaire et celles de son entrepré-
neur général d'exploration, à concurrence d'un maximum de dix pour cent (10%) du
montant des dépenses réelles précédentes.

ARTICLE 5. — RENOUVELLEMENT DU PERMIS

Conformément aux dispositions de l'article 39 du décret du 1'' janvier 1953, et des
errêtés d'application dudit décret, le renouvellement du permis initial sera acquis Ge piein
droit pour des périodes nouvelles de trois ans. dans les conditions définies c:-aprées

1'- Sous la seule réserve qu'il ait satisfait aux obligations de travaux minimum résultant de
l'article 3 précedent. et qu'il en fasse fa demande écrite, le titulaire aura droit à ur
premier renouvellement de son permis inctial pour une superficie S 1 reoresentant les
quatre vingts centièmes (80/1007) de la surface So dv permis iniial Le permis renou-
velé sera valable trois ans.

Les surfaces abandonnées, c'est-à-dire les vingts certièmes (20,100) de la surface
“utile, seront au choix du titulaire. Il devra notifier ce chnx à l'occasion de is demande
de renouvellement du permis, faute de quoi l'Autorité concédante pracédera d'elfice av
dit choix

Le titulaire s'engage, sur la nouvelle surface ansi définie et pendant la durée de validité
du nouveau permis à exécuter des travaux de recherches conformes aux règles Ge l'art
régulièrement poursuivs, sur (8 base d'un minimum.

P'o = 850.008 Diners

chiffre valable pour les conditions de prix en vigueur au premmer jour du mais qui sut
la délivrance du permis initial

Le montant réef des travaux exécutés par le titularre sera ramené aux conditions de prix
suhates. suivant ia méthode défie à f'arhcle 3, paregraphe 2" ci-dessus.

On utilisera d'abord les index À, B, C, et les coefficrents a, b, c, fixés au paragraphe 5°
du même article

La somme des montants annuels de travaux ainsi révisée, pour les trois années de vall-
dite du permis. donnera un chiffre P3 qua l'an comparera au P'o pour aporecier tes
ebligatons relatives au minimum de travaux.

L'appréciation du montant réel des travaux et les madalites de justification. seront fares

conformément aux dsposiuons de l'articie 4 précédent

Dans les mêmes conditions et toujours sous la réserve d'avoir satisfait aux obligations
de travaux minima, compte tenu des dispositions de l'articie 7 c-Gprès. le titulaire aurë
droit à un second renouvellement pour une surface $ 2, puis à un troisième renouvel-
lémént pour une surface S 3, chacun pour une nouvelle nériode de trois ans. Les sur-
faces S ? et S 3 sont définies ci-après.

Pour les deux périodes en question, le chiffre de base P'a dans les conditions initiales.
est le mème que celui fixé pour l& premier renouvellement

On tiendra compte des fluctuations dans les prix, en appliquant la même méthode que
pour le premier renouvellement.

Toutefois. à l'occasion de chaque renouvellement. la surface du nouveau permis sera
réduite automatiquement dans les conditions crapres .

— Second renouvellement (8° année) :
surface réduite aux soixante-quatre centhèmes (64/100) de la surface du perm:s im
tiat (S 2 = 0,64 So)

— Toisieme renouvellement (12° année)

surface réduite aux cinquante centièmos (50/1090) de la surface du permis initial
{83 = 0.50 So)

EN]
Les surfaces sur lesquelles porte la réduction seront choisies par le titulaire, dans les
conditions fixées au second alinéa du paragraphe 1" du présent article.

ARTICLE 6. — RÉDUCTION VOLONTAIRE ET RENONCIATION DE LA SURFACE DU PERMIS

ae) Le titulaire pourra, à condition qu'il en manifeste l'intention au moment où :| demanders
le renouveliement du permis, obtenir une réduction complémentaire de la surface du per-
mis, indépendante de la réduction automatique prévue à l'articte 5 précédent

Dans cette hypothèse, le montant minimum de travaux tel qu'il est fixé aux articles 4 et 5
restera inchangé.

b) Le titulaire pourra, à tout moment, abeñdonner tout ou partie de la zone du permis, sur
simple déclaration d'abandon. en conformité avec l'article 25 du décret du 1°" janvier 1953

c) En cas d'abandon partiel de ia zone du permis, le montant mimmum de travaux, tel qu'il
est fixé aux articlés 4 et 5 du présent Cahier des Charges restera inchangé

ARTICLE 7. — NON-EXÉCUTION DU MINIMUM DE TRAVAUX

Si, pour des raisons imprévisibles et reconnues valabies par l'Administration, le utu-
laire n'a pas exécuté le minimum de travaux fixé aux articles 3 et 5 c:-dessus, il eure la pos-
sibité d'obtenir un renouvellement de permis, sous réserve d'avoir versé, au préalable, à
J'Étet et avec l'accord de celui-ci quant au montant, le reliquat des dépenses mmima qu'il
“était engagé à effectuer.

Pour l'évaluation de ce retiquat, le montant des dépenses réelles et celui des dépenses
non effectuées, seront corrigés s'il y à lieu pour tenir compte des variations de prix comme 1l
est dit à l'erticle 3.

ARTICLE 8. — LIBRE DISPOSITION DES SURFACES DISTRAITES OÙ PERMIS INITIAL

L'Autorité concédante recouvrera la hbre disposition des surfaces distraites du permis
initial. soit par les réductions automatiques prévues à l'article $ à l'occasion des renouvelle
ments successifs, soit par les réductions valontaires ou renonciations prévues à l'article 6

En particulier, elle pourra y faire effectuer des travaux de recherches concernant les
substances minérates du deuxième groupe soi par elle-même, soit de toute autre façon

ARTICLE 9. — VALIDITÉ DU PERMIS EN CAS D'OCTROI D'UNE CONCESSION

L'institution d'uné concession telle qu'éile est précisée à l'articte 12 ci-après entraine
de plein droit l'annulation du permis de recherches (ou de la portion dé ce permis) compris
dans le périmétre de lsdite concession

Elle n'entraine pas l'annulation du perm's de recherches (ou de ses portions) extérieur
à son périmètre. Celui-ci conserve sa validité dans les conditions stipulées aux articles 3, 5
et 21 du présent Cahier des Charges.

Lors des renouvellernents du permis survenant après l'octroi d'une concession, la super-
ficie de cette concession n'entrera pas dans le calcul de la surface du nouveau permis après
renouveliement. Le montant des travaux minima imposé pour le permis restera inchangé

ARTICLE 10. — DISPOSITION DES HYDROCARBURES TIRÉS DES RECHERCHES

Le titulaire pourra disposer des hydrocarbures produits à l'occasion de ses travaux de
recherches, de la même manière qu'il pourra disposer des hydrocarbures tirés de ses exploi-
tations, à charge par lui d'en informer en temps utile l'Autorité concédante, &t d'acquitter les
redevances prévues à l'article 23 ci-après
TITRE
DÉCOUVERTE ET EXPLOITATION D'UN GITE

ARTICLE 11. — DÉFINITION D'UNE DÉCOUVERTE

Le titulaire sera réputé avoir fait découverte de gisement dit exploitable, au sens du
présent Cahier des Charges et de le lol minière. forsqu'il aura foré un puits et démontré que
ce puits peut produire un débit d'hydrocarbures bruts, liquides. de qualité marchande, a moins
ègat aux chiffres donnès dars le tableau ci-dessous. Ce tébleau précise également à quelles
conditions cette production doit se référer.

Profendeur du mveau de production Production Durée mirimum
entre ls plate-farme mayerne jsurnalere] dun essai Méthode d'extraction
ete tot du mvgau ler métres] ten m) {rours)
0 à 500 metres : 70 30
Chague 1D0 mètres én plus 3 m° en plus 30
Jailissement
À 1.090 mêtres . 85 30 où pompage
Chaque 100 mêtres en plus : 3 m° en pius 2€ où pistennage |
À 1500 mètres ... .. 190 25
Chaque 100 métres en plus  ... 5 men plus 15 lalhssement. |
À 2.000 mètres = . 125 15 Orifice max. : 12,1 mm
Chaque 100 mètres en plus .... .| 7 m° en plus | 10 lalkssement
A 2.500 mètres . 160 10 Orifice max : 11,1 mm
+ = _
Chaque 190 mètres en plus 8 mê en plis lé Jaillissement
A 3,000 métres ... .......  .. 200 7 Orifice max : 9,5 mm
= - _ — >
Chaque 100 mètres en plus . | 10 m'en plus 6 lalkssement
Orifice max : 7,9 mm

Le choix du début de l'essai est laissé au titulaire. Celur-c sere hbre de juger l'époque
8 partir de laquelle le niveau essayé aura atteint un régime permanent de production

Toutefois, cet essai devra être exécuté dans les douze mois qui suivront l'achèvement
définitif du forage.

ARTICLE 12. — OCTROI AUTOMATIQUE D'UNE CONCESSION
Une découverte, telle que définie à l'article 11 ci-dessus entraînera. de plein droit, la
transformation d'une partie de la zone en concession mimiëre,

La concession sera instituée suivant la procédure et le régime défins au Titre IV du
décret du 1°” janvier 1853 et des arrêtés d'application dudit décret et dans les conditions pré-
cisées ci-après :

1“ - Le titulaire, dans le détai d'un an qui suivra la découverte, sers tenu de déposer une
demande de concession dans les conditions fixées par les articles 49, 50, 51, 52 et 53
du décret du 1°’ janvier 1953 et des arrêtés d'application dudit décret
eue

r-

Le périmètre de la concession englobera une surface totale de mille (1.000) kilomètres
carrés au Maximum.

Ce périmètre sera choisi librement, selon les règles de l'article, et compte tenu des
résultats. obtenus par le titulaire, sous les seules réserves énoncées ci-apres :

a) Ce périmètre sera d'un seul tenant ;

b) ll comprendre le point où a été faite la découverte :

c) I sera entièrement englobé dans le permis de recherches détenu par le titulaire à
l'époque de la découverte;

d) ll sera constitué par des segments de droite toutes superposables à un carcoyage
de deux kilomètres de côté et dont la direction sera fixée librement par le conces-
gionnaire pour chaque concession ;

e) La surface qu'il délimite sera au moins égale aux deux centièmes (2/10) du carré
de la longueur totale du périmètre extérieur, exprimée dans les mêmes unités ;

f) I n'isolera pas une enclave fermée à l'intérieur de la concession,

ARTICLE 13. — OCTROI D'UNE CONCESSION AU CHOIX OU TITULAIRE

[TE

Lg.

Le titulaire aura le droit, à son propre choix, d'obtenir ls transformation en concession
d'une partie du permis, mais sans en avoir l'obligation, il est stipulé au paragraphe 1"
de l'article 12, sil à satisfait à l'une quelconque des conditions énumérées ci-après

a) S'il à foré un puits dont la capacité de production en hydrocarbures liquides est au
moins égale à la moitié des chiffres indiqués dans le tableau de l'article 11 pour les
profondeurs considérées dans ce tableau, et si la durée de l'essai, au moins égale
à celle indiquée sur ledit tableau n'a êté, en aucun cas, inférieure à quinze jours . en
utilisant le cas échéant, tous moyens ertificiets d'extraction.

Le débit journalier moyen d'hydrocarbures liquides de quatité marchande ebtenu au
cours de la dernière semaine de l'essai, ne devra pas être inférieur aux huit dixié-
mes (8/10) du débit journalier moyen, obtenu dans les mêmes conditions au cours
de la première semaine,

De même, la quantité unitaire moyenne d'eau entrainée au cours de la dernière
semaine de l'essai, ne devra pas être supérieure de plus de vingt pour cent (20 0;j
à la quantité de même nature qui aura été détermmée au cours de la première semaine

En outre, les deux derniers alinéas de l'article 11 seront applicables au eas présent.

b} S'il a foré un nombre quelconque de puits dont les capacités de productisn en hydro-
caroures liquides sont toutes inférieures à celles indiquées, pour la profondeur de
leurs miveaux de praductian, dans l'article 11 ci-dessus. mais qu! ont ensemble une
capacité totale de produetion d'au moins cent mètres cubes (100 m°) par jour d'hydro-
carbures liquides, démontrée sur une période de trente jours ;

c) S'il a foré un nombre quelconque de puits d'une capacité de production totale d'au
moins cent mille mètres cubes (100.000 m°) d'hydrocarbures gazeux par jour, ramenés
à la pression atmosphérique et à quinze degrés (15'}) centigrades, sans que lé pres-
sion enregistrée à la tête de tubage tombe au-dessous des trois-querts de sa valeur
statique. L'Autorité concédente peut demander que cet essai soit exécuté sur une
période de cinq jours au plus.

Dans les cas visés au présent article, les conditions d'octroi de là concession seront
celles des paragraphes 2 et 3" de l'article 12,

Par dérogation aux dispositions du premier alinéa du paragraphe 1° du présent article.
l'Autorité concédante se réserve le droit de requérir que le titulaire demande la conces-
Sion dans l'un quelconque des cas visés audit paragraphe, mais à la condition que, par
ailleurs, elle donne au titulaire les garanties prévues pour le régime spécial visé à l'arti-
cle 18. paragraphe 4°, ci-après.

Toutefois, si le titulaire manifeste son Intention de poursuivre sur la structure en cause
ses travaux de recherches et s'il effectue ces travaux avec diligence, les dispositions
de l'alinéa précèdent ne seront pas appliquées pendant les cinq années qui susvront de
premier essai de mise en production visé au paragraphe 1° du présent arhele

ARTICLE 14. — CAS D'UNE AUTRE DÉCOUVERTE SITUÉE A L'EXTÉRIEUR D'UNE
CONCESSION

1" - Si le titulaire, à l'occasron de travaux de recherches effectues à l'extérieur du périmètre
de sa ou ses concessions, mais à l'intérieur de son permis de recherches, fait la preuve
d'une autre découverte répondant aux conditions definies a l'article 11, 11 aura, chaque
fais, lé droit et l'obligation de transformer en concession un nouveau périmètre ergla-
bant une surface de mille (1.900) kilomètres carrés, au maximum, dans les conditions
définies à l'arucle 12 précédent.

De même, s'il fait la preuve d'une nouvelle découverte repondant aux conditions definies
a l'article 13 ci-dessus, et sous les réserves portées au paragraphe 3° du même arucle,
1 aura le droit mais non l'obligation de demander la transformation en çonçession d'un
périmètre de mille (1.009) kilomètres carrès, au maximum, dans les conditions fixées
aux articles 12 et 13 ci-dessus,

ARTICLE 15. — OBLIGATION DE RECONNAÎTRE LE GISEMENT

A partir de la publication de l'arrêté instituant la concession, le titulaire s'engage à
effectuer avec ciligence, conférmément aux régles de l'art, ot suivant un programme métho
dique et continu, les travaux ayant pour objet de délimiter et d'évaluer les ressources du
gisement décelé par l& découverte ayant motivé la transiormalion en concession

I s'engage, en particulier, à maintenwr dans la concession correspondante, en opéra-
tions continues, Un atelier de sondage au moins, d'un modéle moderne et adéquet, jusqu'au
mément où fe gisement aura pu être délimité et ses ressources ainsi évaluées

Toutefois, la délimitation du gisement et la reconnaissance des ressources de celui-ci
seront considérées comme suffisantes à partir du moment où le titulaire aura fait la preuve
que la concession peut produire au moins cent mille mètres cubes (100 000 m°) par ar d'hy-
drocarbures liquides ; ou encore au moins cent millions de métres cubes {100000.000 de m“]
par an d'hydrocarbures gazeux, ramenés à la pression atmasohérique, et à la température
de quinze degrés centigrades (15'C). Dans ce cas le titulaire pourra passer à l'exploitation,
dans les conditions définies à l'article 17 ci-après

ARTICLE 16. — BLOCAGE PROVISOIRE DES MOYENS DE RECHERCHES SUR UNE DES
CONCESSIONS

Dans je cas où le titulaire aurait bénéficié de plusseurs concessions. il sera soumis,
sur chacune d'elles, aux obligations défimes à l'article 15 ci-dessus.

Toutefois, il aura la Faculté, et pendant une durée maxima de trois ans de transférer
temporairement l'atelier de sondage attaché à l'une des concessions sur une autre conces-
sion. pour accélérer le travail en cours sur cette dernière.

ARTICLE 17. — OBLIGATION D'EXPLOITER

1" - Dés l'achèvement des travaux visés à l'article 15, le titulaire s'engage à exploiter l'en
semble de ses concessions, suivant les règles de l'art; à conduire cette exploitation en
- bon père de famille », avec le souci d'en tirer le rendement optimum. compatible avec
une exploitation économique, et suivant les modalités qui, sans mettre en péril 568 inté-
rêts fondamentaux propres d'exploitant, serviraient au maximum les intérêts économiques
fondamentaux de la Tunisie.

Si le titulaire fait l& preuve qu'aucune méthode d'exploitation ne permet d'obtenir du gise:
ment des hydrocarbures à un prix de revient suffisant pour permettre eu égard aux prix
mondiaux desdits produits, une exploitation bénéficiaire. le titulaire sera releve de l'oble-
gation d'exploiter, sans perdre le bénéfice de la concession, mais sous la réserve pré
vue à l'article 18 ci-après.

me

>
ARTICLE 18. — EXPLOITATION SPÉCIALE A LA DEMANDE DE  L'AUTORITÉ

L

æ-

CONCÉDANTE

Si dans l'hypothèse visée à l'article 17. paragraphe 2", l'Autorité concédante, soucreuse
d'assurer le ravitaillement du pays en hydrocarbures, décidait quand même que iedit
gisement devrall être exploité, le titulaire serait tenu de le faire, sous la condition que
FAutorité concédante lui garantiese la vente des hydrocarbures produits à un juste prix
couvrant notamment ses frais directs et ses frais généraux d'exploitation du gisement,
l'amortissement des installations de production et de transport, les taxes de toute espèce,
la quote-part des frais généraux de siège social (mais, à l'exclusion de tous amortis-
sements pour travaux antérieurs de recherches, de tous frais de recherches exécutées, où
à exécuter. dans le reste de la concession ou de la zone couverte par le permis) et
lui assurant une marge bénéficiaire nette de dix pour cent (10 %)

Si. toutefois, l'abligation résultant de l'alinéa précédent conduisait le titulaire à engager
des dépenses de premier établisement exessives au regard des programmes de déve-
loppement normal de ses recherches et de ses exploitations, ou dont l'amortissement
normal ne pourrait pas être prévu avec une sécurité suffisante, le titulaire et l'Autorité
concédante $e concerteront pour étudier le financement de l'opération proposée

Dans ce cas, le titulaire ne sera jémais tenu d'augmenter, contre son gré, ses nvestis-
sements dans une opération détermenèe, si celle-ci n'est pas comprise dans ses pro-
grammes généraux de recherches et d'exploitahon Si une telle augmentation des inves-
tisseménts devenait nécessaire, le titulaire et l'Autorité concédante se concerteraient pour
étudier fes modalités de son financement que l'Autorité concédante serait appelée à
assurer pour la tetalité ou en partie

Toutefois, lorsque l'Autorité concédante usera des dispositions prévues au paragraphe 3°
de l'article 13 ci-dessus, les dépenses de premier établissement à engager pour la
mise en exploitation du gisement devront être prises en charge par l'Autorité concédanta,
si le titulaire le demande

Le titulaire pourra, à tout instant. se dègager des obligations visées au présent article.
en renonçant à la parte de concession à laquelle elles s'appliquent, dans les conditions
prévues à l'article 77 ci-après

De même, dans les cas visés au paragraphe 3 de l'article 13, le titulaire pourra. à tout
instant, se dégager en renonçani à demender une concession et en abandonnant son
permis de recherches sur la zone considérée

ARTICLE 19. — DISPOSITIONS SPÉCIALES CONCERNANT LES GISEMENTS DE GAZ

Re

N'AYANT PAS DE RELATION AVEC UN GISEMENT D'HYOROCARBURES
LIQUIDES

Lorsque le titulaire aura effectué une découverte, au sens indiqué à l'article 13, para.
graphe 1", alinéa c), concernant Un gisement de gaz secs où humides, qui n'ait pas
de relation avec un gisement d'hydrocarbures liquides et à condition qu'il prouve que
les conditions économiques du moment ne lui permettent pas de trouver pour les gez
produits par ledit gisement un débouché commercial, assurant dans les conditions
satisfaisantes la rémunération des dépenses d'investissement restant à engager et les
dépenses d'exploitation, le titulaire aura le droit, saus réserve des dispositions de l'arti-
cle 18, de demander une concéssion. lout en restant provisoirement relevé par l'Autorité
concédante des obligations ci-après

— obligations de délimiter et reconnaitre le gisement résultant de l'article 15,
— obligations d'exploiter. résultant de l'article 17
2

æ

æ

g

- Dés que le titulaire aura réclamé le bénéfice des dispositions énoncées au paragraphe 1°
du présent article, Il devra se concerter immédiatement avec l'Autorité concédante dans
les conditions qui seront précisées à l'article 81 ci-après, pour rechercher, d'un com-
mun accord, les moyens de créer de nouveaux débouchés commerciaux susceptibles
d'absorber, en totalité ou en partie, la production de gaz escomptée audit gisement
tout en rémunérant d'uñe manière satisfaisante les investissements nouveaux que devra
engagèr le titulaire pour remplir les obligations édictées par les articles 15 et 17, ainsi
que 5es frais d'exploitation.

L'Autorité concédante aure le droit de reppeler, à tout moment, le titulaire à l'exécution
stricte de la totalité ou d'une partie des obligations qui résuitent pour celui-ci des arti-
cles 15 et 17, dès qu'elle aura prouvé l'existence d'un débouché commercial satisfaisant,
au sens indiqué par le peragraphe 2° du présent article.

De même, l'Autorité cancédante, et indépendamment de l'existence d’un débouché com-
mercial satisfaisant, aura le droit de requérir que le titulaire effectue, suivant les dispo-
sitions stipulées à l'article 18, tout ou partie des travaux de délimitation et de reconnais-
sance du gisement visés à l'article 15. ou même tout ou partie des travaux de mise en
exploitation visés à l'article 17.

Dans ce ces. et sauf accord amiable canclu ultérieurement entre les deux parties, l'exploi-
tation sera éventuellement poursuivie à la demande de l'Autorité concédante, suivant les
dispositions stipulées audit article 18

Le titulaire pourra, à tout inétant, se dégager des obligations entrainées par les para-
graphes 2", 3: et 4° du présent article, soit en renonçant à la partie de concession à
laquelle elles s'appliquent, dans les conditions prévues à l'article 77: soit, dans le cas
qui fait l'objet du paragraphe 3° de l'article 13, en renonçant à la fois à son droit de
demander une concession et à sen permis de recherches sur la zone considérée

ARTICLE 20. — DURÉE DE LA CONCESSION

Le concession sera accordée pour une durée de cinquante (50) annèes, à dater du

1" janvier qui suit la publication de l'arrété qui l'établit.

Toutefois. cette concession, prendra fin avant son terme fixé, en cas de déchéance

prononcée en application des articles 68 et 59 {deux premiers alinéas} du décret du 1° jan-
vier 1953, ainsi que de l'article 78 du présent Cahier des Charges.

De mème, le titutaire peut. à toute époque, renoncer à tout ou partie de sa ou ses

concessians, dans lés conditions prévues aux articles 65 et 66 du décret du 1°’ janvier 1953

et

à l'article 77 du présent Cahier des Charges.

ARTICLE 21, — PROLONGATION DU PERMIS DE RECHERCHE EN CAS DE DÉCOUVERTE

1e

- A l'expiration du délai de quatorze ans qui suivra la délivrance du permis Initial et si le
titulaire a effectué une découverte lui donnant droit à l'une des concessions visées aux
articles 12 ou 13, le titulaire aura le droit, indépendamment des travaux faits à l'intérieur
des susdites concessions, à continuer ses recherches dans une partie de la zone cou-
verté par le permis Initial, et extérieure aux concessions.

Sous la réserve ci-dessus, le titulaire aura donc droit à un quatrième renouvellement du
permis initial,

- Toute découverte effectuée par le titulaire dans la zone couverte par le permis visé au
péragraphe 1* du présent article, ou par le permis qui en dérivera, à la suite de renou-
vellements, ouvrira à ce titulaire le droit, et éventuellement l'obligation, de demander l'ins-
titution d'une nouvelle concession dans les conditions définies aux articles 12 où 13 ci-
dessus.

Æ
æ-

4

Le

11

Le quatrième renouvellement portera sur une surface égale aux vingt-cinq centièmes
{25/100) de la surface initiale

Le titulaire pourra choisir cette surface à l'intérieur de la surface couverte par son per-
mis en cours de validité à l'expiration de la quetorzième année

Le permis ainsi défini sera renouvelé de plein droit deux fois, 8 l'occasion des échéan-

ces triennales, si le titulaire a effectué, sur ledit permis, des travaux minima évalués à
P'o = 850.000 Dinars

dans les conditions de prix dites initiales définies à l'article 3 du présent Cahier des

Charges.

Pour déterminer à chaque renouvellement si le titulaire a satisfait à l'obligation de tra-

vaux minima, on comparers le chiffre ci-dessus Po au chiffre fictif obtenu en révisant

le montant réel dés travaux, par application de la méthode énoncée à l'article 3 ci-dessus.

Les coefficients a, b c. et les index À, B. C y conserveront les significations et les valeurs

définies au paragraphe 5" du même article, sauf révisions intervenues en application du

parégraphe 8 du même article

L'appréciation du montant réel des travaux et les modalités de justification seront faites

comme il est dit à l'article 4,

a] Aucune réduction « automatique - de là surface du permis ne sera appliquée à f'occa-
sion des renouvellements visés au présent article,

b) Le titulaire pourra, s'il le demande, obtenir la réduction complémentaire, dite volon-
taire, prévue à l'article 6 Dans ce cas, le chiffre de base P'a, convenu pour le mini-
mum dé travaux. sera réduit proportionneltement à l'abandon vaiontaire de surface fait
par le titulaire

c) Ce même chiffre de base P'o sera réduit dans les mêmes conditions, s1 la surface
restante se trouve réduite par l'institution d'une concession dérivant des permis en
cause, comme À est dit au paragraphe 2° du présent article
TITRE ill

REDEVANCES, TAXES ET IMPOTS DIVERS

ARTICLE 22. — DROITS D'ENREGISTREMENT ET REDEVANCES SUPERFICIAIRES

Le titulaire est tenu de payer, tant pour le permis de recherches que pour la au les

concessions, les droits fixes d'enregistrement et en ce qui concerne la ou les concessions,
les redevances superficiaires dans les conditions prèvues par la loi minière et par la Conven-
tion à laquelle est annexé le présent Cahier des Charges.

ARTICLE 23. — REDEVANCE PROPORTIONNELLE À LA PRODUCTION ET IMPOT SUP-

PLÉMENTAIRE SUR LES BÉNÉFICES

1. Rédevance proportionnelle à la production.

1

z -

ae

Le titulaire s'engage, en outre, à payer ou à livrer gratuitement à l'Autorité concé-
dante, une « redevance proportionnelle à la production » égale à 15% de la valeur
des quantités déterminées en point dit « point de perception », sous réserve des dis-
positions des articles 3 et 4 de la convention à laquelle est annexé le présent Cahier
des Charges. Ces « point de perception » est défini à l'article 25 ci-après. Les quantités
d'hydrocarbures liquides extraits et conservés par le titulaire à l'occasion de ses
recherches ou de ses exploitations seront déterminées avec tels ajustements qui
seraient nécessaires pour tenir compte de l'eau et des impuretés, ainsi que
conditions de température et de pression dans lesquelles ont été effectuées les
mesures.

Toutefois, sont exonérés de la redevance proportionnelle et de toutes taxes :

a) les hydrocarbures bruts consommés par le titulaire pour la marche de ses propres
installations minières (recherches et exploitations) et des dépendances légales de
sa mine, ainsi que pour la force motrice nécessaire à ses propres pipe-lines de
transport ;

b} les hydrocarbures que le titulaire justifierait ne pouvoir rendre + marchands » :

c)les gez perdus. brülès ou ramenés au sous-sol

La production liquide sur laquelle s'applique ta redevance proportionnelie sera mesu-
rée à la sortie des réservoirs de stockage situés sur les champs de production

Les méthodes utilisées pour la mesure seront proposées par le titulaire et agréées
par le Service des Mines.

Les mesures seront faites suivant l'horaire dicté per les nécessités du chantier.

L'Autorité concédante en sera informée en temps utile. Elle pourra 8e faire représenter
aux opérations de mesures, et procéc'er à toutes vérifications contradictoires.

La redevance proportionnelle à la procuction sera liquidée et perçue mensuellement.

Dans les quinze jours qui suivent la fin de chaque mois, le titulaire transmettra au Ser-
vice des Mines un « relevé des quantités d'hydrocarbures assujetties à la redevance »,
avec toutes Jjustifications utiles, lesquelles se référeront notamment aux mesures
contradictoires de production et aux exceptions visées au paragraphe © du présent
article

Après vérification et corréction s'il y a lieu, le relevé mensuel ci-dessus sera arrêté
par le Chef du Service des Mines.

IL Impôt supplémentaire sur les bénéfices. Ainsi qu'il est prévu dans la Convention.
13

ARTICLE 24. — CHOIX DU PAIEMENT EN ESPÈCES OÙ EN NATURE

Le choix du mode de paiement de la redevance proportionnelle à la production, soit

en espèces, soit en nature, appartient à l'Autorité concèdante.

Celle-ci notifiera au titulaire, au plus tard le 30 juin de chaque année, son choix pour
le made de paiement et également, dans le cas du paiement en nature, sur les points de
hvraison visés aux articles 27 et 28 (paragraphe 2"). Ce choix sera valable du 1° janvier au
31 décembre de l'année suivante.

Si l'Autorité concédente ne notifiait pas son choix dans le délai imparti, elle serait
censée avoir choisi le mode de perception en espèces.

ARTICLE 25. — MODALITÉS DE PERCEPTION EN ESPÈCES DE LA REDEVANCE PROPOR-
TIONNELLE SUR LES HYDROCARBURES LIQUIDES

q - Si la redevance proportionnelle est perçue en espèces, son montant sera liquidé men-
suellement en prenant pour base : d'une part, le relevé arrêté par le Chef du Service
des Mines. comme Il est dit à l'article 23, paragraphe 4" précédent ; et, d'autre part, la
veleur des hydrocarbures liquides déterminée dans les réservoirs situés en bout du pipe-
line général ou, en l'&bsence d'un tel pipe-line, à la sontie des réservoirs de stockage
situés sur le chemp de production. || est convenu que ce prix s'établira en fonction des
prix FOB diminués des frais de transport, à partir desdits réservoirs jusqu'à bord des
navires.

Le prix unitaire appliqué pour chaque cetégorie d'hydrocarbures assujettis à ta rede-
vance sera le prix unitaire moyen auquel le titulaire aura vendu effectivement les hydro-
cerbures en question pendant le mois en cause, corrigé par des ajustements appro-
priés, de telle manière que ce prix soit ramené aux conditions de référence adoptées
pour la liquidation de là redevance, et stiputées au paragraphe précédent.

]

3 - Le prix effectif de vente du titulaire sera dément justifié par lui à partir de ses contrats
généraux de vente, et des livraisons faites pendant le mois en cause I! devra satisfaire

aux conditions stipulées à l'article 82 ci-après.

4 - Les pnx unitaires d'application pour le mois en cause seront communiqués par le titu-
laire en même temps qu'il transmettra le relevè mensuel dont il a été question au para
graphe 4° de l'article 23

Ces prix seront vérifiés, corrigés s'l y a lieu, et arrètès par le Chef du Service des
Mines.

SI le titulaire omet de communiquer les prix, ou ne les communique pas dans le délai
imparti, ceux-ci seront taxés et arrêtées D'office par le Chef du Service des Mines, sui-
vant les principes définis aux paragraphes 2°, 3°, 4' du present article, et sur la base
des éléments d'information en sa possession

Si le Chef du Service des Mines ne notifie pas au titulaire son acceptation où ses
observations dans le délai de quinze Jours qui suivra le dépôt de la communication, cette
dernière sera réputée acceptée par l'Autorité concédante,

ge

L'état de liquidation de la redevance proportionnelle pour lé mois en cause sera établi
per le Chef du Service des Mines, et notifié au titulaire Celui-ci devra en effectuer le
Paiement entre les mains du comptable publie qui lus sera désigné, dans les quinze jours
qui suivront la notification de l'état de liquidation.

Tout retard dans les paiements donnera à l'Autorité concédante, et sans mise en demeure
préalable, le droit de réclamer au titulaire des intérêts moratoires calculés au taux légal,
sans préjudice des autres sanctions prévues au présent Cahier des Charges.
& -

LE

S'it survient une contestation concernant la liquidation de la redevance mensuelle, un
état de liquidation provisoire sera établi, le titulaire entendu, sous la signature du Secré-
taire d'Etat au Plan et aux Finances. Il sera exécutoire pour le titulaire dans les condi-
tions prévues au paragraphe 5" ci-dessus

Après règlement de la contestation, il sera établi un état de liquidation définitive sous
la signature du Secrétaire d'Etat au Plan et aux Finances. Les moins perçus donneront lieu
à versement d'intérêts moratoires au profit de l'Etat, lors de la liquidation définitive, et
calculés à partir des dates des paiements effectués au titre des liquidations provisoires

ARTICLE 26. — PERCEPTION EN NATURE DE LA REDEVANCE PROPORTIONNELLE SUR

=

a.

LES HYDROCARBURES LIQUIDES

Si là redevance proportionnelle sur les hydrocarbures liquides est perçue en nature, elle
sera due au point de perception défini à l'article 25 ci-dessus. Toutefois, elle pourra être
livrée en un autre pont dit « point de livraison », suivant les dispositions prévues à l'ar-
ticle 27 ci-dessous.

En même temps qu'il adressera au Service des Mines un relevé visé au paragraphe 4°
de l'article 23 ci-dessus, le titulaire fera connaitre les quantités des différentes catégo-
ries d'hydrocarbures liquides constituant la redevance proportionnelle et l'emplacement
prècis où elles sant stockées

ARTICLE 27, — ENLÉVEMENT DE LA REDEVANCE EN NATURE SUR LES HYDROCAR-

tr

3°.

BURES LIQUIDES

L'Autorité concédante peut choisir, comme point de livraison des hydrocarbures liquides
constituant la redevance en nature, soit le point de perception, soit tout autre point
situé à l'un des terminus des pipedines principaux du titulaire, normalement exploités
pour la qualité à délivrer, par exemple, les postes de chargement sur bateaux-citernes
ou wagons-citernes.

L'Autorité concèdante aménagera à ses frais les moyens de réception adéquats, au
point convenu pour la livraison. [ls seront adaptés à l'importance, à la sécurité et au
mode de production du gisement d'hydrocarbures

L'Autorité concédante pourra imposer au titulaire de construire les Installations de récep-
tion visées ci-dessus, mais seulement dans la mesure où il s'agira d'installations nor-
males situées à proximité des champs de production. Elle devra alors fournir les maté-
riaux nécessaires à rembourser au titulaire ses débours réels.

Le titulaire s5re en outre dégagé de toute responsabilité civile en ce qui concerne les
dommages causès par le fait des personnes dont il dait répondre, ou des choses qu'il
a sous sa garde. à raison des travaux ainsi exécutés par lui pour le compte de l'Auto-
rité concédante et suivant les prescriptions et sous le contrôle de celle-ci.

Les hydrocarbures liquides constituant la redevance en nâture seront livrés par le titu-
laire à l'Autorité concédante au paint de livraison fixé par cette dernière, comme il est
dit au paragraphe précédent.

Si le point de livraison est distinct du point de perception, c'est-à-dire en dehors du
réseau général de transport du titulaire, l'Autorité concédante remboursera au titulaire le
coût réel des opérations de manutention et de transport effectuées par celui-ci entre le
point de perception et le point de livraison y compris la part d'amortissement de ses
installations.

Les hydrocarbures liquides constituant la redevance en nature, deviendront la propriété
de l'Autorité concédante à partir du point de perception.
4

El

La responsabilité du titulaire vis-à-vis de l'Autorité concédante, pour le transport entre le
paint de perception et le paint de hvraison sera celle d'un entrepreneur de transports
vis-à-vis du propriétaire de la marchandise transportée

Toutefois, les pertes normales par coulege au cours du transport et du stockage reste-
ront à la charge de l'Autorité concédante.

L'enlèvement des produits constituant fa redevance en nature sera fait au rythme concerté
chaque mois entre le titulaire et le Service des Mines

Sauf en cas de force majeure. le Service des Mines devra aviser le titulaire su moins
dix jours à l'avance des modifications qui pourraient survenir dans le programme prévu
de chargement des bateaux-citernes ou des wagons-citernes.

L'Autorité concédante fera en sorte que la redevance due pour le mois écaulé soit reb-
rée d'uné manière régulière dans les trente jours qui suivront la remise par le titulaire
de la communication visée au paragraphe 2° de l'article 26. Toutefois, un plan d'enlé-
vement portant sur des périodes supérieures à un mois pourre être srrété d'un commun
accord.

Si ta redevance & été retirée par l'Autorité concédante dans un délai de trente jours, le
titulaire n'aure pas droit à une indemnité de ce chef,

Toutefois, l'Autorité concédante se réserve le droit d'exiger du titulaire une pralongation
de ce délai de trente jours pour une nouvelle pérode qui ne pourra dépasser soixante
{60) jours, et sous la réserve que les quantités ainsi! accumulées ne dépassent pas trente
mille (80.000) mètres cubes.

La facilité ainsi donnée cessera d'être gratuite. L'Aulorité concédante devra payer au htu-
lsire une indemnité calculée suvant un tarif concerté à l'avance, et rémunérant le titu-
laire des charges additionnelles qu'entraine pour lui cette obligation

De toute manière, le titulaire ne pourra pas être tenu de prolonger la facilté visée au
dernier aknéa du paragraphe précédent, au-delà de l'expiration d'un délai total de quatre-
vingt-dix Jours (30 + 60).

Passé ce délai, ou si les quantités accumulées pour le compte de l'Autorité concédante
dépassent trente mille mètres cubes. les quantités non perçues par elles ne seront plus
dues en nature par le titulaire Celui-ci en acquittera la contre-valeur en espèces dans les
conditions prévues à l'article 25 ci-dessus,

Si les dispositions prévues au second aliñéa du paragraphe 5" du présent article étaient
amenées à jouer pius de deux fois dans le cours de l'un des exercices visés à l'article 24,
second alinéa, ci-dessus, fe titulaire pourra exiger que la redevance soit payée en esné-
ces jusqu'à la fin dudit exercice.

ARTICLE 28. — REDEVANCE DUE SUR LES GAZ

1°.

Ÿ

L'Autorité concédante aura le drait de percevoir sur le gaz produit par le titulaire, après

les déductions prévues à l'arhele 23, paragraphe 2:

— soit une redevance de 15% en espèces sur le gaz vendu par le titulaire, et sur la
base des prix réels de vente de ce dermér, après les ajustements nécessaires pour
lés ramener aux conditions du point de perception et déterminés sous réserve des
dispositions des articles 3 et 4 de la convention à laquelle est annexé le présent
Cahler des Charges :

— soit une redevance perçue suivant les modalités prévues aux paragraphes cl-aprés.

Si le titulaire décide d'extraire, sous la forme liquide, certains des hydrocarbures qui peu-

vent exister dans le gaz brut, l'Autorité concédante percevra la redevance après trai-

tement.

Si les produits finis, d'hydrocarbures liquides et gaz résiduels, sont obtenus à la suite

d'une opération simple, la redevance sera calculée suivant les dispositions des articles

3 F 4 de la Convention, sans tenir compte des frais de traitement supportés par le
titulaire.
r

Dans le cas d'opérations plus compliquées et coûteuses, la redevance prise sous forme
de produits finis sera calculée en tenant compté du coût des opérations, non compris
la part d'amortissement d'installations. Toutefois, étant donné la difficulté de faire cette
évaluation, 1 est admis que le taux de la redevance sera eutomatiquement réduit de
cinq points, pour représenter forfaitarrement la rémunération des frais de traitement sup-
portés par le titulaire, sans que le taux de la redevance puisse être inférieur à 10%,
sauf cas prèvus aux paragraphes 2" et 3° de l'article 4 de la Convention

La redevance sur les produits liquides sera due. soit en nature, sait en espèces. à partir
d'un « point de pérception secondaire - qui sera celui où les produits liquides sont sépa-
rés du gaz

Dans le cas où la livraison s'effectuerait en nature, un point de livraison différent pourra
être chorsi, par accord mutuel. I! caincidera avec une des installations de livraisons pré-
vues par le titulaire pour ses propres besoins,

L'Autorité concédante remboursera sa quote-part des frais de manutention et de trans-
port. dans des conditions analogues à celles qui font l'objet de l'article 27, paragraphes
2" et 3"

La redevance en espèces sera calculée sur le prix effectif de vente, avec les ajustements
nécessaires pour le ramener aux conditions correspondant au point de perception secan
daire

Le choix de percevoir la redevance en espèces ou en nature sera fait comme prévu pour
l&s hydrocarbures liquides à l'article 24 ci-dessus

Le gazoline naturelle séparée par simple détente sera considérée comme un hydrocar-
bure brut, qui ne devra pas, toutefois, être rémélangé au pétrole brut. sauf autorisation
préalable de l'Autorité concédante Un plan d'enlèvement portant sur des périodes de
six mois pourra être arrêté d'un commun accord, qu'il s'agisse, soit de la redevance
payée en gazohne, soit de l'écoulement dudit produit pour les besoins de l'économie
tunisienne

Le titulaire n'aura l'obligation

— ni de dégazolhner au-delà de ce qui serait nécessare pour rendre son gaz marchand
et seulement dans la mesure où if aurait trouvé un débouché commercial

— nm de stabiliser ou de stocker la gazotine naturelle
— ni de réaliser une opération particulière de traitement ou de recyclage

Dans les cas où l'Autorité concadante choisira de percevoir la redevance en nature, elle
devra fournir. aux points de livraison agréés, des moyens de réception adéquats, capa-
bles de recevoir sa quote-part des liquides au moment où ces derniers deviendront dis-
ponibles. au fur et à mesure de leur production ou de leur sortie des usines 5 prépa-
ration. L'Autorité concédante prendra en charge les liquides à ses nsques et périls, dès
leur livraison. Efle ne pourra pas imposer un stockage au titulaire

Dans les cas où l'Autorité concèdante choisira de percevoir la redevance en espèces,
la redevance sera liquidée mensuellement suivant les dispositions des articles 23. para-
graphe 4", et 25 ci-dessus

Si l'Autorité concédante n'est pas en mesure de recevorr la redevance en nature, dans
les conditions spécifiées au paragraphe £" du présent article. elle sera réputée avoir
rénoncée à la perception en nature de cette redevance ou de la partie de cette rede-
vance pour laquelle elle n'aura pas de moyens de réception adéquats

ARTICLE 29. — REDEVANCE DUE SUR LES SOLIDES

Si le titulaire exploité des hydrocarbures solides naturels, la redevance sera fixée d'un

commun accord, compte tenu des conditions d'exploitation du gisement. à un taux compris
éntre trois et dix pour cent

TITRE IV

ACTIVITÉS ANNEXES DES INSTALLATIONS DE RECHERCHE
ET D'EXPLOITATION DU TITULAIRE

ARTICLE 30. — FACILITÉS DONNÉES AU TITULAIRE POUR SES INSTALLATIONS
ANNEXES

L'Autorité concédante, dans le cadre des dispositians fégales en la matière el notam.
ment des articles 72, 73, 74, 75, 76, 77, 78 et 83 du décret du l'' janvier 1953, dornera au
titulaire toutes facilités en vue d'assurer, à ses frais, d'une manière rationnelle et économ:
que. la prospection et l'extraction, le transport, le stockage et l'évacuation des produits pro.
venant de s6s recherches et dé ses exploitations, ainsi que toute opération ayant pour objet
la préparation desdits produits en vue de les rendre marchands.

Rentrent notamment dans ce cas, en sus des installations mentionnées explicitement au
décret du 1‘ janvier 1953 et dans la mesure du possible -

a) l'aménagement des dépôts de stockage sur les champs de production. dans les ports
d'embarquement, où à proximité des Lsines de préparation. ou éventuellement de traite-
ment ;

b} les communications routières. ferroviaires ou aériennes les raccordements aux réseaux
généraux dé vos routières, ferrées où aériennes ;

ce} les pipe-lines, stations de pompage et toutes installations ayant pour objet le transport en
vrac des hydrocarbures ;

d) les pastes d'embarquement situés sur le domaine public maritime ou le domaine publie
des ports mantimes ou aénens .

e) les télécommumcations et leurs raccordements aux réseaux généraux de télécommunica-
tions de a République Tunisienne :

f les branchements sur les réseaux publics de distribution d'énergie . les lignes privées de
transport d'énergie :

g) les alimentations en eau potable et industrielle,

h] tes installations d'épuration et éventuellement, le traitement des gaz bruts

ARTICLE 31, — INSTALLATIONS NE PRÉSENTANT PAS UN INTÉRÊT PUBLIC GÉNÉRAL

1'- Le titulaire établira lui-même et à ses frais, risques et périls, toutes installations qu'
seraient nécessaires pour ses recherches et ses exploitations minières et qui ne pré-
senteraient pas un caractere d'interêt public général, qu'elles soient situées à l'interieur
ou à l'extérieur des concessions

Aentrent notamment dans ce cas
a) les réservoirs de stockage sur les champs de production

b) les - pipe-lines + assurant la collecte du pétrole brut ou du gez depuis les puits JUS.
qu'aux réservoirs précédents .

c} les « pipe-lines + d'évacuation permettant le transpon du pétrole brut ou des ga
depuis lesdits réservoirs jusqu'aux paints d'embarquement par chemin de fer ou par
mer ou jusqu'aux usines de traitement ;

d) les réservoirs de stockage aux points d'embarquement,

e) les installations d'embarquement en vrac per pipe-lines permettant le chargement des
wWagon6-citernes ou des bateaux-citernes :

fl les adductions d'eau particulières dont le titulaire aurait obtenu l'autorisation où la
concession ;

9) les lignes privées de transport d'énergie électrique :
18

biles pistes et routes de service pour l'accés terrestre et arrien a ses bases
illes acces aux chantiers en mer,
les télecommumecations entre ses chantiers,

k) d'une mamère générale, les usines. centrales thermiques, installations industrielles, ate-
hers et bureaux destinés à l'usage exclusif du tularé, et qu constitueraient des
dépenaances iegales de ss mine,

1] l'utiisation de son propre materiel marin et aërien. permettant | acces a ses chantiers

ss

- Pour les installations visees aux ahnéas el f)et gl du paragraphe précesent, le tiu-
laré Sera tenu, à l'Autonté concéda. l'en réquen, de laisser terces personnes
utiliser tesdites mstallatons sous les réserves suivan

a} le btulaire ne sera pas tenu mn de construrre mn de garder des installanons plus mpor-
tantes que ses besoins aropres ne le nécessitent,

b) les besoins propres du ttularre seront sétuisfaits en pronte sur ceux des tiers ul
sateurs ,

c) l'unlisation par des tiers ne génera pes l'exploitation faite par lé tilulare pour ses
gropres besoins .

d}les tiers vus,

Les tarifs et conditions di epphcsbles aux téré seront Exés aar te Secrétaire d'État
au Plan et aux Finances sur is proposition du titulaire

Lrs paëront au hiyiare une juste indemnité pour le service rendu

15 seront établis de mamière à couvrir à tout instant fes dépenses rerllos du brulare y
compris une quote-part de ses frais normaux d'amorussements et d'entretien plus une
marge de Quinze pour cent (15 %£)j pour frais généraux et bénéfices marge nor apph
cabie à l'Etat Tursien

3" - l'Autorité concédante 5e reserve le droit d'imposer au titülare de contiure avec des
Uers titulares de permis où de concessicns mers, des accords en vue d'aménager et
d'exploiter en commun les ouvrages visés aux alinéas c). e}, f} o) st h}. du paragraphe 1
du présent article, s'il doit en résulter une ecananue dans les inveshssements et dans
l'exploitation de chacune des entrepnses intéressées

4" - L'Autorité cancédante, dans l8 cadre de la légistalion et de ia réglementation en vigueur
fera toute diligence en vus de pourvoir le Htulaire des autorisations necessaires pour
executer les travaux au paragraphe 1° du présent article

ARTICLE 32. — DISPOSITIONS APPLICABLES AUX : PIPE-LINES -

Les canalisations pour le transport en vrac des substances mineralrs du second groupe
serant installées et exploitées par le titulaire et à ses frais, conformément aux régles de l'art,
et suivant des prescriptions réglementaires c'e sécurité, apohcables à ces ouvrages

Le titulaire prendra toutes précautions utiles pour éviter les nsques de pollution des
nappes d'eau voisines des pipe-imes, et les risques de perte d'hydrocarbures, d'incendie ou
d'explosion

Si le tracé des pine-lines traverse des éléments du domaine public, ou des propriétés
privabves et si l'implantation de ces pipe-lines ne peut être résolue. soit par des accords
amiables obtenus par le titulaire, soit par le simple jeu des artcles 74, 6 et 77 du décret du
1" ganvier 1953 on appliquera les dispositions suivantes

Les projets d'exécution seront établis par le titufaire et soumis à l'approbation préa-
lable de l'Autorité concédante, aprés une enquête parcellaire réglementaire

L'Autonté concédante se réserve le droit d'imposer des modifications au trace projeté
par le titulaire, si le résultat de l'enquête susvisée rend nécessatres de telles mockhcations

L'ogcngation des propriétés privatives par le ttulane sera faite danse les cenditions
fixées par les articles 77 et 78 du décret du Ÿ° janvier 1953

L'occupation des parcelles du domaine public sera faite sous le regme des aulorisx-
nors d'occupation temporaire du domaine publie, suivant le droit commun en vigueur pour
les occupations de l'espece et les réglements particuliers applicables aux diverses catégories
gelements du domaine public

Les dispositions du présent article s'appliquent aux installahons annexes des canau-
satons, telles que stations de pompage, réservoirs, brise-charges. évents, véntouses vidan-

ges. etc

ARTICLE 33. — UTILISATION PAR LE TITULAIRE DE L'OUTILLAGE PUBLIC EXISTANT

Le titulaire sera admis à utiliser. pour ses recherches et $es explaitations, tous les êlé
ments existants de l'outillage public de la Tunisie, suivant les clauses, conditions et tarifs en
vigueur et su’ un pied de stricte égalité au regard des autres usagers

ARTICLE 34. — INSTALLATIONS PRÉSENTANT UN INTÉRÊT PUBLIC GÉNÉRAL EFFEC-
TUÉES PAR L'AUTORITÉ CONCÉDANTE (OU SES AYANTS-DROIT) A LA
DEMANDE DU TITULAIRE

1 - Lorsque le miulaire justifiera avoir besoin pour développer son mdustrie de recherches
et d'exploitation de substances minérales du second groupe, de complétér l'outillage
public existant, ou d'exécuter ces travaux présentant Un intérêt pub général 1! devra
en rendre compte 4 l'Autorité concédente

L'Autorité concédante et le btulaire s engagent à se concerter pour trouver la solution:
optima susceptible de répondre aux besoins légitimes exprimés par le titulaire, compte
tenu des disposinons legisiatives ef regiementaires en vigueur concernant le domaine
pubic et les services pubics en cause

2 - Sauf disposons contraires enoncees aur articles 38 39 er 40 ciapres. les deux parties
conviennent d'appl'auer les modsehtés cr-dessous

elle titulaire fera connaitre à l'Autorité concèdante ses intentions concernant les instal-
latons en Cause

Il appuiers sa demande d'une note jushifiant la nécessité déscites imastallatons et d'un
projet d'execution precss

y mentionne’a les défais d'executior qui entendran observer sil était charge de
l'exécution des travaur Ces détars dewont correspondre aux plans géneraux de deve-
loppement de son industrie mimère en Turnsse, tels qu'ils auront ete exposes par lu
dans les rapports et campties rendus qu'il est leru de présenter à l'Autorite cencé.
géante en application au titre V du present Cahier des Charges

B] L'Autonté concedante est tenue de faire connaitre au titulaire. dars ur délai ce tros
mois, ses observations sur l'utiite des travaux, ses observations concernant les ds-
positions techniques envisagees par le titulaire. et ses intentions concernant ies mada-
htés suivant lesquelles les travaux seicnt exécutés.

Elle se reserve le droit, sot d'exécuter les travaux elé-mème soit d'en canher l'exe
cution ëu utulaire

c] Si l'Autorité concédante décide d'exécuter elle-même les travaux demandes, #lie pré-
cisera si elle entend assurer elle-même le financement des dépenses de premier eta-
biissement correspondantes. où bien s: elle entend imposer au titulaire de lui rem-
bourser tout ou partie des susdiles c'épenses

Dans ce dernier cas. le titulaire sera tenu de rembourse à l'Autonté ecncedante. la
totalité (ou fa part convenue) des derenses réelles dûment justifiées, par echéances
mensuelles e1 dans le mois qui suit la présentation des décomptes à pene d'inté.
rêts morsetaires calculés au taux légal

d) Dans les cas visés à l'alinéa c) précédent, les projets d'exécution seront mis au
point d'un commun accord entre les deux parties, conformèment aux régles de l'art
et suivant les clauses et conditions générales et les spécifications techniques par-
ticulères appliquées par le Secrétaire d'Etat au Plan et aux Finances de la Répu
biique Tunisienne,

Les prajets seront äpprouvés par le Secrétaire d'Etat au Plan et aux Finances, le
titulaire entendu

M sera tenu compte des cbservations de ce dernier, dans la plus large mesure pas-
sibie.

Le titulaire aura le droit de retirer sa demande, sl juge trop élevée la participa.
tion financière qui lul est mmposée

S'il accepte la decision du Secrétaire d'Etat au Plan et aux Finances, l'Autonté concé-
dante est tenu d'exécuter les travaux avec dihgence et d'assurer là misé en service
des ouvrages dans un délai normal, eu égard aux besoins légitimes exprimés par le
titulaire et aux moyens d'exécution susceptibles d'être mis en œuvre

3° - Les ouvrages ainsi exécutés seront mis à le disposition du titulaire, pour la satisfachon
de ses besoins, mais sans que celu.-ci puisse en revendiquer l'usage exclusif,
L'Autorité concedante ou tout autre établissement public, alfice ou concessionnaire dés
gné par celle-ci, en assurera l'exploitation l'entretien et le renouvellement, dans les condi-
Uons qui seront fixées au moment de l'approbation des projets d'exécution.

4 - Le tituiaire, en contrepartie de l'usage desdites installations, payera à leur exploitant les
taxes d'usage, péages et tarifs qui seront fixés par le Secrétaire d'Etat au Plan et aux
Finances, je titulaire entendu
Ceux-ci seront comparables aux taxes, péages et tarifs pratiqués en Tunisie. pour des
services publics où entreprises similaires, s'il en existe.

A défaut, ils seront calculés comme 11 est dit à l'article 31, paragraphe 2", dernier alinéa

ci-dessus.
Au ces où le titulaire aurait, comme il est dit à l'ahnéa c} du paragraphe 2° du présent
article, remboursé tout ou partie des dépenses de premier établissement, 1 en sera

tenu compte dans la même proportion dens le caleul des tarifs, péages et taxes d'usage.

ARTICLE 35. — INSTALLATIONS PRÉSENTANT UN INTÉRÊT PUBLIC GÉNÉRAL EXÉCU-
TÉES PAR LE TITULAIRE, CONCESSION OÙ AUTORISATION D'OUTILLAGE
PUBLIC

Dans le cas visé à l'article précédent, paragraphe 2". alinéa b) où l'Autorité concédante
décide de confier au titulaire l'exécution des travaux présentant un intérêt public général.
celui-ci bénéficiera, pour les travaux considérés, d'une concession ou d'une autorisation
d'outillage public,

1°. S'il existe déjà, pour le type d'installation en cause, une réglementation, codification au
jurisprudence des autorisations ou concessions de l'espèce. on s'y réfèrera. Tel est le
cas, notamment, des occupations temporaires du domaine public, des installations por-
tuaires, des prises et adductions d'eau, des embranchements de voies ferrées.

2 - S'il n'en existe pas, et sauf dispositions contraires stipulées aux articles 38, 39 et 40 ci-
éprès, on appliquera les dispositions générates ci-dessous.
La concession (ou l'autorisation) d'outillage public sera formulée dans un acte séparé,
distinct de la Convention de la concession minière

La constructian et l'exploitation seront faites par le titulaire, aux risques et périls de
celui-ci.

21

Les projets seront établis par le titulaire. [ls seront approuvés par le Secrétaire d'Etat au
Pian et aux Finances.

Les reglements de sécurité et d'exploitation seront approuvés par le Secrétaire d'Etat
eu Plan et aux Finances, le tituiaire entendu.

Les ouvrages construits par le titulaire sur le domaine de l'Etat ou des coliectivités ou
des établissements publics, feront retour de droit à l'autorité responsable dudit domaine
en fin de concession

Enfin, ta concession comportera l'obligation, pour le titulaire de mettre ses ouvrages et
installations à la disposition de l'Autorité concédante et &u public, étant entendu que le
ututaire aura le droit de sätisfaire ses propres besoins par priorité, avant de satisfaire
ceux des autres utiisateurs. Les tarifs d'utilisation seront fixés comme il est dit à l'ar-
ticle 31, paragraphe 2”, derner alinéa

ARTICLE 36. — DURÉE DES AUTORISATIONS OÙ DES CONCESSIONS CONSENTIES
POUR LES INSTALLATIONS ANNEXES DU TITULAIRE

4°. Les autorisations où concessions d'occupation du domaine public où de domaine privé
de l'État, les autorisations où concessions de prise d'eau, les autorisations où conces-
sions d'outillage publie, seront accordées au htulare pour la durée de validité du per-
mis de recherches
Elles seront automatiquement renouvelées aux mêmes conditions, tant que ce permis
(ou une portian dé ce permis) sera lui-même renouvelé.
Ëtles seront automatiquement prorogées, le cas échéant, si le titulaire obtient une ou
plusieurs concessions minières, instituées comme il est dit aux articles 32 et 13 et
jusqu'à l'expiration de la derniére de ces concessions

Gi. toutefois, l'ouvrage motivant l'autorisation ou la concession cessait d'être uulsé par
le titulaire, l'Autorité concédante se réserve les droits définis ci-dessous :

a) Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par le titulaire, l'Auto-
rité concédante pourra prononcer d'office l'annulation de l'autorisation ou la déchéance
de la concession correspondante :

b) Lorsque l'ouvrege susvisé ne serà que momentonément Inutilisé, le titulaire pouvant
ultérieurement avoir besoin d'en reprendre l'utilisation, l'Autorité concédante pourra
en requérir l'usage provisoire, soit pour son compte, soit pour le compte d'un tiers
désigné par elle. Toutefois. le titulaire reprendra l'usage dudit ouvrage dés que celui-c
deviendra, à nouveau nécessarre pour ses recherches ou ses exploitations

N

ARTICLE 37. — DISPOSITIONS DIVERSES RELATIVES AUX AUTORISATIONS OÙ
CONCESSIONS AUTRES QUE LA CONCESSION MINIÈRE

De toute maniere, les règ'es imposées au titulaire pour l'utiksation d'un service publie,
pour l'occupation du domaine public ou du domaine privé de l'Etat. et pour les autorisations
ou concessions d'outillage public, seront celles en vigueur à l'époque considérée, en ce qu
concerne la sécurité. la conservation et la gestion du domaine public et des biens de l'Etat

Les autorisations et concessions ci-dessus visées donneront lieu à versement, par le
titulaire, des droits d'enregistrement, taxes et redevances prévus à l'époque par les barèmes
généraux en vigueur pour les actes de l'espèce

Les terifs, taxes d'usage et péages seront ceux des barëmes généraux communs à
tous les usagers.

L'Autorité concédante s'engage à ne pas instituer, à l'occasion de [a délivrance des
concessions ou autorisations susvisées, et au détriment du titulaire, des redevances, taxes.
péages. droits ou taxes d'usage frappant les installations annexes du titulaire d'une manière
discriminatoire et constituant des taxes ou impôts adctionnels déguisés, n'ayant plus le
Caractère d'une juste rémunération d'un service rendu.
22

ARTICLE 38. — DISPOSITIONS APPLICABLES AUX CAPTAGES ET ADDUCTIONS D'EAU
1°- Le titulaire est censé parfaitement connaître les difficultés de tous ordres que soulèvent

2

les problèmes d'alimentation en eau potable, industrielle ou agricole dans le périmètre
couvert par le permis minier initié! dont il à été question à l'article 2 ci-dessus,

Le titulaire pourra, s'il le demande, souscrire des polices d'abonnement, temporaires où
permanentés, aux réseaux publics de distribution d'eau potable où industrielle, dans la
hmte de ses besoins légitimes, et dans la limite des débits dont ces réseaux peuvent
disposer.

Les abannements seront consentis suivant les clauses, conditions générales et tarifs
applicables pour les réseaux publics en question.

Les branchéments seront établis sur projets approuvés par le Secrétaire d'Etat au Plan
et aux Finances, par le titutaire et à ses frais, suivant les clauses et conditions techni-
ques applicables aux branchements de l'espèce

Notamment, les branchements destinés à rester en place plus de quatorze ans seront
exécutés en tuyaux de fonte centrifugés. ou en tuyaux d'une qualité et d'une durabitité
équivalentes.

Les travaux pendant leur exécution seront soumis au contrôle du Secrétaire d'Etat à
l'Agriculture (Service Hydraulique, et feront l'objet d'essais de recette par ledit Ser-
vice).

Le Secrétaire d'Etat au Plan et aux Finances, dans la décision portant autorisation du
branchement et approbation du projet, et s'il s'agit de branchemerts destinés à être
utilisés pendant plus de quatorze ans, pourra imposer que le branchement soit remis,
après reception, à l'organisme où concessionnaire chargé de la gestion du réseau
public dont dérive le branchement et qu'il soit classé dans les ouvrages dudit réseau
public.

Par ailleurs, le Secrétaire d'Etat au Plan et aux Finances, se réserve le droit d'imposer
un diamètre des canalisetions, tel que le débit possible en service normal dans les
canalisations en question dépasse de virat pour cent (20 %) le débit garanti à la police
d'abonnement.

Enfin, le Secrétaire d'Etat au Plan et eux Finances pourra prescnire au titulaire d'exé-
cuter un branchement d'un diamètre sugérieur au diamètre fixé par la régle précédente,
en vue de desservir des points d'eau publics ou des tiers abonnés sur ledit branche-
ment, à charge de rembourser au titulaire le supplément de dépenses entrainé par cette
décision.

Lorsque le titulaire aura besoin d'assurer temporairement l'alimentation en eau de ses
chantiers, notamment de ses ateliers de sondage et lorsque les besoins légitimes du
titulaire ne pourront pas être assurés éconemiquement par un branchement sur un point
d'eau public existant (ou un réseau public de distribution d'eau), l'Autorité concédante
s'engage à lui donner toutes facilités d'ordre technique ou administratif, dans le cadre
des dispositions prévues par Îé code des eaux {décret du 5 août 1953) et sous réserve
des droits qui pourront être reconnus à des tiers, pour effectuer, sous le contrôle du ser-
vice spécial des eaux, les travaux de captage et d'adduction des eaux du domaine
public qui seraient nécessaires

Le titulaire aura la faculté d'utiliser, sous le régime d'une autorisation provisoire, déli-
vrée par le Secrétaire d'Etat au Plan et aux Finances. les eaux du domaine public décou-
vertes par lui à laccasion de ses travaux. pourvu qu'il n'endommage pas la nappe dont
elles proviendraient, et ne porte pas atteinte à des droits d'eau reconnus à des tiers

ll est bien entendu que, dans ce cas, ll déposera immédistement une demande régu-
lière d'autorisation ou de concession, concernant ces eaux. Cette faculté subsistera jus-
qu'à ce qu'il soit statué sur ladite demande, conformément à la procédure fixée par le
code des eaux {décret du 5 soût 1933).
23

Les ouvrages de captage {à l'exclusion des ouvrages d'adduction) exécutés par lé titu-
faire, en application des autorisations visées ci-dessus, feront retour à l'Etat sans indem.
nité, tels qu'ils 5e trouvent lorsque le titulaire aura cessé de les utiliser.

Si les travaux de captage eMectués par ie titulaire donnent un débit supérieur aux
besoins de celui-ci, l'Autorité concédante pourra requérir que le titulaire livre aux servi-
ces publics la fraction du débit dont il n'a pas l'utilisation, contre une juste indémnité
couvrant la quote-part de ‘ses depenses d'exploitation et d'entretien des ouvrages hydrau-

liques

En tout état de cause, l'Autorité Concédante pourra requérir que le titulaire assure gra-
tuitement et pendant toute la durée qu'il exploitera le captage autorisé, l'alimentation
des points d'eau publics, dans l& limite du dixième du débit de captage, une fois déduits
tes débits réservés au profit de points d'eau publics préexistants, ou les débits réservés
pour couvrir les droits reconnus à des tiers

Lorsque le titulaire aura besoin d'assurer, d'une manière permanente, l'alimentation de
ses chantiers miniers ou de ses installations annexes. et qu'il ne pourra obtenir que ses
besoins légitimes soient assurés d'une manière suffisante, économique, durable et sûre,
par un branchement sur un point d'eau pubiic existant (ou un réseau public de distri-
bution d'eau), les deux parties conviennent de se concerter pour rechercher de quelle
manière pourrôn, être satisfaits les besoins légitimes du titulaire

a) Tant que les besoins exprimés par le titulaire restent inférieurs à mille mêtres cubes

° (1000 m°} d'eau patable par jour, l'Autorité concédante s'engage, sous réserve des
droits antérieurs reconnus à des tiers ou au profit de points d'eau publics préexis-
tants, et si elle ne veut pas (ou ne peut pas) exécuter elle-même. dars des délais
satisfaisants, les travaux de captäges nouveaux ou de développement de captages
{ou réseaux publics) existants. à donner toutes facilités au titulaire pour effectuer,
à ses frais, les captages et adductions nécessaires, dans les conditions stipuiées
aux paragraphes 2 et 3" du présent article.

L'Autorité concédante, le titulaire entendu et compte tenu des données acquises par
l'inventaire des ressources hydrauliques de la Tunisie, se réserve le droit d'arbitrer
équitablement les intérêts, éventuellement opposés. du titulaire des tiers utilisateurs
et des services publics, et de désigner le aules emplacements où le titulaire obtien-
gra l'autorisation {ou la concession] de captage, denis une zone couvrant le périméëire
du permis initial visé à l'article 2, plus une bande frontière d'une profondeur de cin-
quante kilomètres (50 km) à partir dudit périmètre. Le choix sera fait pour faire béné-
ficier Le titulaire des conditions géographiques et économiques les plus favorabtes
possible.

b} Si les besains permanents exprimés par le titulaire dépassent le débit de mille mêtres
cubes (1.000 m°) par jour, l'Autorité concédante ne peut d'ores et déjà s'engager à
autoriser le titulawe à capter un tel it dans la 20ne couverte par le permis minier
initial, plus la bande frontière d'une profondeur de cinquante kilomètres visée à l'alr-
néa précédent.

Dans cette hypothèse, les deux parties se concerteront pour adapter toute mesure
susceptible de satisfaire les besoins légitimes du titulaire, compte tenu, d'une part,
des données fournies par l'inventaire des ressources hydrauliques de le Tunisie, et
d'autre part, de la politique générale suivie par l'Autorité concédante en matière d'uti-
lisation des ressources hydrauliques.

5" - Le titulaire s'engage à se soumettre à toutes les régles et disciplines d'utilisation qui

lui seraient prescrites par l'Autorité concédante en ce qu: concerne les eaux qu'il pour-
rait capter et qui appartendraient à un système aquifère déjà catalogué et identifié par
l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages du titulaire aboutissaient à la découverte d'un système aqui-
fére nouveau, non encore catalogué ni identifié par l'inventaire des ressources hydrau-
24

6" +

liques, et n'ayant pas de communication avec un autre système squifère déjà reconnu
l'Autorité concédante réserve au titulaire une priorité pour l'attribution des autorisations
ou des concessions de captage dans ledit système

Néanmains, il est bien entendu que cette priorité ne saurait faire obstacte à l'intérét
général, ni s'étendre au-delé des besoins légitimes des installations minières et des ins.
tellations annexes du titulaire,

Avant l'abandon de tout forage dé recherche, l'administration pourra décider du captage
par le titulaire, de toute nappe d'eau jugée exploitable, étant entendu que les dépenses
engagées de ce chef seront à la charge de l'Etat.

ARTICLE 39. — DISPOSITIONS APPLICABLES AUX VOIES FERRÉES

(De

de

a

Le titulaire, pour la desserte de ses chantièrs miniers, de ses pipe-lines, dé ses dépôts
et de ses postes d'embarquement, pourre aménager, à ses frais, des embranchements
particuliers de voies ferrées, se raccorcant aux réseaux ferrés d'intérét général

Les projets d'exécution seront établis par le ttulare en $e confarmant aux conditions
de sécurité et aux conditions techniques imposées aux réseaux tunisiens d'intèrèt géné-
ral lis seront approuvés par le Secrétaire d'Etat au Plan et aux Finances, après enquête
parcellaire

L'Autorité concédante se réserve le droit de modifier les tracés proposés par le titu-
\eire, pour tenir compte des résultats donnés par l'enquête parcellaire et pour raccor-
der au plus count, selon les règles de l'art, tes tristallations du btulare avec les résear
d'intérêt général.

Si l'exploitation de l'embranchement particulier est faite par le titulaire, celur-ci 5€
conformera aux régles de sécurité qui sont appliquées aux réseaux tumgiens d'interèt
général. Les réglements d'exploitation seront approuvés par ie Secrétaire d'État au Plan
et aux Finances

L'Autorité contédante se réserve le droit d'imposer que l'exploitation de l'embranche-
ment particulier soit faite par un réseau d'intérêt généraf, Dans ce cas, ledit réseau assu-
mera la responsabilité et la charge de l'entretien des voies de l'embranchement du titu
laire.

*. Le matériel roulant, notamment les wagons-citérnes, appartenant en propre au titulaire

devra être d'un modèle agréé par le senice du contrôle des chemins de fer

ll sera entretenu, aux frais du titulaire, par le réseau d'intérêt jénéral sur leauet 1
circule.

Les tarifs appliqués seront ceux du tarif commun en vigueur sur les réseaux d'intérêt
général.

Il est précisé que le pétrole brut transpcrté en wagons-citérnes, appartenant au titulaire,
bénéficiera du tarif « pondéreux ».

ARTICLE 40. — DISPOSITIONS APPLICABLES AUX INSTALLATIONS DE CHARGEMENT

He

ET DE DÉCHARGEMENT MARITIMES
Lorsque le tiulaire aura à résoudre un problème de chargement ou de déchargement
maritime, les parties conviennent dé se concerter pour arrêter, d'un commun accord,
les dispositions susceptibles de satisfaire Les besoins légitimes exprimés par le titulaire
Sauf cas exceptionnels où la solution nettement la plus économique serait d'aménager
un tel poste de chargement ou de déchargement en rade foraine, la préférence sera don-
née à toute solution comportant l'utilisation d'un port ouvert au commerce.

Dans ce dernrer cas. l'Autorité concédante, stipulant tant en son nom propre qu'au nom
de la régie Tunisienne des ports de commerce, s'engage à donner toute facilité au titu-
laire, dans les conditions prévues par la législation générale sur la police des ports
A]

25

maritimes et par les règlements particuliers des ports de commerce de la Tunisie et sur
un pied d'égalité vis-à-vis des autres exploitants de substances minérales du seconc

groupe pour qu'il puisse disposer :
_ des plans d'eau du domaine public ports ;

_ d'un nombre adéquat de postes d'accostage, susceptible de recevoir sur ducs d'Albe,
les navires-citernes usuels ;

des terre-pleins du domaine publie ports, nécessaires pour l'aménagement des ins-
tellations de transit ou de stockage

Les occupations du domaine public ports seront placées sous le régime des conventions
dites - de taxe n“ XHI e,

Les péages, droits et taxes de port frappant le pétrole brut seront ceux appheables à
ia catégorie - minerals et phosphates +

Si le satution adoptée est celle d'un poste de chargement où de déchargement en rade
foraine, les instailations (y compris les p:pes flottants) seront construites, balisées et
exploitées par le titulaire. et à ses frais, sous le règume de l'autorisation d'occupation
temporaire du domaine public mantime

Les dispositions adoptées et fes reglements d'exploitation seront approuvés par le Gecré-
taire d'Etat au Plan et aux Finances, sur proposition du titularre

La redevance d'occupation du domaine public maritime pour les autorisations de l'espèce
sera calculée et liquidée Suivant les modalités et les tarifs communs applqués par la
régie Tunisienne des ports de cammarce pour les conventions de taxe n° XIII

ARTICLE 41. — CENTRALES THERMIQUES

(pe

Les centrales thermiques brülant du brut. du gaz ou des sous-produts de l'extraction ne
sont pas considérées comme des dépendances legales de la mine, sauf s1 elles alimen-
tent exclusivement les propres chantiers du titulaire

En tout état de cause. les centrales thermiques et les réseaux de cistribution d'énergie
installés par le titulaire pour ses propres besoins. seront assuettis à toutes les régle
mentations et à tous les contrôles appliques aux installations de production et de ris.
tubution d'énergie érmilaires

Si le titulaire à un excédent de puissance sur ses besoins propres, ses centrales élec-
triques devront alimenter, en énergie, les agglomérations voisines En autre, il devra
prévoir la possibilité d'aménager, aux frais de l'Autorité concédente. un sur-équinement
plafonné à trente pour cent (36%) de la pivssance de chaque centrale Cette énerge
sera vendue à son prix de revient, à un organisme de distribution désigne par l'Autorité
concédante.

ARTICLE 42. — SUBSTANCES MINÉRALES AUTRES QUE CELLES DU DEUXIÈME GROUPE

Si le titulaire, à l'occasion de ses recherches ou de ses exploitations d'hydrocarbures,

était amené à extraire des substances minérales autres que celles du deuxième groupe, sans
pouvoir séparer l'extraction desdites substances de l'extraction des hydrocarbures, l'Autorité
concédante et le titulaire se concerterant pour examiner si lesdites substances minéraies doi-
vent être séparées et conservées.

Toutefois, le titulaire ne sera pas tenu d'exploiter, de sèparer et de conserver les

substances autres que celles du deuxième groupe, si leur séparation et leur conservation
constituaient des opérations trop onéréuses ou trop difficiles
26

ARTICLE 43, -— INSTALLATIONS DIVERSES
Ne seront pas considérées comme dépendances léga'es de la mine du titulaire

— les installations de traitement des hydrocarbures liquides. solides ou gazeux, en particulier
les raffineries :

— Îles installations de toute nature produisant ou transformant de l'énergie. dans la mesure où
alles ne sont pas destinées à l'usage exclusif du utulare :

— les instaltations de distribution au publie ces combustibles liquides ou gazéux

Par contre, seront considérées comme ces dépendances légales de la mine du titulaire
les installations de pemière préparation des hydrocarbures extraits. eménagées par iur en
vie de pérmehre leur transport et les rendre marchands, et notamment les installations de
- dégazolhnage « Ces gaz bruts.

27

TITRE .V
SURVEILLANCE MINIÈRE ET DISPOSITIONS TECHNIQUES

GLE 44. — DOCUMENTATION FOURNIE AU TITULAIRE PAR L'AUTORITÉ CONCÉ-
DANTE
L'Autarité concédante fournira au titulaire la documentation qui se trouvera en sa pos-
sion et concernant :
Je cadastre et la topographie du pays ;

ls géologie générale :
rhydrologie et l'inventaire des ressources hydrauliques ;

les mines,

xception faite des renseignements ayant un caractère secret du point de vue de la Défense
auonale, ou des renseignements fournis par des prospecteurs ou industriels privés, à titre
confidentiel, et dont le divulgation à des tiers ne peut être faite sanë l'assentiment exprès

des intéressés.

ARTICLE 45. — CONTROLE TECHNIQUE

Le titulaire sera soumis à la surveillance du Service des Mines suivant les disposi-
tons prévues au décret du ?" janvier 1953 sur lés mines (notamment son titre VIII} compté-
tes et précisées comme il est dit aux articles 46 et 66 ci-aprés.

JARTICLE 46. — APPLICATION DU CODE DES EAUX

Le titulaire, tant pour ses travaux de recherches que pour ses travaux d'exploitation,
Je conformera aux dispositions de la législatron Tunisienne actuellement en vigueur cancer-
ant les eaux du domaine public, et notamment au décret du 5 août 1933 {code des eaux et du
écret du 30 juillet 1936), complétées et precisées par les dispositions du présent Cahier des
harges

Les eaux qu'il pourrait découvrir au cours de ses travaux restent classées dans le
omaine public. Elles ne sont susceptibles d'utilisation permanente. par lui. qu'en se confor-
ant à la procédure d'autorisation où de concession prévue au code des eaux

Le titulaire est tenu de prendre toutes mesures appropriées qui Seront concertées avec
Service Hydraulique du Secrétanst d'Etat à l'Agriculture, en vue de protéger les nappes
quiféres

Le Secrétaire d'Etat à l'Agriculture se réserve le droit d'arrêter au d'interdire tout
orage. si les dispositions prises ne sont pas suscentibles d'assurer là conservation des nap.
s artésiennes.

Le titulaire sera tenu de communiquer, eu Service Hydraulique, tous les renseignements
w'il sura pu obtenir à l'occasion de ses forages sur les nappes d'eau rencontrées par lu
position, niveau statique, analyses, débit) dans les formes qui lui seront prescrites par Le
réau de l'inventaire des Ressources Hydrauliques.

ICLE 47. — ACCÈS AUX CHANTIERS

Le Service des Mines, pourra à tout moment, envoyer sur les chantiers du titulaire, un

nt Qui aura libre accès à toutes les installations minières et à leurs dépendances légales

Cet agent pourra obtenir communication sur place, mais seulement pendant les heures

elés de travail, des pièces tenues sur le chantier, énumérées au présent titre. Sur

mande écrite du Service des Mines, il pourre s'en faire délivrer une copie certifiée confarme
une photocopie.

28

il pourra. dans les mêmes conchtions. s'assurer du progrès des travaux, procéder aux
mesures et jaugeages des hydrocarbures et. d'une façon générale, vérifier que les droits et
intérêts de l'Autorité concédante sont sauvegardés.

ARTICLE 48. — OBLIGATION DE RENDRE COMPTE AU PRÉALABLE DE L'IMPLANTATION
D'UN FORAGE OU D'UN GROUPE DE FORAGES
Le titulaire adressera au Service des Mires ur. rapport d'implantation, trente jours au
moins avant le commencement des travaux concernent :
— soit un forage de prospection,
— Soit un programme relatif à un ensemble de forages de développement ;
— soit Un programme relatif à un ensemble de forages d'études.
Le rapport d'implantation précisera
— les dispositions envisagées pour l'alimentation en eau :

— l'emplacement du où des forages prajétés défini par ses coordonnées géographiques avec
extrait de Carte annexé ;

— les objets recherchés par le forage, ou l'ensemble des forages :

— tes prévisions géologiques relatives aux terrains traversés ;

— le programme minimum des opérations de carottage et de contrôle du où des forages :
— la description sommaire du matériel employé :

— le programme envisagé pour les tubages ;

— éventuellement, les procédés que le titulaire compte utiliser pour mettre en exploitation
le ou les forages.

ARTICLE 49. — CARNET DE FORAGE

Le titulaire fera tenir, sur tout chantier de forage, un carnet paginé et paraphé, d'un
modèle agréé par le Service des Mines, où seront notés, au fur et à mesure des travaux, sans
blancs ni grattages, les conditions d'exécution de ces travaux, en particulier :

— la nature et le diamètre de l'outil ;

— l'avancement du forage :

— les paramètres du forage ;

— la nature et la durée des manœuvres et opérations spéciales, tels que carottage, alésage,
tubage, changement d'outils, instrumentation :

— les incidents significatifs de touté nature

Ce carnet sera tenu sur place à la disposition des agents du Service des Mines

ARTICLE 50. — SURVEILLANCE GÉOLOGIQUE DES FORAGES

Le titulaire sera tenu de faire surveiller chacun de ses forages par son service géolto-
gique dont la composition et la mission seront portées à {a connaissance du Service des
Mines.

ARTICLE 51. — CONTROLE TECHNIQUE DES FORAGES

1° - En dehors des opérations de carottage et de contrôle du forage, prévues dans le rapport
d'implantation visé à l'article 48 cr-dessus, le titulaire devra fatre exécuter toutes mesu-
res appropriées. chaque fors que l'examen des déblais du forage, ou les mesures de
contrôle du forage, laisseront présumer un changement important dens la nature du
terrain traversé.

2" - Une collection de carottes et de débiais de forage intéressants pour l'interprétation dudn
forage sera constituée par le titulaire, et tenue par lui, en un lieu convenu à l'avance, à
la disposition des agents du Service des Mines, pour que Ceux-ci puissent l'examiner.
the

29

Le titularre aura le droit, par priorité, de prélever sur les carottes et les déblais de
forages. les echentillons dent il aura besoin pour effectuer, ou faire effectuer, des ana-
lyses et des Examens.

Dans la mesuré où ce sera possible, lé prélèvement ainsi opéré ne portera que sur une
fraction de carottes et déblais correspondant à une même caractéristique, de telle manière
que le resté de l'échantillon puisse demeurer dans la collection et être examiné par les
egents du Service des Mines.

A défaut, et gauf impossibilité, l'échantillon unique ne sera prélevé qu'après avoir été
examiné par un représentant qualifié du Service des Mines.

En outre, si l'échantillon unique n'a pas été détruit, I} sera réintégré dans la collection,
par le titulaire ou par le Service des Mines, après avoir subi les examens ou analyses.
Le titulaire conservera soigneusement le reste des déblais et carottes pour que le
Service des Mines puisse, ë son tour, prélever des échantillons pour sa collection et
ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises d'échan-
tillons visées ci-dessus seront conservés par le titulaire aussi longtemps qu'il jugara
utile ; après quoi. ils seront mis par lui, à la disposition du Service Géologique Tunisien

g- Le titulaire informera le Service des Mines, avec un délai suffisant nour qu'il puisse s'y
faire représenter, de toutes opérations importantes, telles que cimentaton, essaïs de fer-
meture d'eau, essais de mise en production.

Le titutaire avisera le Service des Mines de l'exécution des opérations de corattège
électrique.
Le titulaire avisera le Service des Mines de tout incident grave, susceptible de compro-
mettre le travail d'un forge, ou de modifier, de façon notable, les conditions de son
exécution.
4 - Au moins une fois par mois, le titulaire fournira au Service des Mines, copie des rapports

concernant les examens faits sur les carottes et les déblais de forage. einsi que les opé.
rations de forage, y compris les activités spéciales mentionnées dans les deux premiers
alinéas du paragrèphe 3° du présent article

Sur la demande du Service des Mines, le titulaire sera tenu de dékvrer un deuxième
exemplaire des rapports et documents, 1 celui-ci est réclamé par le Service Hydraulique
Réciproauement, le Service des Mines devra faire connaitre au titulaire, dans le délai
d'un mois, les observations qu'il pourrait faire sur les rapports mentionnés äu premier
elinéa du présent paragraphe

En outre, le Service des Mines adressers au titulaire, copie de tous les rapports d'essais
et d'anatyses qu'il aura par lui-mème exécuter ou fait exécuter

ARTICLE 52. — COMPTE RENDU MENSUEL DE FORAGE

Le titulaire adressera chaque mois, au Service des Mines. un rapport d'activité, décri-
vant notamment l'avancement réalisé, les observations faites et les résultats obtenus par tous
ses forages, sous réserve de ce qui sera stipulé à l'article 55 ci-après

ARTICLE 53, — ARRÊT D'UN FORAGE

Sauf en ce qui concerne les forages groupés visés à l'article 55 ci-après, le titulaire ne
pourrs arrêter définitivement un forage qu'après en avoir avisé le Service des Mines.

Sauf circonstances particulières, cet avis devra être donné au moins quinze jours à
l'avance.

devra connaitre, s'il s'agit d'un abandon de forage, les mesures envisagées pour
dviter les risques qui pourraient ën résulter tent pour les gites d'hydrocarbures que pour les
nsppes aquifères.
Le titulaire sera tenu de prendre toutes mesures appropriées concertées avec le Ser-
vice des Mines, après consultations éventuelles du Service Hydraulique, pour éviter la déper-
ditiôn dans les terrains des nappes d'hydrocarbures, de gaz ou d'eau.

Toutefois, si le Service des Mines n'a pas fait connaitre ses observations dans les
quinze jaurs qui suivront le dépôt de l'avis de l'arrêt du forage, ls programme de bouchage
proposé par le titulaire sera censé d’avoir été accepté

ARTICLE 54. — COMPTE RENDU DE FIN DE FORAGE

Le titulaire adressera au Service des Mines, dans un délai maximum de trois mols après
l'arrêt d'un forage de prospection où d'un forage isolé non compris dans l'un des cornes
d'ensemble visés à l'article 55, un rapport d'ensemble, dit « Compte rendu de fin de forage »

Le compte rendu de fin de forage comprendra :

a) Une copie du profil complet dudit forage, donnant la coupe des terrains traversés,
les observations et mesures faites pendant le forage. le plan ces tubages restant dans le
forage, les fermetures d'eau effectuées, et le cas échéant, les diagrammes électriques et les
résultats des essars de mise en production,

b) Un rapport qui contendra les renseignements géophysiques et géologiques origi-
"aux, propriété du titulaire et provenant des études faites par lui en Tunisie, se référant
directement à la structure géologique sur taquelie le forage est situé.

Si la structure en cause n'est pas définie avec précision par les données acquises, les
renseignements c-dessus se référeront directement à un carré dont le centre est le forage en
question et dont les côtés sont des segments orientés Nord-Sud et Est-Ouést, mesurant dix
kilomètres de longueur

Après l'achèvement d'un forage de développement, le titulaire fournira seulement les
renseignements indiqués à l'alinéa 4) ci-dessus.

ARTICLE 55. — DISPOSITIONS PARTICULIÈRES APPLICABLES AUX GROUPES DE
FORAGE D'ÉTUDE OÙ DE DÉVELOPPEMENT
Sont modifiées, comme il est dit c-après, les dispositions des articles 48, 49, 52, 53 et
54 ci-dessus, pour ce qui concerne les forages d'étude entrepris, soit en série, soit isolé-
ment en vue d'obtenir seulement des renseignements d'ardre géologique ou géophysique, ou
encore paur ce qui concerne les forages de développement entrepris en série dans une même
zone.
1° - Avant le commencement des opérations de forage, le titulaire adressera au Service des
Mines un rasport d'implantation relatif au programme envisagé, et précisant les points
Suivants :
a) l'objet recherché par le titulaire dans cette opération :
b) l'étendue et la situation de la région à l'intérieur de laquelle il se propose de mener
l'opération ;
c) les emplacements approximatifs des forages envisagés :
d}les profondeurs maxima et minime auxquelles les forages pourraient ètre faits;
e} les mesures que le titulaire envisage de prendre au cours de chaque forage pour
résoudre les problèmes posés par les nappes aquifères ;
F) la description sommaire du où des appareils de forage qui seront employés ;
g) les procédés que le titulaire envisage, le cas échéant, pour l'emploi des tubages ;
h) la façon dont le titulaire se propose de rassembler, préserver et mettre à la dispo-
sition du Service des Mines et du Service Hydraulique, les renseignements d'ordre
géologique et hydrologique qui pourront être obtenus dans de telles opérations ;
1) les procédés généraux que le titulaire se propose d'utiliser au moment de l'abandon
de chaque forage, afin de résoudre les problèmes posés par la préservation des
nappes d'hydrocarbures, de gaz ou d'eau;
31

lement, les procédés que le titulaire compte utiliser pour mettre en expioita-

elk
D évente forages de développement.

tion les
8 les trente jours qui suivront là réception dudit rapport, le Service des Mines et

. Device Hydraulique devront communiquer. au titulaire, leurs observations et leurs
recommandations alt sujet des propositions contenues dans fe rapport sus-indiqué du
ttulatre. :

z - Pendant l'exécution des travaux visés dans le programme dont il est question ci-dessus,
le titulaire fournira eu moins tous les mois, au Service des Mines et au Service Hyérau-
tique. le cas échéant, un rapport sur la marche des travaux, exposant pour chaque

pe emplacement exact, défini par ses coordonnées géographiques ;

b) se profondeur totale :

c) les formations géologiques rencontrées :

d)les mesures prises pour protéger les couches contenant de l'eau ou des hydrocar-
bures ;

e)les mesures prises lors de l'abandon:

P le cas échéant, la profondeur et la description des couches contenant des hydrocar-
bures ,

9) s'it y a lieu, les résuitats des essais faits sur les nappes d'eau ou d'hydrocarbures.

4. Dans le cas des forages de développement. le titulaire, s'll entend faire un essai sur une
nappe d'hydrocarbures, en Informera le Service des Mines au moins vingt-quatre heures
avant le commencement de l'essai. sauf circonstances particulières | agira de même vis
vs du Service Hydraulique pour les essais projetés sur lès nappes aquifères.

S" . Après achèvement des travaux prévus au programme, un compte rendu d'ensemble sera
adressé au Service des Mines, dans les conditions fixées à l'article 54 ci-dessus. Ce
compte rendu présentera une synthèse de tous les résultats obtenus pour l'ensemble
des forages exécutés au titre du programme. || rapportera, pour chacun des forages qui
dépassent une profondeur de cinquante (50} mètres, les coupes et renseignements visés
à l'alinéa a) du même article 54.

Les renseignements prévus à l'alinéa b), de l'article 54 ne seront pas exigés pour les
forages de développement entrepris en exécution d'un programme d'ensemble.

6 - Les dispositions des articles 50 et 51 seront applicébles aux forages visés au présent
articte. Toutefois. la constitution des coliections visées à l'article 51 sera simplifiée au
maximum, et limitée à la conservétion des échantillons nécessaires pour la bonne inter-
prétation des résultats des forages

ARTICLE 56. — ESSAIS DES FORAGES

1° - Si, au cours d'un forage, le titulaire juge nécessaire d'effectuer un essai sur une couche
de terrain qu'il croit susceptible de produire des hydrocarbures, || en avisera le Service
des Mines au moins vingt-quatre (24) heures avant de commencer un tel essai.

Le titulsire agira de même vis-à-vis du Service Hydraulique pour les essais qu'il juge-
rait nécessaire d'effectuer sur les couches présumées aquifères.

2 - Le titulaire n'aura pas contrevenu aux obligations résultant pour lui du paragraphe pré-
cédent, si du fait de circonstances imprévisibles et indépendantes de sa volonté, ou du
fait de l'absence ou de l'éloignement du représentant qualifié du Service des Mines
ou du Service Hydraulique, il n'avait pu aviser ce dernier dans le délai prescrit.

De même, si l'outil de la sonde pénètre inopinément dans une couche de terrain présumé
contenir de l'eau ou des hydrocarbures et nécessitant un essai immédiat, le délai de
préavis sera réduit à six (6) heures.
32

De mème, le titulaire pourra effectuer toutes opérations au essais nécessaires sons
attendre l'arrivée du représentant qualifié du Service des Mines ou du Service Hydrau-
lique. en cas d'urgence et lorsque l'observation stricte des délais de préavis risquerait
de compromettre la sécurité ou le succés du forage en cours. Tel est le cas notam-
ment, des essais du type connu dans la profession, sous le nom de «< Dril Stem Test ».

Dans les cas exceptionnels visés au présent paragraphe. le représentant qualifié du titu-
laire devra s'efforcer de prévenir immédiatement le représentant du Service des Mines
ou du Service Hydraulique selon le cas, par les moyens les plus rapides qui seraient
à se disposition

En outre, le titutaire en adressera sous trois {3) lours, un compte rendu écrit ou circons-
tancié au Chef du Service des Mines, justifiant en particuher les raisons qui l'ont empé.
ché d'observer les délais de préavis.

En dehors des exceptions prévues aux paragraphes 4, 5° et 7” ci-après, du présent
article, l'initiative de décider et d'entreprendre ou de renouveler un essai appartiendra
au titulaire,

Pendant l'exécution d'un forage, et à la demande du représentant dûment qualifié du
service intéressé, le titulaire sera tenu de faire l'essai de toute couche de terrain sus-
ceplible de contenir des hydrocarbures au de l'eau, à la condition toutefois, qu'un tel
essai puisse être exécuté :

a) sans qu'il nuse à la marche normale des propres travaux du titulaire :

b) sans occasionner des dépenses anormales pour le titulaire ;

c) sans compromettre les travaux ou le matériel, ni mettre en danger le personnel du
titulaire.

Si le titulaire se propose de boucher une partie quelconque d'un « forage de prospec-
tian », et en même temps qu'il adressera au Service des Mines l'avis mentionné à
l'article 53 ci-dessus, |] fera connaître audit service, autre le procédé qu'il compte uti-
liser pour boucher le forage, où la partie du forage, la manière suivant laquélie il se
propose d'essayer toute couche intéressée par le plan de bouchage, et susceptible de
contenir des hydrocarbures.

a) dans le délai de quirze jours (15) fixé à l'article 53. le Service des Mines devra
faire connaitre au titulaire, en même temps que sa réponse concernant le plan de
bouchage, son avis sur les essais proposés par le titulaire et s'il désire, où non.
l'exécution d'essais autres que ceux envisagés par le titulaire

Le titulaire sera tenu d'exécuter les essais ainsi demandés par l'Autorité concédante,
dans là mesure où ils s'avéreront réalisables du point de vue technique.

Si l'un des essais prévus ci-dessus est considéré, au moment de son exécution, comme non
satisfaisant par le représentant dûment qualifié de l'Autorité concédante, et si ce repré-
sentant le demande, ledit essal, sauf impossibilité technique, sera prolongé dans des
limites raisonnables, ou immédiatement recommencé.

Cependant, dans aucune circonstance, le titulaire ne sera tenu d'exécuter ou de tenter
plus de trois fois l'essai en question, à moins qu'il n'y consente.

b} dans le cas où l'exécution, ou la répétition de l'un des essais effectués comme il est
dit à l'alinéa précédent, sur la demande du représentant de l'Autorité concédante, et
malgré l'avis contraire du représentant du titulaire, occasionnerait eu titulaire une perte
où une dépense, une telle perte ou dépense serait à la charge :

— du titulaire, si ledit essai révèle une capacité de production égale ou supérieure
aux chiffres indiqués à l'article 11 du présent Cahier des Charges,

— de l'Autorité concédante, si la capacité de production révélée par un tel essai
est inférieure aux chiffres mentionnés l'article 13 ci-dessus,
+

33

_ des deux parties, par moitié, si l'essai en question, sans constituer une décou-
verte au sens de l'article 11, donnait des résultats supérieurs aux chiffres visès à
l'articie 18.

Toutefois, lorsque l'essal complémentaire est demandé par l'Autorité concédante, en vue

d'obtenir des résultats supériëurs aux chiffres indiqués à l'article 11, alors qu'un essai

récédent sur la même eouche de terrain à déjà donné une découverte au sens de

LE 13, les pertes ou dépenses resteront entiérement à la charge de l'Autorité

concédante, en Cas d'échec.

c) dans les cinq jours qui suivront l'achèvement de l'ensemble des essais prévus au pré-
gent paragraphe, l'Autorité concédante donnera. par écrit, au titulaire, son accord sur
les résuitats obtenus par lesdits essals. En même temps, elle donnera son consen-
tement, suivant le cas, soit à l'abandon définitif du forage, soit à sa poursuite et à
son complet achèvement en vus de le transformer en puits productif d'hydrocarbures

Faute d'avoir donné son accord écrit, dans le délai de cinq jours sus-indiqué, l'Autorité

concédante sera censée avoir accepté les décisions prises par le titulaire

d) dans le cas où l'on envisagerait d'abandonner le forage et où aucun essai n'aurait
êté demandé ni par l'Autorité concédants. ni par le titulaire, l'approbation par le Ser-
vice des Mines d'un plan de bouchage du forage équivaut à la reconnaissance for-
melle per l'Autarité concédante du fait que le forage n'a pas découvert des hydro-
carbures en quantité importante ou exploitable.

e) tout essäi cherchant à prouver l'existence d'une découverte au sens des articles 11
et 13 ci-dessus, sera toujours effectué dans les conditions prévues auxdits articles
contradictolrement en présence des représentants qualifiés de l'Autorité concédante
et du titulaire.

Lorsqu'au cours d'un forage de développement », on pourra légitimement supposer

l'existence d'un gisement d'hydrocarbures suffisamment important et non encore reconnu,

le titulsire sera tenu, dans l&s cinq années qui suivront, de procéder à tous essais
techniquement utiles pour compléter la reconnaissance de ce gisement.

À l'expiration de ce délai, l'Autorité concédante pourra, le cas échéant, faire jouer les

dispositions prévues aux alinéas a) et b) du paragraphe 5° du présent article

Si l'Autorité concédante estime que l'un des forages faits par le titulaire a rencontré une
couche de terrain sur laquelle aurait pu être définie une découverte au sens de l'article
11, mis que, pour une raison quelconque, cette couche n'a pas été soumise 8 des
essais adéquats. l'Autorité concédante pourra requérir du titulaire qu'il exécute un autre
forage dans le voisinage immédiat du premier, aux fins d'accomplir l'essai envisagé.
Le forage et les essais seront faits dans les conditions suivantes :

8) pour le forage de ce puits le titulaire ne pourra pas être requis d'ulitiser du mâtériel,
du personnel où des approvissonnements qui seraient essentiels à la réalisation de
son programme général ;

bj les dépenses du forage et des essais seront imputées suivant les dispositions pré-
vues dans l'alinéa b} du paragraphe 5° du présent article ;

c) les essais seront faits suivant les spécifications de l'article 11.

ARTICLE 57. — COMPTE RENDU ANNUEL D'ACTIVITÉ

Le titulaire séra tenu de fournir, avant le 1** avril de chaque année, un compte rendu

général de son activité, pendant l'année grégarienne précédente.

que

Ce compte rendu indiquers les résultats obtenus pendant l'année considérée, ainsi
les dépenses de prospection et d'exploitation engagées par le titulaire. ll fera connaître,

en outre, Un programme provisoire d'activité pour l'année suivante

Il sera établi dans les formes qui seront concertées à l'avance entre le Service des

Mines et le titulaire.
34

ARTICLE 58. — EXPLOITATION MÉTHODIQUE D'UN GISEMENT

1" - Toute exploitation régulière devra être conduite suivant un plan méthodique s'appliquant
à un gisement, où à un ensemble de gisements productifs.

2" - Un mois au moins avant de commencer l'exploitation régulière d'un gisement, le titulaire

devra porter à la connaissance du Service des Mines, le programme des dispositions
envisagées par lui pour cêtte exploitation.
Toutefois. certains forages pourront être préalablement mis et maintenus en exploitation
continue, en vue de réunir les éléments d'appréciation jugés nécessaires pour l'établisse-
ment du programme, ou en vue d'alimenter les installations de forage ; à moins que le
Service des Mines n'estime que cette pratique risque de compromettre l'exploitation
ultérieure, notamment en provoquant des appels d'eau ou de gaz préjudiciables à une
bonne exploitation,

Dans les puits produisant des hydrocarbures liquides, les pertes de gaz devront être
aussi réduites que possible, dans la mesure où le permettront les circonstances, et la
nécessité d'aboutir à une production efficiente 8t économique pour les liquides.
Dans les puits ne produisant que du gaz. Il sst interdit de laisser ces puits débiter hors
du cireuit d'utilisation, sauf pendant les cpérétions de forage et de mise en production,
et pendant les essais de production.

4" - Le programme d'exploitation énoncera, avec toutes les précisions utiles, les méthodes
choisies dans l'objet d'assurer la récupération optima des hydrocarbures contenus dans
les gisements, et notamment avec la meilleure utilisation de l'énergie.

Des dérogations à la régle ci-dessus pourront être accordées par le Service des Mines,
à l8 demande du titulaire, si celui-c) fait la preuve que des circonstänces exceptonnelles
rendent son applicétion Impraticable,

5° - Toute modification Importante, apportée aux dispositions du programme primitif, sera
immédiatement portée à la connaissance du Service des Mines.

ARTICLE 59. — CONTROLE DES FORAGES PRODUCTIFS

Le titulaire disposera sur chaque forage, ou chaque groupe de forages productifs, des
appareils permettant de suivre régulièrement, d'une manière non équivoque et conforme aux
usages suivis par les grandes entreprises de pétrole ou de gaz opérant dans les régions pro.
ductives les plus importantes du monde, les conditions relatives à ses opérations de proëuc-
tion, ainsi que les variations de longue et de courte durée de ces conditions

Tous les documents concernant ces contrôles seront à la disposition du Service des
Mines. Sur l& demande de celui-ci, le titulaire lui en fournira des copies certifiées conformes
ou des photocopies.

ARTICLE 60. — RECONNAISSANCE ET CONSERVATION DES GISEMENTS

Le titulaire, en accord avec le Service des Mines, exécutera les opérations, mesures où
essais nécessaires pour reconnaitre le gite, et pour éviter, dans la plus large mesure pos-
sible, le gaspillage des ressources d'hydrocarbures.

Îl tiendra à jour les relevés, diagrammes et cartes qui seraient utiles dans cet objet

Le titulaire pourra être rappelé par le Service des Mines à l'observation des règles de
l'art En particulier, il sera tenu de régler et, éventuellement, de réduire le débit des forages,
de façon que l'évoiution régulière du gisement ne soit pas troublée.

ARTICLE 61. — COORDINATION DES RECHERCHES ET DES EXPLOITATIONS FAITES

DANS UN MÊME GISEMENT PAR PLUSIEURS EXPLOÏTANTS DIFFÉRENTS

Si selon toute apparence, un même gisement s'étend sur les périmètres de plusieurs

concessions distinctes attribuées à des bénéficiaires différents, le titulaire s'engage à conduire

ses recherches et son exploitation sur le partie du gisement qui le concerné en se confor-
mant à un plan d'ensemble.

œ
35

Ce plan sers établi dans les conditions définies ci-après :

itulaires intéressés par le même gisement à se

. rvice des Mines imvitera chacun des tu! és p g ë
Le DERE pour établir un plan unique de recherches et d'exploitation, applicable à la

totelité dudit gisement.

Ce plan précisera, en Outre. S’ nécessaire, les bases suivant lesquelles les hydrocarbures

extraits seront répartis entré les titulaires

H préciséra, le cas échéant, l&s modalités suivant lesquelles sera désigné un + Comité

de Coordination » chargé de diriger les recherches et l'exploitation en commun,

Le Service des Mines pourra Se faire représenter aux séances dudit Comité.

A défaut d'un accord amisble entre les intéressés, intervenu dans les quatre-vingt-dix

rs à partir de l'invitation faite par le Service des Mines, ceux-ci seront tenus de pré-
senter, au Service des Mines, leurs plans individuels de recherches ou d'explaitation.
Le Service des Mines praposera, à la décision du Secrétaire d'Etat au Plan et aux Finan-
ces, un arbitrage portant sur le plan unique de recherches ou d'exploitation, les bases de
répartition des hydrocarbures et la création éventuelle d'un « Comité de Coordination -

æ . Sauf s'il en résultait un préjudice grave cour l'un des titulaires intéressés, la décision
arbitrale devra essayer de se rapprocher le plus possible des propositions qui seraient
faites par un titulaire (ou un groupe de titulaires) représentant eu mains les trois-quarts
des intérêts en cause, et notamment des surfaces,

L'appréciation des intérêts sera faite sur ls base des données acquises concernant le
gisement au moment aù sera rendue la cécision arbitrale.

Le ptan de coordination pourra être révisé à l'Initiative de l'une quelcanque des parties
intéressées, ou du Secrétaire d'Etat au Flan et aux Finances, si les progrès obtenus ulté-
neurement dans la connaissance du gisement amenaient à modifier l'appréciation des imté-
réts en présence.

Les intéressés seront tenus de se conformer aux décisions erbitrales du Secrétaire
d'Etat au Pan et aux Finances, dès qu'elles auront êté notifiées.

ARTICLE 62. — OBLIGATION GÉNÉRALE DE COMMUNIQUER LES DOCUMENTS

Le titulaire sers tenu de fournir au Service des Mines. sur sa demande, outre ies docu-
ments énumérés äu présent titre, les renseignements statistiques concernant l'extraction, la
preparation, et éventuellement le traitement, le stockage et les mouvements des hydrocar-
bures tirés de ses recherches et de ses exploitations. le personnel, les stocks de matériel et
matières premières. les commandes et les importations de matériel, ainsi que les copies cer-
bhees conformes {ou photocopies) des prèces. telles que cartes. plans. enregistrements. rele-
ves. extraits de registres où de comptes rendus, permettant de justitier les renseignements
fournis

ARTICLE 63. — UNITÉS DE MESURE

Les renseignements, chiffres, relevés, cartes et pians seront fournis au Service des
Mines en utilisant, les unités de mesures où les échelles agrèées par ce Service.

ARTICLE 64. — CARTES ET PLANS

1" - Les cartes et plans seront fournis par le titulaire en utilisant les fonds de cartes où de
plans du Service Topographique Tunisien.
A défaut, et eprès que le titulaire se soit concerté avec le Service des Mines et le Ser-
vice Topographique, ils pourront être établis par les sains et aux frais du titulaire, aux
échelles et suivant les procédés qui paraitront les mieux adaptés à l'objet cherché
lis seront, dans tous les cas, rattachés aux réseaux de triangulation et de nivellement
Sénéraux de la Tunisie.

2 - L'Autorité concédante et le titulaire se concerteront pour déterminer dans quelles condi-
ons ce dernier pourra exécuter des travaux de levés de plans, cartographiques, photo-

«
graphles aériennes, restitutions photogrammétriques, etc... qui seraient nécessaires pour
les besoins de ses recherches ou de ses exploitations.

Si le titulaire confie lesdits travaux à des entrepreneurs, autres que le Service Topo-
graphique Tunisien, te titulaire sera tenu d'assurer là liaison avec le Service Topogra-
Phique Tunisien. de telle manière que les relevés faits par ses agents ou ses entrepre-
neurs et leurs pièces minutes, soient communiqués au Service Topographique Tunisien,
ét puissent être utihsés par ce dernier.

Le titulaire remettra au Service Tohographique Tunisien deux tirages de photos aérien-
nes levées par lUi, ou pour son compte.

Le

L'Autorité concédante, s'engage, dans {a limite des restrictions et des servitudes imposées
par la Défense Nationaie, à donner au titulaire toutes autorisations de parcours et tou-
tés autorisations de survol d'aéranefs, ou de prises de vues aériennes, lui permettant
d'exécuter les travaux topographiques en question.

ARTICLE 65. — BORNAGES, RATTACHEMENT AUX RÉSEAUX DU SERVICE TOPOGRA-
PHIQUE
Les zones couvertes par le permis de recherches, où par les concessions, seront déli.
mitées, aux frais du titluaire par le Service Topographique Tunisien.

L'Autorité concédante s'engage à mettre ce service à la disposition du titulaire, pour
tous les travaux topographiques de délimitation et de bornage qui paraitraient nécessaires
suivant les tarifs en vigueur à l'époque considèrée.

Les coordonnées des sommets seront calculées dans le système adapté par le Service
Topographique Tunisien pour la région considérée.

Le matérialisation du bornage des sommets sur le terrain ne sera faite que si des
contestations survenaent avec des tiers. Dans ce cas. l'implantation des bornes sera confiée
au Service Topographique.

Dans le cas des zones situées sur le domaine publie maritime, la matérialisation des
limites ne sera imposée qu'autant qu'un tel bornage paraitrait indispensabie et dans la limite
de la possibilité d'un balisage en mer

ARTICLE 66. — CARACTÈRE CONFIDENTIEL DES DOCUMENTS FOURNIS PAR LE TITU-
LAIRE
1% - Sous les réserves énoncées ci-après les documents fournis par le titulaire, en applica-
tion de la légisfation minière et du présent Cahier des Charges, seront considérés
comme confidentiets. lls ne pourront être communiqués à des tiers, ou publiés, sans
l'autorisation expresse du titulaire

Le

Toutefois, sont exceptés de la règle précédente :

— les renseignements statistiques globaux, autres que ceux concernant les contrats
commerciaux du titulaire, tant à l'importation qu'à l'exportation ;

— les documents concernant la géologie générale ;
— les documents concernent l'inventaire des ressources hydrauliques,

Ces derniers renseignements pourront être communiqués à des tiers, ou publiés par le
Service des Mines, ou par le Service Hydraulique sous la seule réserve que soit indi-
qué le nom du titulaire qui les a fournis

ARTICLE 67. — DÉFINITION DES FORAGES D'ÉTUDE DE PROSPECTION ET DE DÉVE-
LOPPEMENT

Les termes « forage d'étude », - forage de prospection - et « forage de dévetoppe-
ment », tels qu'ils epparaissaient dans le présent Cahiers des Charges, et particulièrement aux
FE

eticles 48. 54 et 56 ci-dessus, doivent s'entendre dans le sens suivant
a) forages d'étude :
Tous les forages
ou mécaniquement
être isolés.
b) Forages de prospection :
Forages mécaniques effectués dans l'ob, é
jet de déco: ï 3
es uvrir des hydrocarbures liquides ou du
c} Forages de développement :
! Tous les forages qui suivent un prémier f
1 orage de prospection ë
| Lobr Le ou des gaz. pénètrent les mêmes Eee nn SEE L Re
iquement en vue de recherches ultérieures, ou d'exploitation Er ‘re ae Ge
u plusieurs le

ces couches.

efectu ans un objet de reche ol JE 0! éophysique, à main
fectués dan: bjet d herche géolog:qui gécphy.
€ Ê (l ue, à
t, avec ou sans tubage, généralement en série, mâls tent aussi b 4
h i bie:
TITRE VI
PROLONGATION, EXPIRATION, RENONCIATION, DÉCHÉANCE DE LA CONCESSION

ARTICLE 68. — DROIT PRÉFÉRENTIEL DU TITULARE EN CAS DE  NOUVELLES
CONCESSIONS

A l'expiration d'une quelconque concession du titulaire, l'Autorité concédante, s'engage
À donner, au titulaire, un droit préférentiel pour l'attribution éventuelle d'une nouvelle conces-
Sion sur la surface considérée aux clauses et conditions qui pourront étre fixées alors d'un
commun accord. Ce droit préférentiel comprend l'engagement de la part de l'Autorité concé-
dante de ne pas attribuer une nouvelle concession à un tiers, sans avoir préalablement offert
au titulaire de la lui attribuer, aux mêmes clauses et conditions que celles que l'Autorité
concédante sera prête à consentir audit tiers. À cet effet, avant la fin de la cinquième année
précédant l'expiration de la concession, l'Autorité concédante décidera si elle désire attri-
buer une nouvelle concession sur ka surface considèrée et notifiera sa décision au titulaire,
par lettre recommandée.

Si une nouvelle concession est attribuée au titulaire, les dispositions des articles 71,
72. 74, 75 et 76 ci-dessous pourront cesser d'être applicables, en totalité ou partiellement.
conformément aux conditrons qui seront précisées dans la Convention et le Cahier des Charges
afférents à la nouvelle concession.

ARTICLE 69. — OBLIGATION DE POSSÉDER EN PROPRE ET DE MAINTENIR EN BON ÉTAT
LES OUVRAGES REVENANT A L'AUTORITÉ CONCÉDANTE
Le titulaire sera tenu de posséder, en toute propriété, et de maintenir en bon état
d'entretien les bâtiments, ouvrages. machines, appareils et engins de toute nature qui doivent
faire gratuitement retour à l'Autorité concédante à la fin de la concession, par application
de l'article 71 du présent Cahier des Charges

1 pourra. à son choix, soit acquérir les terrains, soit les prendre en location, soit les
utliser sous le régime de l'occupation temporaire.

Les baux ou contrats relatifs à toutes les lacations où occupations de terrains devront
comporter une clause réservant expressément à l'Autorité concédante la faculté de se substi
tuer au titulaire, sait en cas de renonciation ou de déchéance de la concession, soit si l'expi.
ration de la concession doit survenir au cours de la durée du contrat.

Il en sera de même pour tous les contrats de fourniture d'énergie où d'eau. où de
transports spéciaux concernant lés hydrocarbures en vrac

Un état des lieux et un inventaire des biens visés au présent article seront dressés,
contradictoirement, dans les six mois qui suivront la notification du refus de la prolongation

ARTICLE 70. — RESPONSABILITÉ DE L'AUTORITÉ CONCÉDANTE VIS-A-VIS DES TIERS
APRÈS LA REPRISE DE LA CONCESSION
L'Autorité concédante sera responsable vis-ë-vis des tiers, des Indemnités où répa-
rations dues pour les dégâts de surface se manifestant aprés qu'elle aura repris la conces-
sion pour quelque cause que ce soit, sauf recours. pendant un délai de cinq ans à dater
de la reprise. s'il y a lieu, contre le titulaire, à raison des travaux exécutés par lui.

ARTICLE 71. — RETOUR A L'AUTORITÉ CONCÉDANTE DES INSTALLATIONS DU TITU-
LAIRE EN FIN DE CONCESSION PAR ARRIVÉE AU TERME

1 - Feront retour à l'Autorité concédante à la fin de la concession par arrivée au terme, les

installations limitativément énumérées cl-aprés, à condition qu'elles se trouvent à l'inté-

rieur du périmètre de la concession et qu'elles soient, à cette époque. indispensables
à la marche courante de cette concession :
39

e) les terrains acquis par le titulaire :

b} les droits à bail, ou à occupation temporaire que dètlent le titulaire ;

sondages. galeries où tous travaux miniers établis à demeure ; les bâti.
ments industriels correspondants :

les routes et pistes d'acces, les adductions d'eau {y compris les captages et les
installations de pompage), les lignes de transport d'énergie (y compris dés postés
de transformation, de coupure et de comptage), les moyens de télécommunication
appartenant en propre au titulaire ;

) les bâtments appartenant en oropre au titulaire, à usage de bureaux ou de magasins ,

: les habitations destinées au logement du persannel affecté à l'exploitation ; les droits
à bail ou à occupation que le titulaire peut détenir sur des bâtiments appartenant à
des tiers, et utilisés par lui aux fins ci-dessus :

cles puits,

fites embranchements particuliers de voies ferrées desservant les chantiers du titulaire,

ou les raccordant aux réseaux d'intérêt général ;

les machines, les moteurs. les moyens divers de transport (ÿ compris les pipe-lines
de collecte), les installations de stockage (y compris les installations de stockage
eur les champs de production), les instaliations de préparation des gaz bruts (dans
la mesure où celies-ci sont indispensables pour permettre la manutention et le trans.
port de ces gaz): les appareils, outils et engins de toute nature: des bâtiments
correspondants.

{est cependant entendu que : les installations entrant dans les catégories. limita-
tement énumérées ci-dessus. feront retour à l'Autorité concédante, si, bien que
situées à l'extérieur du périmétre de la concession, elles sont, à cette époque,
indispensables à la marche courante de cette concession et de cette concession

seulement.

2? Si des installahons devant faire retour à l'Autorité concédante dans les conditions
indiquées au présent article étaient nécessaires ou utles, en totalité ou en partie, à
l'exploitation d'autres concessions où permis du litulaire en cours de validité, les condi
tions dans lesquelles ces installations seraient utilisées en commun, et dans la proportion
des besoins respectifs du titulaire et de l'Autorité concédante, seront arrêtés d'un
commun accord avant leur remise à l'Autorité concédante. En pareil css, l'astreinte visée
à l'article 73 ci-dessous n'aura d'effet qu'à partir de la conclusion de cet accord

Réciproquement, || en sera de même pour les installations du titulaire ne faisant pas
retour à l'Autorité concédante et dont l'usage serait indispensable à celle-ci pour la
marche courante de l'exploitation de la concession reprise par elle.

T - Les installations visées ci-dessus seront remises gratuitement à l'Autorité concédante
dans l'état où elles se trouveront le jour de l'expiration de la concession, si elles ont
été achetées où aménagées avant la dixième année qui précède le terme de la conces-
sion.

ARTICLE 72. — RETOUR A L'AUTORITÉ CONCÉDANTE DES INSTALLATIONS FAITES DANS
LES DIX DERNIÈRES ANNÉES DE LA CONCESSION

Les installations visées au paragraphe 1” de l'article 71 qui auront pu être aménagées
ou achetées par le titulaire, dans les dix dernières années de ia concession. paur l'exploita-
bon de cette concession seront remises à l'Autorité concédante contre paiement de leur
vleur estimée à dire d'experts, compte tenu de l'état où elles se trouveront, et dans les
conditions définies ci-après :
40

v-

>-

Pendant les dix dernières années de la concession, le titulaire ouvrira pour les travaux
de premier établissement exécutés par fui, un « Registre spécial», où seront portés
ceux de ses travaux dont it pourra demander le rachat par l'Autorité concédante, en fin
de concession et à dire d'experts, en application du premier alinéa du présent article

Le titulaire devra, avant le 1°" avril de chaque année, soumettre au Chef du Service des
Mines, le projet de tous les travaux de premier établissement qu'il a l'intention d'effec-
tuer au cours de l'année suivante, et qu'il propage de porter au registre spécial. Le
Chef du Service des Mines aura, toutefois, la faculté de prolonger au-delà du 1° avril,
le délai imparti au titula:re pour la présentation de ce projet de travaux.

Faute par le Chef du Service des Mines d’avoir fait connaitre sa décision dans un délai
de quatre mois. après réceotion, par lui, du projet présenté par le titulaire, l'admission
des travaux au registre spécial sera réputée agréée.

Le Chef du Service des Mines examinera dans quelle mesure les travaux projetés cons-
tituent bien des travaux de premier établissement, et s'ils présentent de l'intérêt pour
l'exploitation présente ou iuture.

ll se réserve le drait de ne pes admettre les travaux proposés par le titulaire, ou d'en
réduire le programme, si estime que la proposition du titulaire dépasse les besomns
de l'exploitation de la concession:

I! notifiera sa décision au titutaire Celui-ci sera admis à porter au registre spécial les
travaux de premier établissement. tels qu'ils auront été définis par ladite décision

Si le thtulaire exécute des travaux de premier établissement non portés à la décision du
Chef du Service des Mines mentionnés au paragraphe 2" du présent article, ou s'il
exécute des travaux plus mportants que ceux définis par ladite décision, il devra
remettre lesdits travaux à l'Autorité concédante en fin de concession, mais Sans pouvoir
prétendre à aucune indemnité pour la partie desdits travaux qui excéderait le pro-
gramme défini par le Chef du Service des Mines, dans la décision susvisée.

Le paiement de l'indemnité fixée à dire d'experts, sera dû par l'Autorité concédante
au titulaire, à dater du dernier jour du deuxième mois qui suivra l'expiration dé la conces-
sion, à peine d'intérêts moratoires calculés au taux légal, et sans qu'il soit besoin d'une
mise en demeure préalable.

ARTICLE 73. — PÉNALITÉS EN CAS DE RETARD DANS LA REMISE DES INSTALLATIONS

Dans les cas prévus aux articles 71 et 72 ci-dessus, tout retard résultant du fait du

titulaire dans fa remrse de tout ou parte des installations revenant à l'Autorité concédante,
ouvrira à cette derrière, le droit d'exiger du titulaire le paiement d'une astreinte égate à un
centième de la valeur des installations non remises, par mois dé retard, et après une
mise en demeure non suivie d'effet dans lé delai d'un mois.

ARTICLE 74. — FACULTÉ DE RACHAT DES INSTALLATIONS NON MENTIONNÉES A

L'ART. 71
En fin de concession, l'Autorité concédénte aura la faculté de racheter pour son compte
(ou. le cas échéant, pour le compte d'un nouveau titulaire de concession où de permis
de recherches qu'elle désignera) tout ou partie des biens énumérés ci-après, autres
que ceux visés 8 l'article 71 ci-dessus, et qui seraient nécessaires pour la poursuite
de l'exploitation et l'évacuation des hydrocarbures extraits :

a)les matières extraites. les approvisionnements. les objets mobiliers et les immeubles
appartenant au titulaire :

b}les installations et l'outillage se rattachant à l'exploitation, à la manutention et au
stockage des hydrocarbures bruts

La décision de l'Autorité concédante précisant les installations visées ci-dessus et
sur lesqueiles elle entend exercer la faculté de rachat devra être notifiée par l'Auto-
at

rité concédante au titulaire, six mois au moins avant l'expiration de la concession

correspondante.
outefois, ne ourront être rachetés les biens visés au Paragraphe 1° du présent article
Lie HA ue Len totalité ou en partie seulement, nécessaires au titulaire pour lui per-
ae) de poursuivre son exploitation sur l'une de ses concessions qui ne serait pas

arrivée à expiration,

Dans ce cas, l'Autorité concédante pourra requérir du titulaire, soit pour son propre
compte, soit pOur le compte du nouveau permissionnaire ou concessionnaire désigné
par elle, que les installations en cause soient mises àla disposition du nouveau conces-
#ionnaire où du nouveau permissionnaire, suivant les dispositions prévues au para:

graphe 2 de l'article 71 ci-dessus.

gs Le prix de rachat sere fixé à dire d'experts
Ce prix devra Être payé au titulaire dans les deux mois qui suivront l'expiration de la
concession, à peine d'intérêts moratoires calculés au taux légal, et sans qu'il soil
besoin d'une mise en demeure préalable.

ARMICQLE 75. — EXÉCUTION DES TRAVAUX D'ENTRETIEN DES INSTALLATIONS FAISANT
RETOUR À L'AUTORITÉ CONCÉDANTE

Jusqu'à l'expiration de la concession, le titulaire sera tenu d'exécuter «en bon père
de tamille - les travaux d'entretien de la mine, ou des dépendances légales et, en particulier.
les travaux d'entrétien des forages existants et de leurs installations de pompage ou de

A dater de la dixième année qui précédera le terme de la concession. le Secrétaire
d'Etet au Plan et aux Finances pourra, le titulaire entendu, prescrire à celui-ci tous travaux
d'entretien qui seraient nécessaires pour assurer la marche courante de l'entreprise, et la
conservation des installations faisant retour gratuit à l'Autorité concécdante en fin de conces-

von.

Le Secrétaire d'Etat au Plan et aux Finances, après mise en demeure non suivie
d'effet pourra ordonner l'exécution d'office aux frais du titulaire, des travaux d'entretien

prescrits par lui.

ARTICLE 76. — TRAVAUX DE PRÉPARATION DE L'EXPLOITATION FUTURE

4". A dater de la cinquième année précédent le terme de la concession, le titulaire sera
tenu d'exécuter, aux frais, risques et périls de l'Autorité concédante, les travaux que
celle-ci jugerait nécessaires à la préparètion et à l'aménagement de l'exploitation future

7 - A cet effet, le Secrétaire d'Etat au Plan et aux Finances lui remettra, avant le 17 mar
de chaque année, le programme des travaux qu'il sera tenu d'exécuter pour le compte
de l'Autorité concédante, dans le cours de l'année suivante.

Les programmes seront conçus de manière à ne pas mettre le titulaire dans l'impossi-
bilité de réaliser, pour chacune des cinq années de la dernière période, une extraction
eu moins égale à la moyenne des cinq années de la période quinquennale précédente
diminuée de dix pour cent (10 %).

S - Les travaux seront exécutés suivant les devis et dispositions approuvés par le Secré-
tariet d'Etat au Flan et aux Finances, le titulaire entendu, conformément aux régles de
La et aux clauses et conditions générales en vigueur applicables aux travaux de

# - La procédure appliquée en ce qui concerne le règlement des sommes dues au titulaire
pour les travaux visés au paragraphe 1° du présent article, sera celle fixée par l'ar-
ticle 18 ci-dessus. Les paiements auront lieu sur présentation de décomptes mensuels
42

lis seront effectués dans les deux mois qui suivront l'acceptation du décompte, à peine
d'intérêts moratoires calculés au taux légal

us

S: les ouvrages exécutés par le titulaire en application du présent article sont produc-
tifs, l'Autorité concédante pourra prescrire, le titulaire entendu :

— soit, si la chose est possible, leur fermeture momentanée, partielle ou totale : toutes
mesures conservatoires d'entretien en bon état étant dues et faites par le titulaire
aux frais de l'Autorité cencédante :

—. soit, leur mise en exploitation, à rendement réduit ou normal.

Dans ce dernier cas, les hydrocarbures provenant de l'exploitation desdits ouvrages
appartiéndront à l'Autorité cancédante, sous résarve que celle-ci rembourse au titulaire
ên ce qui les concerne, les frais d'exploitation calculés comme il est stipulé à l’article 18
Ci-dessus

ARTICLE 77. — RENONCIATION À LA CONCESSION

S: le titulaire veut exercer san drait à renonciation sur la totalité ou partie seulement
de l'une de ses concessions, les droits respectifs de l'Autorité concédante et du titulaire
seront règlés suivant la procédure prévue par le décret du 1" janvier 1953, et notamment
par ses articles 65 et 66, suivant tes dispositions spéciales prèvues au présent article

Contrairement aux dispositions de l'avant-dernier alinéa de l'article 66 susvisé du
décret du 1” janvier 1953, une demande de renonciation partielle ne pourra pas étre refusée
il est entendu, toutefois, que les obligations résultant du présent Cahier des Charges, et
notamment de son article 15, seront reportées witégralement sur le reste de la concession

1° Renonciation avant la vingtième année de la concession :

— $: le titulaire veut renoncer à la totalité où à une partie de l'une de ses conces.
sions, dans les vingt premières années 8 partir de l'institution de celle-ci, l'Autorité
concédante aura la faculté d'acheter, sous les réserves prévues au paragraphe 2" de
l'article 71, à dire d'experts, tout ou partie du matériel et des installations comprises
dans la totalité ou la partie du matériel et des installations comprises dans la totalité
ou la partie de 1a concession objet de la renonciation, et qui $éra, à cette époque
indispensable à la marche courante de l'exploitation de cette concession ou parte
de concession,

Cette faculté s'étendra eu matériel et aux installations qui, bien que situés à l'exté
rieur de cette concession OU partie de concession, sont indispensables à son exploi-
tation, et à cette exploitation seulement.

Le titulaire devra joindre, à sa demande de renonciation, la liste du matéria et des
installations susvisés.

L'Autorité concédante fera connaître, dans les six mois, au titulaire, ce qu'elle entend
acheter

A défaut, elle sera censée renoncer à la faculté d'achat qui lui est donnée ci-dessus.

Le titulaire pourra, à l'expiration de ce délai, disposer librement du matériel et des
installations que l'Autorité concédante ne voudrait pas acquérir.

2" - Renoncietion après les vingt premières années de la concession :

Lorsque la renonciation est demandée après les vingt premières années de is conces-
sion, les droits respectifs de l'Autorité concédante et du titulaire seront réglés confor-
mément aux dispositions des articles 70, 74 et 73 du présent Cahier des Charges, visant
le cas d'expiration normale de la concession

Toutefois, par dérogétion aux dispositions prévues à l'article 72 ci-dessus, aucune indem-
nité ne sera due, drns ce cas, au titulaire pour la reprise des ouvrages exécutés par
lui dans les dix années qui ont précédé la renonciation
pe

ARTICLE 78. — CAS DE D
gr. Outre les cas de déché

43

ÉCHÉANCE

ance prévus dans les articles 68 et 69 (deux premiers alinéas)

et 86 (premier alinéa) du décret du 1°” janvier 1958, la déchéance de le concession ne

pourra être prononcée que si lé titulaire :

_ refuse d'effectuer, ou, par suite de négligences graves et répétées, n'effectue pas
les travaux visés aux artices 18. 75 et 76 du présent Cahier des Charges, si leurs

dispositions devaient être appliquées ;

_ contrevient aux dispositions des articles 15, 17, 92, 93 et 94 dudit Cahier :

= ve paie pas à l'Autorité cancédante les redevances Stipulées au titre !! du présent
Cshier des Charges, dans les conditions qui y sont prêvues :

effectue des manquements graves et systématiques aux obligations qui lui sont
imposées par le titre V du présent Cahier des Charges

La déchéance prononcée pourra porter sur [a totalité ou Sur une partie seufement de
ls concession en cause, au choix de l'Autorité concédante.

. Si l'un des cas dé déchéance survient, le Secrétaire d'Etat au Plan et aux Finances

nothere, au titulaire, une mise en demeure de réquiariser sa situation, dans un délar
qui ne pourra être inférieur à six mors Si le concessionnaire n'a pas régularisé sa
srtuston dans le délai imparti, ou s'il n'a pas fourni une justification satisfaisante de
ss situation, la déchéance pourre être prononcée par arrété du Secrétaire d'Etat au
Plan et eux Finances, sur avis conforme du Conseil de Cabinet, Cet arrété sera publié
au Journal Officiel de la République Tunisienne.

La publication de l'arrêté de déchéance aura pour effet de transférer à l'Autorité concé-
dante, la propriété de là concession. Îl sera alors fait application des dispasitions prévues
au présent Cahier des Charges, notamment aux articles 71 et 72, pour le cas de l'expi-
ration normale de la concession.

ARTICLE 79. — DÉFAUT DE DEMANDE DE CONCESSION DANS LE DÉLAI PRESCRIT

APRÈS UNE DÉCOUVERTE
Si, dans les douze mois qui suivront la preuve d'une découverte au sens de l'ar-

bcie 11, de titulaire n'a pas déposé la demande de concession visée à l'article 12 para-
graphe 1° ci-dessus, l'Autorité concédante se réserve le droit de frapper de déchéance et
sans mise én demeure préalable, le permis de recherchés détenu par le ttulaire, couvrant

une

surface choisie par l'Autorité concédante, et dont le périmètre répondra aux conditions

fuses aux paragraphes 2’ et 3 du même article 12

Dans ce cas, l'Autorité concédante pourra exiger du titulaire et sans indemnité, la

cemuse gratuite des installations faites par lui dans le périmètre du permis frappé de
dechésnce. et rentrant dans les catégories énumérées à l'article 71.
TITRE VII

CLAUSES ÉCONOMIQUES

ARTICLE 80. — RÉSERVE DES HYDROCARBURES POUR LES BESOINS DE L'ÉCONOMIE

pes

TUNISIENNE

a} L'Autorité concédante aura le droit d'acheter, par priorité, une part de la production
de pêtréle brut extrait par le titulaire de ses concessions en Tunisie. jusqu'à concur-
rence de vingt pour cent {20 %) de cette produutian, à son prix normal à la tête du
puits au moment de l'achat par l'Autarité concédante réduit de dix pour cent (10%)
pour couvrir les besans de la consommation intérieure tunisienne, quel que soit le
développement ultérieur de l'économie du pays. Sont compris dans la part de preduc-
tion ci-dessus, les hydrocarbures qui seraient destinés à une usine de traitement
dans laquelle la République de Tunisie aura une participation majoritaire en vue
d'une exportation ultérieure. Il ést stipulé cependant que a réduction de prix de dix
pour cent (10%) ne sera pas applicable aux hydrocarbures vendus à l'Autorité
concédante en applecation du orésent paragraphe et destinés à une exportation ulté-
reure, sort sous forme de brut soit sous forme de produits finss obtenus après traite-
ment dudit brut.

b} Pour l'exécution des obligations stipulées par le présent articte, le titulaire sera placé
sur un pied d'égalité vis-à-vis des autres producteurs de substances minérales du
second groupe en Tunisie, de manière à n'intervenir que proportionnéllement à sa
quoté-part dans ia production globale de la Tunisie.

c) Cette obligation de la part du titulaire de fournir une part de sa production jusqu'à
concurrence de vingt paur cent (20 %) sera indépendante de là redevance propor-
honnelle à la produchon visée aux articles 3 et 4 de la Convention et aux articles 23
à 29 du présent Cahier des Charges. |! est stipulé, cependant, que quand l'Autorité
concédante fera Jouer, en tout ou en partie, son droit d'acheter, par priorité, une part
de là production du titulaire comme dit au paragraphe a) ci-dessus et tant qu'elle fera
ainsi jouer ce droit, elle devra prélever la redevance proportionnelle en nature.

d) Les disoositrons du paragraphe 4 de l'article 27 &-dessus, sont applicables en ce qui
concerne le stockage du pétrole brut. | est entendu, toutefois. que la capacité de
Stockage à fournir par le titulaire. tan! pour le brut correspondant à la redevance
proportionnelle que pour celui vendu à l'Autorité concédante en applcstion du
présent articie, ne devra pas excéder 30 000 mètres cubes.

La livraison pourra être effectuée sous forme de produits finis, au choix du titulaire

Dans le cas de produits finis obtenus per raffinage effectué en Tunisie, {a livraison
sera faite à l'Autorité concédante à la sorte de la raffinerie.

La qualité et les proportions relatives des produits raffinés à livrer seront déterminées
en fonction des résultats que donneraient les hydrocarbures bruts du titulaire s'ils
étaient traités dans Une raffinerie tunisienne ou, à défaut, dans une raffinerie de la
France méridionale.

Les prix seront déterminés par référence à ceux de produits de même nature qui seraient
importés en Tumisie dans des condibons normales, réduits d'un montant calculé de
manière à correspondre à une réduction de dix pour cent (10 %} de la valeur du pétrole
Brut à partir duquel ils auront été raffinés, valeur calculée elle-même comme il est dit
au paragraphe e]) de la Section | ci-dessus. Toutefois, cette réduction ne s'appliquera
Pas pour ceux de ces produits destinés à l'exportation.

L'Autorité concédante s'engage, sous la réserve des droits que pourraient détenir les
teurs existants, à donner toutes facilités pour que le titulaire, une fois
essionnaire, constitue, s'il le désire, une Société Tunisienne important où distri.

busnt des produits raffinès.

gi. — UTILISATION DES GAZ
-. St ies travaux du titulaire mettent en évidence la passibilité d'obtenir, à un prix de
L revient, acceptable, * une production appréciable d'hydrocarbures gazeux marchands
l'Autorité concédante et le titulaire conviennent dés maintenant, de se concerter en
vue de rechercher tous les débouchés commerciaux susceptibles d'absorber cette

production.

a) En premier lieu, dans la limite des droits au'auraient pu acquérir, auparavant, d'autres
exploitants miniers de substances minérales du second groupe, et déduction faite
de la fraction des Gaz utilisés par le titulaire pour couvrir les besoins de ses propres
chantiers. la production de gaz du titulaire sera d'abord réservée à l'alimentation
des services publics existants de production et de distribution de gaz ou d'électri-
cité. Parallélement, le titulaire, avec l'appui de l'Autorité concédante, cherchera à
emener les industries existantes en Tunisie à substituer le gaz aux autres sources
d'énergie qu'elles utilissient auparavant,

Dans cette première phase, le prix de cession du gaz. soit aux services publics exis-
tents. soit aux industries existantes. sera établi de telle sorte qu'il leisse au titulaire
une marge bénéficiaire raisonnable

b} Les possibilités d'absorption des industries et services publics existants ayant êté
setisfaites, l'Autorité concédante et ie titulaire s'efforceront, conjointement, d'ouvrir
de nouveaux débouchés commerciaux pour une production éventuelle de gaz.

En particulier, ils chercheront à favoriser l'extension des services publics de gaz et
d'électricité, le développement de nouvelles centrales thermiques, ou la création
d'industries nouvelles utilisant le gaz comme matière premiére, ou comme source
d'énergie ou de chauffage.

Dans cette seconde phase, les prix de vente du gaz produit par le titulaire seront
concertés entre le titulaire et l'Autorité concédante, de teile manière qu'ils puissent
être acceptès par les nouveaux consommateurs éventuels, et sous la seule réserve
qu'ils laissent encore au titulaire une marge bénéficiaire raisonnable

c) L'Autorité concédante considéréra sur un pied de étricte égalité les différents béné-

ciares de concessions minièrés du second groups qui, à un même instant, seraient
en concurrence pour placer leur production de uaz sur le marché tunisien.

tiers distribu

Z - Le titulaire pourra, à tout moment, se libérer des obligations du présent article comme
est dit au paragraphe 5" de l'article 19 ci-dessus

ARTICLE 82 — PAIX DE VENTE DES HYDROCARBURES BAUTS LIQUIDES

En tout état de cause, le titulaire sera tenu à un prix de vente des hydrocarbures
Lquides bruts extraits par lur qui ne sera pas sensiblement mférieur « au prix de vente nor-
male défini ci-après, tout en lui permettant de trouver un débouché paur la totalité de sa
production.

Le - prix de vente normal » d'un hydrocarbure liquide brut, au sens du présent Cahier
des Charges, sera celui qui, combiné aux autres facteurs entrant en ligne de compte, tels les
éseurances et le fret, donnera, sur les marchés qui constitueront un débouché normal pour la
production tunisienne, un prix comparable à celui qui serait obtenu à partir des bruts d'autres

Provenances et de quelités comparables, concourant également au ravitaillement normal des
mimes marchés. :

Les Cours pris pour ce dernier mode de calcul seront les cours mondiaux normale-
ment pratiqués dense les transactions commerciales régulières, en éliminant celles de ces
taneactions qui auraient le caractère de ventes accidentelles.
46

TITRE VIII

DISPOSITIONS DIVERSES

ARTICLE 83. — ÉLECTION DE DOMICILE
Le titulaire est tenu de faire élection de domicile en Tunisie.

Faute par lul d'avoir un domicile connu en Tunisie, les notifications seront valable-
ment faites au siège du Gouvernorat de Tunis

ARTICLE 84, — HYGIÈNE PUBLIQUE

Le titulaire est tenu de se soumettre à toutes les mesures d'hygiène édictées par la
législation et la réglementation en vigueur en Tunisie.

Notamment, il devra assujetti ses chantiers à la surveillance permanente des agents
et des médecins des services de la Santé Publique et y appliquer toutes les mesures de
protection qui lui seraient prescrites contre les épidémies.

ARTICLE 85. — LÉGISLATION DU TRAVAIL

Le titulaire est tenu de se soumettre à toutes les prescriptions de la légistation et
de la réglementation en vigueur en Tunisie en ce qui concerne le travail et la prévoyance
sociale.

il èst tenu de justifier son adhésion à une caisse tunisienne de sécurité sociale.

ARTICLE 86. —— NATIONALITÉ DU PERSONNEL

Le personnel sera, dans là mesure du possible, recruté parmi les ressortissants de
la République Tunisienne ; toutefois. le titulaire pourra employer des ressortissants de tous
autres pays dans la mesure où il ne trouverait pas, parmi les ressortissants #e la Répu-
blique Tunisienne, du personnel ayant l'expérience et les qualifications nécessaires

ARTICLE 87. — FORMATION DE TECHNICIENS EN MATIÈRE DE RECHERCHES D'HYDRO-
CARBURES
Le titulaire s'engage à faciliter dans la plus large mesure compatible avec la bonne
marche de ses travaux, lé formation de personnel technique et de main-d'œuvre spécialisée
en matière de recherches d'hydrocarbures tunisiens

A celte fin et dans des conditions qui seront fixses d'un commun accord entre le
titulaire at l'Autorité concédante. le titulaire organisera, chaque fois que ses travaux d'exploi-
tation le rendront possible, des cours et stages dans des centrés de formation profession-
nelle correspondant aux diverses techniques qu'il mettra en œuvre sur ses chantiers.

ARTICLE 88. — ADMISSION ET CIRCULATION DU PERSONNEL ÉTRANGER

Sauf restrictions qui seraient nécessaires du point de vue de la Sécurité du Territoire
ou de la Défense Nationale, compte tenu de l'engagement qui fait l'objet de l'article 87
ci-dessus et dans le cadre de la réglementation applicable aux travailleurs étrangers, l'Auto-
rité concédante facilitera l'admission en Tunisie et lé libre circulation sur le territoire tunisien,
du personnel et de la main-d'œuvre qualifiée, de nationalité étrangère, dont pourrait avoir
besoin le titulaire pour la bonne marche de ses travaux, et qu'il n'aurait pas recruté dans le
cadre des dispositions de l'article 86,

ARTICLE 89. — RECOURS AUX OFFICES PUBLICS DE PLACEMENT

Le titulaire sera tenu de s'adresser aux offices publics de placement et aux autorités
locales, pour l'embauche de la main-d'œuvre non spécialisés ou de la main-d'œuvre quali.
fiëe susceptible d'être recrutée en Tunisie
47

d'admettre des candidatures qualfiées présentées par lesdits offices, ou
ti sera tenu es, dans la limite ci-aprés de l'effectif total embauché par [ui :

trsdtes autorités locale
ouvriers spécialisés : quarante pour cent (40 %):
manœuvres : soixante pour cent (60 %).

20. — MATÉRIEL ET ENTREPRISES
devra utiliser, dans la plus large mesure compatible avec la bonne marche

FA eaux et pour autant que les prix. quelités et délais de livraison demeureront
es :
du matériel. ou des matières produites en Tunisie ;

les services d'entraprises ou sous-traitants de natronalité tunisienne,

#1. — REPRÉSENTANT AGRÉË DU TITULAIRE
Dans chaque centre d'opérations important, et au moins dans chaque Gouvernorat
le titulaire devra désigner un représantant de nationalité tunisienne, agréé par

FAutorté concédante.

Ca représentant sera habilité à recevoir toute notification qui serait faite au nom de
1 Autonté concédante, par les agents du Secretariat d'Etat au Plan et aux Finances, ou par
tes autorités locales et concernant le centre d'opérétions dont il est chargé.

IL sera habilité à prendre les mesures d'exécution qui seraient de sa compétence,
gurant une consigne préalablement concertée entre l'Autorité concédante et le titulaire

ANMICLE 02. — DÉFENSE NATIONALE ET SÉCURITÉ DU TERRITOIRE

Le utulaire sera tenu de se soumettre aux mesures générales prises par des autorités
ennles ou militaires et pour des raisons concernant ta Défense Nationale où le Sécurité du
Temtore de la République Tunisienne.

Les mesures susvisées pourront avoir pour aïfet ds suspendre l'apphcation de
certaines clauses du présent Cahier des Charges, et de la Convention à laquelle celur-ci est
enrexè.

Néanmoins les avantages permanents que conférent au titulaire le présent Cahier
des Charges et fa Convention à laquelle celui-ci est annexé subsisteront et ne seront pas
modrhés quant au fond

Le titulaire ne pourra soulever d'autre recours #n indemnité à l'occasion des déci-
mons visées ci-dessus, que Ceux qui seront ouverts par la législation en vigueur à toute
entreprises tunisienne susceptible d'être frappée par une mesure analogue

ARMIQLE 93. — RÉSERVES CONCERNANT LA CESSION ÉVENTUELLE DES DROITS
SOCIAUX

Tant que lz Société de Participations Pétrolières PETROPAR demeurera titulaire des
drots découlant du présent Cakier des Charges et de la Convention à laqueile il est annexé.
ofe s'engage à informer la République Tunisienne du transfert de plus de 51 % de son capi-
ti à des personnes physiques où morales n'étant pas actionnaires au moment de la signature
de ladite Convention. De mème, tout cessionnaire éventuel en application des paragraphes
e) b) et c) de l'article 94 ci-dessous devra informer la République Tunisienne du transfert de
pha de 51% de son capital à des personnes physiques ou morales n'étant pas ses action-
raies au moment de ladite cession et ceci tant qu'il restera titulaire desdits draits

La République Tunisienne se réserve le droit de notifier à la Société de Participations
Pétrolères PETROPAR que la cession envisagée est incompatible avec le maintien de son

ARTICLE 94. — CESSION TOTALE OU PARTIELLE DES DROITS DU TITULAIRE
Est interdite, sauf autorisation préalable donnée par l'Autorité concèdante, l'aliénatron
48

totale au partielle, sous quelque forme que c2 sait, des droits obtenus par le titulaire pour
ses permis de recherches ou ses concessions.

Noncbstant les dispositions de l'alinéa précédent et celles des articles 25, 36, 49 et
64 du décret du 1” janvier 1953, le titulaire du permis ou de concessions, où une Société
affitée pour autant qu'elle détienne un permés où une concession, pourra, sans autre
demande, autorisation, agrément ou décret, céder en partie ou en totalité son permis ou ses
concessions à l'une des Sociétés telles que définies ci-après :

a) Les Sociètés fiiales ou affiliées de PETROPAR étant entendu que par Société filiale ou
affihée, il faut entendre es entreprises contrôlées à plus de 50% par PETROPAR, les
entreprises où étsblissements publics qui contrôlent à plus de 50% PETROPAR ainsi
que les entreprises contrôlées à plus de 50 % par un ou plusieurs desdits établissements
publics ou entreprises.

Les Sociétés françaises à capitaux publics ou établissements publics français pour autant
qu'ils soient titulaires de perns ou concessions en Tunisie,

c} Les Sociétés à capitaux publics tunisiens pour autant qu'elles s
ou éôncéssions en Tunisie

ARTICLE 95. — CAS DE FORCE MAJEURE

Le titulaire n'aura pas contrévenu aux obligations résultant du présent Cahier des
Charges, s'il justifie que le manquement auxdites obligations est motivé par un cas de force
majeure

Sont en particulier, réputés cas de force majeure. les retards qui résulteraient de
l'application de la législation tunisienne sur les eaux du domaine publics. De tels retards
r'ouvriront, au titulaire, aucun drait à l'indemnité. Toutefois, ils pourront lui ouvrir droit à
prolongation pour une durée égale de la validité du permis ou des concessions sur lesquels
ils $e seraient manifestés

ARTICLE 96. — DISPOSITIONS PARTICULIÈRES

1". Délimitation des périmètres élémentaires :
Il'est convenu expressément que is périmètres élèmentaires, tels qu'ils résultent de
la définition du tableau annexé au décret du 1° ianvier 1953 et visé par l'erticle 37
de ce dernier, seront considérés comme correspondant à une Superficie constante de
quatre cents hectares (400 hectares) notamment pour l'application des artictes 5, 6, 7
et 2t du présent Cahier des Charges, relatifs aux réductrons de surfaces automatiques
pénales ou volontaires.

b

t titulaires de permis

nn

Délai de mise en demeure en cas de déchéance :

Le délai de la mise en demeure adressée au titulaire en application de l'article 78,
paragraphe 2° ci-dessus, pour régulariser sa situation, et qui ne pourra être inférieur
à six mois, devra tenir compte du temps raisonnablement nécessaire eu égard aux
circonstances, pour accomplir les actes prévus

En cas de recours à l'arbitrage contre la mise en demeure. le tribunal arbitral aura tout
pouvoir, soit avant dire droit, sait lors de la décision du fond, pour accorder au titulaire
tels Célais qu'il estimera légitime.

3°. Transports à l'expartation :
Pour le transport à l'exportation des minéraux du second groupe et produits dérivés, le
titulaire pourre utiliser à sa discrétion tous navires pétroliers, péniches, pontons de
chargement et déchargement et autres systèmes de chargement et déchargement de
Son choix, qu'ils lui appartiennent ou qu'ils appartiennent à des tiers, étant entendu
cependant, que si la République de Tunisie met à la disposition du Htulaire des navires
pétroliers où des péniches qui lui appartiennent où aul appartiennent à une Société à
Participation majoritaire de l'Etat, qui fonctionnent sous son contrôle direct et qui soient
en état convenable, le titulaire pourre être requis de les utiliser, à condition qu'une telle
49

utilisation ne soit pas plus onéreuse pour le titulaire que l'utilisation de ses propres
navires ou péruches ou de ceux de tiers transporteurs maritimes qualifiés et étant
entendu également que si le titulare a recours à des tiers transporteurs maritimes, il
devra, à conditions et prix comparables, donner la préférence à des navires battant
pavillon tunisien.

4° - Communication de documents en vue de contrôle

Le titulaire aure l'obligation de mettre, à la disposition de l'Autorité concédante, tous
documents utiles pour la mise en œuvre du contrôle par l'Etat, et notamment par les
contréleurs techniques et financiers, des obligations sauscrites par le titulaire dans le
présent Cahier des Charges et dans la Convention à faqueile 1 est annexé

ARTICLE 97. — DROITS DE TIMBRE ET D'ENREGISTREMENT
Le présent Cahier des Charges est exonéré des droits de timbre. Il sera enregistré
au droit fixe, aux frais du titulaire,

ARTICLE 98. — IMPRESSION DES TEXTES

Le titulaire devra remettre à l'Autorité concédénté, ét quatre mois au plus après la
publication du décret approuvant la Convention, cinq cents (500) exemplaires imprimés de
ladite Convention, du Cahier des Charges et des pièces y annexées.

1 en sera de même pour tous lés avenants et actes sdditionnels qui Interviendraient
ultérieurement et se référant à le présente Convention et au present Cahier des Charges

Fait ä TUNIS, le 5 quin 1964.

Pour l'État Tunisien, Pour l8 Socièté de Participations Pétrolières,
Le Secrétaire d'Etat au Plan et aux Finances
à

Monsieur le Président Directeur Général

de PETRO.PAR.

Monsieur le Président,

En considération du fait que les carectéristiques techniques particulières à la recher-
che pétrohère en mer peuvent avoir pour conséquence de retarder la phase de forage jusqu'à
&w æ ou 5 snnée de validité du permis, et compte tenu du fait qu'il en résulterait une
concentration sur ces années des dépenses de recherches les plus importantes, l'Autorité
concédente se réserve le droit de procéder à un éventuel aménagement des régles d'èche-
lonnement de dépenses stipulées par l'arrêté insttutif du permis marin d'Hammamet

L'aménagement éventuel de l'échelonnement ne sera opéré qu'en fin de 3: année de
st du permis et au vu d'un mémoire technique détaillé exposant par référence aux
régies et critères généralement admis en exploration offshore, les raisons justificatives de

— La non-réalisation des dépenses souscrites

— La non-implantation d'un forage.

Si l'ensemble de ces raisons est reconnu valable par l'Administration Tunisienne,
ev égard aux critères qui précèdent, les dispositions de l'article 3 de l'arrêté institutif et de
levée 7 du Cahier des Charges ne seront pas appliquées.

Dans le cas contraire, le permissionnaire s'engage à verser au Gouvernement Tunisien
le complément à 60% de l'engagement souscrit.

Veuillez agréer, Monsieur le Président, l'assurance de ma considération distinguée.

Le Secrétaire d'Etat
au Plan et aux Finances,
Le Secrétaire d'Etat au Plan et aux Finances
à

Monsieur le Président Directeur Général

de la SOCIETE DE PARTICIPATIONS

PETROLIÈRES

Monsieur le Président,

La BANQUE CENTRALE m'e transmis, sans objection de se part, les propositions
vous lui avez soumises pour l'application des principes généraux prévus sur l'article 6
Darsgrephe 8. de la Convention conclue ce Jour entre l'Etat Tunisien et votre Société,

Comme suite à nos entretiens, j'al l'honneur de vous faire connaître mon accord sur

le procédure suivante :

A) - Modalités de paiement :
“ titulaire ayant son siège en France payera directement en francs français,
DEC, He la hmite d'un plafond de 10 % du montant global prévu pour la prermere
période de validité du permis, les dépenses correspondant aux prestations de
ges propres services techniques effectuées en totalité en France, lesdites pres-
tations donneront lieu à des facturations régulières établies en bonne et due
forme

b)ts BANQUE CENTRALE autorise le titulaire ou son mandataire à transférer en
monnaie française selon les modalités définies au paragraphe 3 ci-dessous, ies
eommes nécessaires au paiement d'une partie des règlements & faire aux entre-
prises françaises ayänt conclu avec votre Société des contrats, directement ou
indirectement par sous-contrats Sauf autorisation particulière, les paiements
effectués à l'ensemble des entreprises françaises susvisées établies temporaire
ment en Tunisie pour les besoins de l'exploration du permis ou de la mise en
exploitation des gisements découverts ne pourront avoir lieu en francs qué
concurrence de 75% du montant global des factures, étant entendu que tous
les contrats doivent toujours être soumis au préalable à la BANQUE CENTRALE
de TUNISIE pour approbation

Z - Les conversions et transferts en devises autres que la monnaie française pour les
règlements aux entrepreneurs ou fournisseurs étrangers auront heu selon les
modalités et moyennant les justifications prévues par la réglementation en vigueur

% + Pour l'exécution des règlements prévus au paragraghe 1‘ - b) ci-dessus, le titulaire
ou son mandataire demandera, avec l'accord de la BANQUE CENTRALE de
TUNISIE, l'ouverture dens une banque en Tunisie d'un compte de transit en Dinars
et d'un compte en Dinars transférables.

Suivant budget prévisionnel soumis à l'accord de la BANQUE CENTRALE comme
prévu au paragraphe S" ci-dessous et dont copie sera remise à l'intermédiaire
agréé, les sommes transférées seront ventilées par devises.

Tous les transferts effectués de France par le titulaire transiteront par le compte
de transit en Dinars.

La partie destinée aux paiements en Dinars sera virée par l'intermédiaire agréé
à un compte en Diners, la partie destinée aux paiements en Francs sera virée au
compte « Dinars transférables » et restera à fa libre disposition du titulaire pour
effectuer ses paiements en Francs
ï ions permanentes nécessaires à la réalisation de l'ensemble de ces
ae EerOnE données à l'intermédiaire agréé par la BANQUE CENTRALE

de TUNISIE.
indicatif ventilé par nature de dépenses et Ppér devises sera soumis à
f- LRQUE CENTRALE de TUNISIE au plus tard un mors avant la fm de chaque
snnée ndaire pour l'année suivante. La ventiiation sera faite par application de
Cr opres à chaque catégorie de contrats ou travaux, Copie de ce budget
sers remise à l'intermédiaire agréé.

5 - Un peer définitif rectifié sera étabri trmestriellement dans le mois nrécédant
fimestre civil sulvant le mème processus à la BANQUE CENTRALE
TUNISIENNE pour approbation. Copie sera également remise à l'intermédiaire
. Dans un délai d'un mois à compter de la remise du document, la BANQUE
SMRAE de TUNISIE fera connaitre ses observations sur la ventilation par
devises. faute de quoi la répartition proposée sera, de convention expresse
considérée comme approuvée et, sur demande du titulaire ou de son mandataire,
l'intermédiaire agréé alimentera le compte « Dinars transférables . dans la limite

du montant global inscrit à cet effet au budget trimestriel,

B) : Contrôle :
1°- Le dtulaire stipulera dans les contrats de services, travaux ou fournitures {géophy-
, forage et opérations sur puits notamment), soumis préalablement à accord
de la BANQUE CENTRALE des clauses par lesquelles le contractant s'engagera
# payer en Tunisie une part raisonnable de la rémunératian de son personnet non
tausien résidant en Tunisie et ce conformément à la réglementation en vigueur, à
régler intégralement en Tunisie les entreprises. résidant à titre Permanent en Tuni-
#, auxquelles il aura recours et à fournir à la BANQUE CENTRALE de TUNISIE
toutes les justifications nécessaires de la répartition de ses dépenses en différentes
devises.

2 - Pour permettre à la BANQUE CENTRALE de contrôler ia répartition des régle-
ments en Tunisie et hors de Tunisie, le titulaire au son mandataire fers parvenir à
la BANQUE CENTRALE dans les deux mois suivant la fin dé chaque trimestre cri .
a) Un état des paiements effectués au cours du trimestre écoulé en différentes

devises, en distinguant notamment les paiements directs en Francs français
effectués par lé titulaire en application du Paragraphe À - 1". a) dé [a présente
lettre.

b} Un état des fonds transféres de France en Tunisie par le titulaire, c'est-à-dire
des montants versés au compte de transit en Dinars ouvert conformément au
paragraphe À - 3 de là présente lettre

€} Un état des mouvements du compte de transit en Dinars et du compté en Dinars
transférables.

Veuillez egréer, Monsieur le Président, l'assurance de ma considération distinguée

Le Secrétaire d'Etat
au Plan et aux Finances.
D GROUFS

+ L'Etec e
s réserve de l'ar

ié par le iinisire

CA

Rérislique,

B RECHSRONRS ET D'A
l'Etet Françai

Société ©:
iété de
(Auiricho}
rarrésentéo
Mecssaros,

E RXFOSS

CH

1/ Par Arrété #/no 672 à ne

de subet ances mir iéva lee, à de
agi ôté ào Part
lle
100 hecte
1e hnit cent douzs kil
Goïfe d°

ion, gigné
PAR, cette
la rscher et Ge
groups, dos & ositio
du 15 Mers

/
sssfs

trensfé

D N° 7/395-112 du 101

‘Etat eu Plan c
ire coi rappelé ci
tions de TETHOLAR,

5/ Par arrêté du 13 hre 1969; 1e renouvellement de droit du

permis du Golfe memct a été accordé à ER4P (BLP) pour une
durée dé trois (3 expirant le 24 Février 1972,

6/ Par arrêté à
&'Hamiemet &

5 Juin 1971, 18 co-titulnrité du permis éu Golfe

ccordée à Oe.l.v,

1 Par Conventions

emées es 25 Kars 1970 at 9 Juin
1971 et ressecti lifiées "hccord préalable entre EkAP
"(ELF) et 0 V. pour la recherche et l'exploitation des hyerc-
“carbures sur le is dit. Permis du Golfe d'Herm
part, où contret entre ERAP (ËLT) et Oe.i.V, pour le rechere
i hyérocerbures sur le permis dit Pernuis
: Goife RAP (EDF) ot Oc.ii.V. ont défini lee

tions sscciation à la rochercke et à l'exploitetion
des substznces du 2ème groupe pur Jo peruis précité,

é'une

5 eë obligaïi
ME

8/ OeinV. à renpii > prévues
du

îer du âécri

9/ La äemende 4e 0e.! & Été soumise à une enquêts publique pres
crite par arrété € jiars 1971 publié au dournal Officiel ée la
République Tunisionre âu 59 Mars 1971,

À ‘la suite de Ja
trée.

ÿe snquête, aucune opposition n'e été enregise

IL A STAR EN CONSAG CONVE:

Del, V, est &
au âécrot du 13 Décembre

&
+
o
Fe
©
4

- 948, mod
\, de)

perfs
pour la reche
dit Permis du Golf È et", d'une part ct
“GiLY) ot Ce.M.V. pour la rucherche l'exploitaiion des
“buros sur le pormis du Golïe d'Hommamet" par lesquelles
ot Oe.HeV. ont défini ion conditions dena lonquelilos elles ente
procéder on co: rcho ot éventuel] l'ex
d'hyärocaroures sur 1 é

rioit

Oe.h.V, devient pa
et se trouve en conséquer unise à toutes
bénéficiaire do tous les doi
Convention ainsi qu'au Cari
sous réserve des mogifications apportées
par l'article 4 ci-après.

e partie à la Conventi
1 obli

nties attachés à ladite *
qui y é8t avr
ia Convention

xé, le tout

itée

5 Juin

4, -— Lo para
L modifié co

vention et du Cahier

“Pendant toute le duré
Maui y est 10xé, Le
notamment en
le reste du sous-aliné

(es)

“Pendant toute la
des Char.
“par le titui
lentes, intérêts
Msements ainsi
éventualle bé
“garantie totale

la Co

Convention et ôu
ibant des Cépenacrs

de la présente Convention, ie
à

cos réalisés partir de

tout mo

nés

"en Francs et en France pour ce qui concer

ons 6t en Autriche

“"— en Schillings autric}
Oe,l. V.

et paragraphe 8 s'appliqueront

n

“ aux cessionr

ires éventuels de ERAP (LF) rés

"+ aux cessicnnaires évantuels

résidant on Autriche,

Maue lesdits cessionnaires sojent dans le premier cas, des
“personnes morales de droit tunisien où français ou que les
“cessionnaires et/ou ies actionnaires dans le second can, Ô&e
“personnes morales de droit tunisien ou autrichien".

Le présent ävenant à la Convention du 5 Juin 1964 prend effet le
jour du transfert de la co-titularité du permie dit ‘Per?
mot à EFAP (RIN) et à Oe.M.vV.

LRTICLE 6 —

La présente Convention ost dispensée des droits de tirbro.

Elle sera enregistrée au droit fixe.
Fait à TUNIS, le {9 AQU 1971

Pour D
Pour le Hiristre dÉ EAÉ

nisien

Le

Le Sroétaire d'Etat

AVENANT N°2 A LA CONVENTION DU 5 JUIN 1964 PORTANT
AUTORISATION DE RECHERCHES ET CONCESSION D'EXPLOITA TION
DES SUBSTANCES MINERALES DU SECOND GROUPE EN APPLICATION
DU DECRET DU 13,12.1948

Entre les soussignés :

- L'Etat Tunisien représenté par le Ministre de l'Industrie, des Mines et de l'Energie,
sous réserve de l'approbation de Monsieur Le Président de la République,
d'une part,
Et
- La Société Elf-Aquitaine Tunisie, Société anonyme de nationalité française, dont le

iège, est à la Tour Aquitaine, 92 - Courbevoie (France),

- La Société OEMV Aktiengesellschaft, Société de nationalité autrichienne, dont le siège

est à Vienne (Autriche) 5 Otto Wagner-Platz, ci-après désignée "OEMV",

- La Société SHELL TUNISIENNE DE DEVELOPPEMENT PETROLIER, Société anonyme
de nationalité tunisienne, dont le siège est à Tunis, 24-26 Place de l'Afrique, Société

du Groupe Royal Dutch. - Shell, ci-après désignée ‘" TUNISHELL'

d'autre part,

I1 à été d'abord exposé ce qui suit :
1,- Par arrêté M/n° 872 du 25 Février 1964 un permis de recherches de substances
rninérales du deuxième groupe a été accordé à la Société de Participations Pétrolières
PETROPAR'", portent sur deux mille deux cent trois périmètres élémentaires contigus
de 400 hectares chacun et couvrant une superficie totale de huit mille huit Cent douze

kilomètres carrés, dit "Permis Marin du Golfe d'Hammamet!!,

2.- Par convention, signée à Tunis le 5 Juin 1964 entre l'Etat Tunisien et PETROPAR,
cette dernière a été admise à bénéficier pour les besoins de la recherche et de l'exploi-
tation des substances du deuxième groupe, des dispositions du décret du 13 Décembre
1948 modifié par la loi du 15 Mars 1958. Cette convention, son Cahier des Charges et

leurs annexes ont été approuvés par Loi n°65-22 du 28 Juin 1965,

I fi Le | 2/00
19, -

2.-

Par acte, signé le 9 Mars 1967, PETROPAR a cédé à l'ERAP (Entreprise de
Recherche et d'Activité Pétrolière) La titularité du Permis précité et lui a
transféré l'ensemble des droits et obligations résultant pour elle de la Conven-
tion du 5 Juin 1964 précitée, ce en application de l'Article 94 du Cahier des

Charges annexé à ladite Convention.

Par lettre n° B-30-P n°7/395-112 du 10 Mars 1967, ERAP informait le Se-
crétaire d'Etat au Plan et à l'Economie Nationale qu'elle était cessionnaire

de l'ensemble des droits et obligations de PETROPAR,

Par arrêté du 5 Juin 1971, la co-titularité du Permis Marin du Golfe d'Ham-

mamet a été accorliée à CEMV.

Par conventions, respectivement signées les 25 Mars 1970 et 9 Juin 1971 et
respectivement qualifiées l'Accord Préalable entre ERAP et OEMV pour la
recherche et l'exploitation des hydrocarbures sur le permis dit Permis du
Golfe d'Hammamet'', d'une part, et ‘Contrat entre ERAP (ELF) et OEMV pour
la recherche et l'exploitation des hydrocarbures sur le permis dit Permis du
Golfe d'Hammamet'', ERAP et CEMWV ont défini les conditions de leur associa-
tion à la recherche et à l'exploitation des substances du 2ème groupe sur le

Permis précité.

Par Avenant signé le 19 Août 1971, OEMV est devenue partie à la Convention

du 5 Juin 1964 précitée ainsi qu'au Cahier des Charges y annexé,

Par arrêté du 26 Avril 1975, le renouvellement de droit du Permis Marin du
Golfe d'Haminamet a été accordé à ERA! et à OEMV pour une durée de trois

ans expirañt le 24 Février 1978.

Par accord signé Le 29 Juillet 1976, ERAP, GEMV et SHELI, ont défini les
conditions de leur association pour La poursuite de l'exploration sur ledit
Permis ainsi que pour la production éventuelle des hydrocarbures pouvant en
dériver.
Par lettre en date du 6 Cctobre 1976, ERAP a notifié à l'Autorité Concédante
la cession totale à Elf-Aquitaine Tunisie de ses droits et obligations au titre
du permis, avec effet au ler Janvier 1976.
a
DE 6 Li

[Eo À

he
“ _

:1.-TUNISHELL a rempli les conditions et obligations prévues à l'article ler du

décret du 13 Décembre 1948.
12.-Par arrèté du 7 Septembre 1977, la co-titularité du Permis précité a Été uc-

cordée à TUNISHELL,

I1 a été convenu et arrêté ce qui suit :

ARTICLE 1

TUNISHELL est admise à bénéficier des dispositions spéciales prévues au décret

du 13 Décembre 1948, modifié par la loi du 15 Mars 1958.

ARTICLE 2

Par application de l'Article 94 du Cahier des Charges annexé à la Convention du

5 Juin 1964 est expressément approuvé l'accord signé le 20 Juillet 1976 entre
ERAP, CEMV et SHELL intitulé "Accord entre ERAP, GEMV et SHELL pour la
recherche et l'exploitation des hydrocarbures sur le permis dit Permis Marin du
Golfe d'Hammamet!', aux termes duquel ERAP, OEMV et SHELL ont défini les
conditions de leur association pour la poursuite de l'exploration sur le Permis
précité ainsi que pour la production éventuelle des hydrocarbures pouvant en déri-

ver.

ARTICLE 3

TUNISHELEL devient, par la présente, partie à la Convention du 5 Juin 1964 et se
rouve en conséquence soumise à toutes les obligations et bénéficiaire de tous les
droits et garanties attachés à ladite Convention ainsi qu'au Cahier des Charges qui
y est annexé, ladite Convention telle qu'amendée par l'Avenant n°1 précité signé
le 19 Août 1971 entre ERAP et OEMV et telle que modifiée par les dispositions de

l'article 4 ci-après.
ARTICLE 4

Le paragraphe 8 de l'Article 6 de la Convention du 5 Juin 1964 est modifié comme

suit :

1/ Alinéa (b): "Pendant toute la durée de la Convention et du Gahier des Charges
qui y est annexé, le titulaire pourra effectuer en devises et notamment en
Francs Français, en Schilling Autrichiens ou en Marks Allemands. .... "le
reste du sous -alinéa (b) sans changement.

RS

L'
en Schillings Autrichiens et en Autriche, pour ce qui concerne C

- en Marks Allemands et en République fédérale d'Allemagne pour ce qui

concerne TUNISHELL.

3/ Dernier alinéa : ‘Les dispositions du présent parasraphe 8 s'appliqueront

également :

- aux cessionnaires éventuels de Elf-Aquitaine Tunisie résidant en France,

_ aux cessionnaires éventuels et/ou aux actionnaires de GEMV résidant

en Autriche,

- aux cessionnaires éventucls et/ou aux actionnaires de TUNISHELL rési-

dant en République Fédérale d'Allemagne,

que lesdits cessionnaires soient dans le premier cas des personnes mora-
les de droit tunisien ou français, ou que les cessionnaires et/ou actiongai-
res dans le second cas soient des personnes morales de droit tunisien ou

autrichien, ou que les cessionnaires et/ou les actionnaires dans le troisiè-

me cas soient des personnes morales de droit tunisien ou allemand".

ARTICLE 5

Le présent Avenant à la Convention du 5 Juin 1964 prend effet le jour du trans-

rmis dit "Permis Marin du Golfe d'Hammamet!! à

fert de la co-titularité du
Elf-Aquitaine, CEMV et TUNISHELT,,
V4 A Le.
La présente Convention est dispensée des droits de timbre, Elle sera enre-

gistrée au droit fixe,

LH

i Fait à Tunis, le 9 0 ADUT (978
Pour Elf-Aquitaine Pour CEMV Pour TUNISHELL
Tunisie

)

Pour 1|Etat Tunisien

Le Ministre de IA St

